Exhibit 10.27

Portions of this exhibit marked [*] are requested to be treated confidentially.

PRILIGY LICENSE AGREEMENT

This License Agreement

(hereinafter referred to as the “Agreement”)

made and entered into as of this May 14, 2012.

by and between

GENUPRO, INC.

a corporation organized under the laws of the State of North Carolina

having its registered office at 3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

(hereinafter referred to as “LICENSOR”)

and

BERLIN CHEMIE AG

(MENARINI GROUP)

a corporation organised under the laws of Germany

having its registered office at Glienicker Weg 125, 12489 Berlin Germany

(hereinafter referred to as “LICENSEE”)

WITNESSETH

WHEREAS, LICENSOR and its Affiliates own or have licensed certain intellectual
property related to the Product (as defined herein below),

WHEREAS, LICENSEE desires to have the right to manufacture, promote, market,
distribute and sell the Product within the Territory (as defined herein below);
and

NOW, THEREFORE, LICENSOR and LICENSEE, in consideration of the premises and of
the mutual agreement, covenants and conditions hereinafter set forth, agree and
convene as follows:

 

1 DEFINITIONS

 

1.1 “Acquired Entity” means, in the event LICENSOR or any Affiliate thereof
acquires any Third Party or all or substantially all of the stock, assets, or
business of a Third Party or otherwise obtains control of a Third Party (with
“control”, for purposes of this definition, having the meaning set forth below
in the definition of “Affiliate”), such Third Party or any Affiliate thereof.

 

1.2 “Acquiring Entity” means any entity that, following the Effective Date,
acquires all or substantially all of the stock, assets, or business of LICENSOR
(or all or substantially all of the assets or business thereof related, in
either case, to this Agreement) or otherwise obtains control of LICENSOR (with
“control”, for purposes of this definition, having the meaning set forth below
in the definition of “Affiliate”), or any Affiliate of such an entity.



--------------------------------------------------------------------------------

1.3 “Active Ingredient” means Dapoxetine.

 

1.4 “Adverse Event” or “AE” has the same meaning as in the ICH guidelines (E2A,
E2C and E2D) relating to the collection, maintenance analysis and reporting of
an adverse event or experience.

 

1.5 “Affiliate(s)” means, with respect to either party hereto or any Third
Party, any person or entity controlling, controlled by or in common control with
such party. For purposes of this definition, “control” shall mean to possess,
directly or indirectly, the power to affirmatively direct the management and
policies of such person, corporation or other business entity, whether through
ownership of at least fifty percent (50%) of the voting securities or by
contract relating to voting rights or corporate governance.

 

1.6 “ALZA” means ALZA Corporation, a company incorporated in the State of
Delaware and having offices at 700 Eubanks Drive, Vacaville, California 95688.

 

1.7 “ALZA Distribution Agreements” means all agreements between ALZA (and/or its
Affiliates) and any Third Party granting such Third Party rights to market,
promote, distribute and commercialize Agreement Product, which are set forth on
Schedule 2.1(a).

 

1.8 “ALZA Know-How” means any Know-How licensed to LICENSOR by ALZA under the
Asset Transfer Agreement that specifically relates to Existing Product and was
used in ALZA’s and its Affiliates’ and sublicensees’ development, use,
manufacture, importation, sale, offering for sale, distribution, or
commercialization of, Dapoxetine or Existing Product, including any Know-How
resulting from any On-Going Clinical Studies, but excluding any Know-How to the
extent specifically relating to any Derivative.

 

1.9 “Annual Indemnified Third Party IP Claim Costs” means, as measured in the
aggregate over all countries in the Territory, all amounts, costs, and expenses
incurred by LICENSOR in any particular Calendar Year with respect to any and all
Indemnified Third Party IP Claims, and any damages, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees,
related thereto (other than any amounts due any Third Party(ies) pursuant to a
license executed in conjunction with the settlement, judgment, court-based
determination or action, or other disposition thereof).

 

1.10 “Annual Third Party Licensing Costs” means, as measured in the aggregate
over all countries in the Territory, all amounts, costs, and expenses incurred
by LICENSOR in any particular Calendar Year (x) with respect to any and all
licenses obtained in accordance with Section 7.9(a) granting rights under any
Third Party intellectual property rights for the manufacture, use, sale, or
import of Products in the Territory or entered into in conjunction with the
settlement, judgment, court-based determination, or other disposition of any
Indemnified Third Party IP Claims as contemplated by Section 9.3(d)(i) or (y) in
negotiating any such licenses.

 

2



--------------------------------------------------------------------------------

1.11 “Applicable Laws” means all applicable laws, rules, regulations and
guidelines that may apply to the development, marketing, manufacturing or sale
of Products, the performance of either party’s obligations, or the exercise of
either party’s rights under this Agreement, including but not limited to all
laws, regulations and guidelines governing the import, export, development,
marketing, distribution and sale of the Product in the Territory and, to the
extent relevant, all GCP, GLP or GMP standards or guidelines promulgated by any
Regulatory Authorities, or the ICH.

 

1.12 “Assigned Trademarks” means those trademarks to be assigned by ALZA or its
Affiliate to LICENSEE pursuant to the Priligy Trademark Assignment.

 

1.13 “Calendar Quarter” means each of the three (3) month periods beginning
January 1, April 1, July 1, and October 1; provided, however, that the first
Calendar Quarter will be starting as of the First Commercial Sale.

 

1.14

“Calendar Year” means each twelve (12) month period beginning on January 1st and
ending on December 31st; provided however, that the first Calendar Year under
this Agreement will be starting as of the First Commercial Sale.

 

1.15 “Clinical Trial Application” or “CTA” means an application to a regulatory
or other government agency as necessary to perform human clinical trials in
conformance with Applicable Laws.

 

1.16 “Commercially Reasonable Efforts” means the carrying out of obligations or
tasks in a manner consistent with the exercise of reasonable, customary
scientific and business practices within the pharmaceutical industry for, and of
a level no less than consistent with the efforts a party devotes to, the
research, manufacturing, development or marketing of a pharmaceutical product or
products of similar market potential, profit potential or strategic value,
taking into account technical and regulatory factors, target product profiles,
product labeling, costs, economic return, the regulatory environment and
competitive market conditions in the therapeutic or market niche, all based on
conditions then prevailing. “Commercially Reasonable” shall have a corresponding
meaning.

 

1.17 “Commercialize” means all activities that relate to the commercial
manufacture, launch, marketing and sale of Product for human use, including but
not limited to advertising, education, planning, marketing, promotion,
distribution, market and product support studies, product-related public
relations, governmental affairs activities for reimbursement and formulary
acceptance, sales force training, trademark selection, filing, prosecution and
enforcement. The terms “Commercialize” and “Commercializing” shall have a
corresponding meaning.

 

1.18

“Confidential Information” means all information, know-how, documentation and
data relating to the Active Ingredient, any Product, trade secrets and other
activities of LICENSOR or LICENSEE and/or its Affiliates provided by one party
(the “disclosing party”) to the other party (the “receiving party”) under this
Agreement,

 

3



--------------------------------------------------------------------------------

  including without limitation regulatory dossier, ideas, know-how, formulas,
technology, practices, processes, methods of production, manufacturing processes
documentation, pre-clinical or clinical data, pharmaceutical, toxicological,
pharmacological and pharmacokinetic data, manufacturing formulae, instructions,
specifications, standards and analytical procedures, whether technical or
non-technical, unpatented, patented or patentable, as well as product samples or
specifications (whether orally or in writing or any other medium, and whether or
not the information is expressly stated to be confidential or marked as such).
Notwithstanding the foregoing, (a) the terms of this Agreement shall be deemed
the Confidential Information of both parties and (b) any information
(i) provided to LICENSEE by or on behalf of ALZA or any Affiliate thereof or
(ii) related to any Improvement shall be deemed the Confidential Information of
LICENSOR, and LICENSOR shall be deemed the disclosing party, and LICENSEE the
receiving party, with respect thereto.

 

1.19 “Control” means that a party (or, if applicable, Affiliate thereof) owns or
has a license to such intellectual property and has the ability to grant a
license or sublicense as provided for in this Agreement without violating the
law or the terms of any agreement or other arrangement with any Third Party.

 

1.20 “Cover” means that the use, manufacture, sale, offer for sale, development,
commercialization or importation of the subject matter in question by an
unlicensed entity would infringe a Valid Claim of a Patent.

 

1.21 “Develop” means all activities directed towards obtaining Product
Registration of a Product in the Field in the Territory, including but not
limited to engaging in clinical research, other research or development
activities, and the submission and/or prosecution of filings or submissions with
Regulatory Authorities.

 

1.22 “Dapoxetine” means (a) (+/-)-N,N-dimethyl-l
-phenyl-3-(1-naphthalenyloxy)-propanamine,
(b) (S)-(+)-N,N-dimethyl-l-phenyl-3-(1-naphthalenyloxy)-propanamine,
(c) (R)-(-)-N,N-dimethyl-l-phenyl-3-(1-naphthalenyloxy)-propanamine,
(d) (+/-)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(e) (S)-(+)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(f) (R)-(-)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(g) any pharmaceutically acceptable salt of any of the foregoing, (h) any active
metabolite of any of the foregoing, including without limitation mono-desmethyl
dapoxetine and di-desmethyl dapoxetine, or (i) or any Derivative of any of the
foregoing.

 

1.23 “Derivative” means, with respect to any chemical compound, any analog,
isomer, tautomer, enantiomer, diastereomer, prodrug, metabolite, ester, salt,
hydrate, solvate, racemate, or polymorph thereof.

 

1.24 “Delegation of Authority” means a written agreement between ALZA or its
Affiliate and LICENSEE delegating authority from ALZA or its Affiliate to
LICENSEE to distribute Product in a country or countries under ALZA’s Existing
Product Registration(s) for Existing Product in such country/countries, such
authority terminating country-by-country on the Regulatory Transfer Date in the
applicable country.

 

4



--------------------------------------------------------------------------------

1.25 “Development Costs” means FTE Costs and Out-of-Pocket Costs incurred by the
Parties and their Affiliates (including, in the case of LICENSOR, any of the
foregoing charged to it by ALZA or its Affiliates) in support of Priligy
On-Going Clinical Trials, including but limited to: (a) all Out-of-Pocket Costs
and FTE Costs incurred for activities in the Priligy On-Going Clinical Trials;
(b) the FTE Costs of scientific, medical, technical and other personnel directly
engaged in performing clinical study activities; and (c) the Out-of-Pocket Costs
and FTE Costs of clinical supplies for the Priligy On-Going Clinical Trials,
including (i) the supply cost of clinical supply of the Product; (ii) costs and
expenses incurred to purchase or package Third Party comparator or Third Party
combination drugs or devices; and (iii) costs and expenses of disposal of
clinical samples.

 

1.26 “Distribution Law” means any applicable federal, state, local or foreign
law, statute, rule or regulation, including, to the extent applicable, the U.S.
Foreign Corrupt Practices Act (15 U.S.C. § 78 dd-1 et seq.) and the principles
of OECD Anti Bribery Convention and UN Convention taken with resolution 58/4 of
October 31, 2003.

 

1.27 “Effective Date” has the meaning set forth in Section 1A.

 

1.28 “Euro” means the currency of the Eurozone.

 

1.29 “Execution Date” means May             , 2012.

 

1.30 “Existing Product” means the Product described in any Product Registration
approved by, or applied for at, any Regulatory Authority prior to the Effective
Date, to the extent such Product is manufactured or was manufactured by ALZA and
its Affiliates as of the Effective Date and as specifically described in the
Product Registrations granted or applied for as of the Effective Date (including
but not limited to the chemistry, manufacturing, and controls or similar
portions of such Product Registrations), including any such Product manufactured
by or on behalf of LICENSEE, any Affiliate thereof, or any Sublicensee.

 

1.31 “Existing Product Registration” has the meaning set forth in Section 1.4 in
Schedule 4 of this Agreement.

 

1.32 “Field” means premature ejaculation.

 

1.33 “First Commercial Sale” means with respect to any country the first
commercial sale for monetary value of a Product by LICENSEE, its Affiliates, or
a Sublicensee to Third Party(ies) for use, consumption or resale of such Product
in a country in the Territory where Product Registration of such Product has
been obtained.

 

1.34 “FTE” means a full time equivalent person year of professional scientific
and/or technical work or managerial work to the extent working on or directly
involved in the development of Product.

 

5



--------------------------------------------------------------------------------

1.35 “FTE Cost” means [*] ($[*]) USD per FTE, which amount shall be adjusted
[*], as published by the [*], upon each [*] of the Effective Date during the
Term.

 

1.36 “GAAP” means United States’ generally accepted accounting principles,
consistently applied.

 

1.37 “Good Clinical Practice” or “GCP” means the then current standards for
clinical trials for pharmaceuticals, as set forth in the ICH guidelines and
applicable regulations promulgated thereunder, as amended from time to time, and
such standards of good clinical practice as are required by the European Union
and other organizations and governmental agencies in countries in which a
Product is intended to be sold to the extent such standards are not less
stringent than the ICH guidelines.

 

1.38 “Good Laboratory Practices” or “GLP” means, with respect to the United
States, the then-current requirements for non-clinical (animal or laboratory)
trials that will be submitted to a Regulatory Authority to support a marketing
application, specified in 21 C.F.R. § 58, as may be amended, and, with respect
to any other country or jurisdiction, the equivalent regulations in such other
country or jurisdiction, including any such standards or guidelines set forth by
ICH.

 

1.39 “Good Manufacturing Practice” or “GMP” means such standards of good
manufacturing practice as are required by the European Union and other
organizations and governmental agencies in countries in which a Product is
intended to be manufactured or sold.

 

1.40 “Group A Market Country” shall have the meaning set forth in Section 2 of
Schedule 4 of this Agreement.

 

1.41 “Group B Market Country” shall have the meaning set forth in Section 2 of
Schedule 4 of this Agreement.

 

1.42 “Group C Market Country” shall have the meaning set forth in Section 2 of
Schedule 4 of this Agreement.

 

1.43 “ICH” means International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceutical for Human Use.

 

1.44 “IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board, applied on a basis consistent
throughout the periods indicated and consistent with each other.

 

1.45 “Improvement(s)” means any inventions, discoveries, or improvements,
whether or not patentable, (i) made or conceived by employee(s) or agent(s) of a
party (or its Affiliates), solely or jointly with the other party, any Affiliate
thereof, or any Third Party, and (ii) derived from Licensed Intellectual
Property, or otherwise resulting from the research, development, or use of the
Active Ingredient or any Product by a party or a party’s (or its Affiliates’)
access to or knowledge of the other party’s Confidential Information.

 

[*] Confidential treatment requested.

 

6



--------------------------------------------------------------------------------

1.46 “Key Market Territory” means each of the following four territories:
(a) the European Union countries as described on Schedule 1.46-A and the
Republic of Turkey (collectively, the “EUT Countries”), (b) countries of the
Commonwealth of Independent States as described on Schedule 1.46-B (the “CIS
Countries”), (c) countries of the Asia Pacific region as described on Schedule
1.46-C (the “Asia Pacific Countries”) and (d) the countries of the South and
Central America region as described on Schedule 1.46-D (the “SCA Countries”).

 

1.47 “Know-How” means, to the extent non-public and proprietary, any
information, results and data of any type whatsoever, in any tangible, written,
documentary, electronic, or digital form, including without limitation,
instructions, processes, compositions, materials, expert opinions, databases,
inventions, practices, methods, techniques, specifications, formulations,
formulae, knowledge, know-how, skill, experience, test data, including without
limitation pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures, and patent and other legal information or descriptions.

 

1.48 “LIBOR” means London Interbank Offered Rates.

 

1.49 “Licensed Intellectual Property” means Licensed Patents, Licensed Trade IP,
and Licensed Know-How.

 

1.50 “Licensed Know-How” means any Know-How Controlled by LICENSOR that is
necessary for the registration, manufacture, use, or sale of Products in the
Field in the Territory, provided that, notwithstanding the foregoing, Licensed
Know-How shall not include any Know-How (a) concerning any active ingredients
other than the Active Ingredient, (b) concerning any Product other than the
Existing Product, or (c) that is owned, licensed, or otherwise controlled at any
time by any Acquiring Entity or Acquired Entity, or comes under the control of
LICENSOR pursuant to a transfer or assignment to LICENSOR from any Acquired
Entity (the “Acquired Know-How”), except to the extent such Acquired Know-How
was already included within the Licensed Know-How immediately prior to the date
of the transaction by which such Acquiring Entity or Acquired Entity,
respectively, first became an Acquiring Entity or Acquired Entity, respectively.

 

1.51 “Licensed Patents” means, with respect to the Territory, the Patents listed
in Schedule 1.51, together with any and all renewals, amendments or extensions
thereof, including Supplementary Protection Certificates granted in the European
Economic Area or equivalent rights in the Territory as set forth in Schedule
1.51, and, upon the Parties’ written agreement on economic terms related to the
inclusion of any Improvement Patents under the licenses granted LICENSEE in this
Agreement as contemplated by Section 2.8, any Patents in the Territory
Controlled by LICENSOR claiming LICENSOR Improvements that are necessary for the
manufacture, use, or sale of Products in the Field in the Territory.

 

1.52 “Licensed Trade IP” means, to the extent Controlled by LICENSOR, trade
dress pertaining exclusively to Products and the domain name(s) set forth on
Schedule 1.52. Licensed Trade IP shall not include any trademarks.

 

7



--------------------------------------------------------------------------------

1.53 “LICENSOR Improvement” means an Improvement made or conceived by
employee(s) or agent(s) of LICENSOR (or any Affiliate thereof), solely or
jointly with the other party, any Affiliate thereof, or any Third Party.

 

1.54 “Lilly” means Eli Lilly and Company, a corporation organized under the laws
of the State of Indiana (USA).

 

1.55 “Lilly Agreement” means that certain Termination and License Agreement,
dated December 18, 2003, between Lilly, LICENSOR, and certain Affiliates of
LICENSOR, a complete copy of which LICENSOR has provided to LICENSEE, pursuant
to which Lilly assigned certain Licensed Patents, and granted certain
intellectual property rights related to the Active Ingredient and Products, to
LICENSOR and/or its Affiliates.

 

1.56 “[*]” means the letter executed by [*] be attached hereto as Schedule 1.56.

 

1.57 “Manufacturing Agreement” means the supply agreement for Product between
ALZA or an Affiliate thereof and LICENSEE to be negotiated and executed as
contemplated by the License and Asset Transfer Agreement (as defined in
Section 1A(a) and Section 1A(b).

 

1.58 “LICENSEE Know-How” means all Know-How Controlled by LICENSEE or any
Affiliate thereof as of the Effective Date, or coming under the Control of
LICENSEE or any Affiliate thereof following the Effective Date that is necessary
or useful for LICENSOR’s manufacture, use, sale, development, commercialization,
import, or export of Active Ingredient or Products.

 

1.59 “Net Sales” means the [*] (or, if not [*]) by LICENSEE, its Affiliates, or
Sublicensees on all sales of Products to independent Third Parties, following
the Effective Date (which shall include but not be limited to all sales that may
occur under any Delegation of Authority Agreement or similar arrangement) less
[*], for: (a) [*]; (b) [*]; and (c) [*]. For purposes of calculating Net Sales,
in the case of a sale or other disposal of Product for value other than in an
arm’s-length transaction exclusively for money, such as a barter or
counter-trade, the amount of such sale shall be calculated using the [*]
pursuant to the foregoing, effective in any country in the Territory of such
Product in the country of disposition.

 

1.60 “Out of Pocket Expenses” means all Third Party invoiced expenses incurred
for activities to support the Product.

 

1.61 “Patents” means all (i) patents (including but not limited to utility
patents and certificates of invention), together with any and all substitutions,
extensions and term restorations (including but not limited to supplemental
protection certificates or pediatric data exclusivity extension), registrations,
confirmations, re-examinations, reissues, renewals, and foreign counterparts
thereof, and (ii) pending applications for patents, including but not limited
to, provisionals, divisionals, continuations, and continuations-in-part of any
of the foregoing, all foreign counterparts of any of the foregoing and patents
issuing therefrom.

 

[*] Confidential treatment requested.

 

8



--------------------------------------------------------------------------------

1.62 “Patent Term Extension” means any patent term extension, adjustment or
restoration, supplementary protection certificate, or other form of market
exclusivity conferred by any Applicable Laws or Regulatory Authority.

 

1.63 “Permitted Seller” means LICENSEE, any Affiliate thereof, and any
Sublicensee having the right to sell Product in the Field in the Territory in
accordance with this Agreement.

 

1.64 “Priligy Trademark Assignment” means the agreement between ALZA and
LICENSEE under which ALZA (or its Affiliates) transfer to LICENSEE all right,
title and interest Controlled by ALZA to Assigned Trademarks, provided that such
right, title, and interest with respect to Assigned Trademarks in each Group A
Market Country shall be assigned, on a country-by-country basis, on the earlier
of (i) [*] from the Effective Date or (ii) the [*] in such country.

 

1.65 “Product” means any pharmaceutical product(s) containing Active Ingredient.

 

1.66 “Product-Related Materials” means all advertising and promotional materials
(including but not limited to flyers, brochures, pamphlets and electronic
media), labeling and packaging materials, and any materials or items similar to
the foregoing to the extent, in each case, pertaining exclusively to any
Products in the Territory and in the possession or control of LICENSEE or any
Affiliate thereof, and all copyright and similar rights to the contents thereof,
provided that the foregoing rights shall not include any rights to any
trademark, logos, or the like other than Product Trade IP.

 

1.67 “Product Registration” means any marketing authorisation granted by any
Regulatory Authority allowing the lawful marketing and sales of the Product in
the Field in the Territory, provided Product Registration, where applicable,
shall include Pricing Approval. Product Registrations and Pricing Approvals as
of the Effective Date shall be set forth in Schedule 1.67, the final, updated
form of which shall be provided by LICENSOR prior to or on the Effective Date.
For the purpose of this Section 1.66, “Pricing Approval” means any pricing and
reimbursement approvals which must be obtained before placing a Product on the
market in a particular jurisdiction in the Territory.

 

1.68 “Product Registration Applications” means any applications for Product
Registration in the Territory or equivalent filings with any Regulatory
Authority. Product Registration Applications submitted prior to the Effective
Date shall be set forth in Schedule 1.68, the final, updated form of which shall
be provided by LICENSOR prior to or on the Effective Date.

 

1.69 “Product Trade IP” means all trademarks, logos, tradedress, tradenames,
internet domain names, and the like used (or intended for use) in the Territory
pertaining, in each case, exclusively to Products, and all registrations for any
of the foregoing (or applications therefor) in the Territory, and which shall
include but not be limited to Product Trademarks and Assigned Trademarks.

 

1.70 “Product Trademarks” means all trademarks, logos, and the like used (or
intended for use) in the Territory, and registrations for any of the foregoing
(or applications therefor) in the Territory, pertaining, in each case,
exclusively to Products, and which shall include but not be limited to Assigned
Trademarks.

 

[*] Confidential treatment requested.

 

9



--------------------------------------------------------------------------------

1.71 “PVG Agreement” means the agreement between LICENSOR and LICENSEE that
shall have the meaning set forth in Section 11.3.

 

1.72 “Regulatory Authority” means any governmental or regulatory body, agency,
department or entity responsible for granting any health approvals,
registrations, licenses, or clearances to be obtained for the import, promotion,
distribution, marketing, use or sale of Product in the Territory for any human
therapeutic use.

 

1.73 “Regulatory Exclusivity” means a right or protection, granted by a
Regulatory Authority or other governmental (or supranational) authority in a
jurisdiction in the Territory, providing, with respect to a Product:
(a) marketing exclusivity that prevents a Regulatory Authority from accepting an
application submitted by a party other than LICENSEE (or its Affiliates or
Sublicensees), for a generic of the Product, including but not limited to
exclusivity achieved through any drug exclusivity designation by any national,
supra-national (e.g., the European Commission, the Council of the European
Union, or EMEA), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity in the Territory; (b) data
protection for regulatory data submitted by LICENSOR, LICENSEE, or their
Affiliates or licensees relating to the Product; (c) a prohibition on reference,
without the consent of the owner, to the clinical and other data that is
contained in any application for marketing or regulatory approval; (d) any other
form of market exclusivity, including but not limited to Patent Term Extensions
or protection against unfair commercial use or public release consistent with,
or no less stringent than, World Trade Organization TRIPS Article 39.3.

 

1.74 “Regulatory Exclusivity Period” means any period during which any form of
Regulatory Exclusivity is effective with respect to a particular Product and
jurisdiction in the Territory.

 

1.75 “Regulatory Transfer Date” shall have the meaning set forth in Section 1.11
of Schedule 4 of this Agreement.

 

1.76 “Regulatory Transfer Transition Period” shall have the meaning set forth in
Section 1.12 of Schedule 4 of this Agreement.

 

1.77 “Re-launch of the Product” means the first sale of the Product in a given
country of the Territory made by or on behalf of LICENSEE, any Affiliate
thereof, or any Sublicensee to a Third Party labelling reflecting the corporate
name or trademarks of LICENSEE, any Affiliate thereof, or any Sublicensee
(which, if applicable in a country under Applicable Law, shall occur after such
labelling has been approved, to the extent necessary, by the appropriate
Regulatory Authority that has been affixed or included on the package of the
Product).

 

1.78 “Stock Product” means inventory of Existing Product manufactured by ALZA,
or its Affiliate, and identified with the Existing Product label of ALZA, or its
Affiliate, that is in stock on the Effective Date or produced after the
Effective Date (including any such Existing Product that may be re-labeled or
re-packaged as needed by LICENSEE).

 

10



--------------------------------------------------------------------------------

1.79 “Sublicensee” means a Third Party that has been granted a license to make,
use, offer to sell, import or sell Products by LICENSEE or any Affiliate thereof
in accordance with this Agreement.

 

1.80 “Term” means, on a country-by-country and Product-by-Product basis, the
period starting from the Effective Date of this Agreement and expiring on the
later among (i) the expiry of the last to expire Valid Claim of a Licensed
Patent Covering a particular Product in a particular country, (ii) the expiry of
the Regulatory Exclusivity Period for a particular Product in a particular
country, or (iii) entry of a Third Party product containing Active Ingredient
that has been approved by the relevant Regulatory Authority for use, on an as
needed basis, in the Field, and in a particular country.

 

1.81 “Territory”, subject to any termination of this Agreement with respect to
any portion of the Territory pursuant to Section 3.2, means the world, excluding
the United States of America and its territories and protectorates (which shall
include but not be limited to the Commonwealth of Puerto Rico), Canada, and
Japan.

 

1.82 “Third Party” means any individual, corporation, partnership, limited
liability company or other entity other than (i) LICENSEE, (ii) LICENSOR, or
(iii) an Affiliate of LICENSEE or LICENSOR.

 

1.83 “USD” means United States dollars.

 

1.84 “Valid Claim” means a claim of any Patent that has not been dedicated to
the public, disclaimed, abandoned or held invalid or unenforceable by a court or
other body of competent jurisdiction from which no further appeal can be taken,
and that has not been explicitly disclaimed, or admitted in writing to be
invalid or unenforceable or of a scope not Covering a particular product through
reissue, disclaimer or otherwise.

 

1A EFFECTIVE DATE

This Agreement, and the Parties’ rights and obligations hereunder shall not
become effective until all of the conditions set forth below have been satisfied
or such requirement has been waived by the Parties in writing (“Conditions
Precedent”):

(a) the License and Asset Transfer Agreement has been executed by duly
authorized representatives of each party to the License and Asset Transfer
Agreement and all provisions thereof become fully effective in accordance with
its terms. The License and Asset Transfer Agreement means the agreement between
LICENSOR and ALZA for the transfer of ALZA assets related to Dapoxetine, and the
license of ALZA Know-How, to LICENSOR or its sublicensee. Notice of the full
effectiveness of the License and Asset Transfer Agreement will be sent by
LICENSOR to LICENSEE within 2 (two) business days of such effectiveness.

 

11



--------------------------------------------------------------------------------

(b) the [*]), including execution of a related [*]”);

(c) the Priligy Trademark Assignment Agreement has been executed by LICENSEE and
ALZA (or an Affiliate thereof);

(d) the PVG Agreement has been executed by LICENSEE, LICENSOR and ALZA (or an
Affiliate thereof); and

(e) the [*] has been executed by [*].

If all Conditions Precedent have not been satisfied, or the satisfaction thereof
has not been waived in writing by the Parties, prior to or on [*], (“Final
Date”) this Agreement shall terminate effective upon such date and
Section 13.7(b) shall apply with respect to such termination.

Each Party agrees to use Commercially Reasonable Efforts, acting in good faith,
to complete the Conditions Precedent prior to or on the Final Date.

 

2 RIGHTS

 

2.1 Patent and Know-How License Grant. During the Term and subject to the terms
and conditions of this Agreement, LICENSOR hereby grants LICENSEE and its
Affiliates a royalty-bearing, exclusive license (with the right to further
sublicense as provided in Section 2.3) under Licensed Intellectual Property to
produce (or have produced) the Active Ingredient and the Product and to make (or
have made), use, promote, market, distribute, offer to sell, sell, and import
the Product in the Field in the Territory, provided that, notwithstanding the
foregoing or anything to the contrary:

(a) such license shall be co-exclusive with ALZA, LICENSOR, Affiliates of either
of the foregoing, and licensees of ALZA or its Affiliates (X) until the end of
the last to expire Regulatory Transfer Transition Period to the extent necessary
to (i) permit ALZA, its Affiliates, and licensees of ALZA or its Affiliates to
perform activities related to the transition of rights from ALZA to LICENSEE
contemplated by this Agreement and Schedule 4 or (ii) permit ALZA, LICENSOR,
Affiliates of either of the foregoing, and licensees of ALZA or its Affiliates
to engage in the manufacture, distribution, sale, and commercialization of Stock
Product in each Group A Market Country until the First Commercial Sale in such
country by or on behalf of LICENSEE; (Y) to the extent necessary to provide for
ALZA’s, or its Affiliates, and Third Parties’ exercise of rights and performance
of obligations under Distribution Agreements, , the termination of which is
addressed in Section 12.7(a), and (Z) to the extent necessary to provide for the
exercise of rights and performance of obligations under any contracts, other
than ALZA Distribution Agreements (“Other ALZA Product Contracts”), between ALZA
or its Affiliates and Third Parties with respect to Product remaining in effect
as of the Effective Date, the termination of which is addressed in
Section 12.7(b);

 

[*] Confidential treatment requested.

 

12



--------------------------------------------------------------------------------

(b) such license under ALZA Know-How shall be non-exclusive with respect to any
Products other than Existing Product;

(c) such license shall be non-exclusive to the extent necessary or useful for
(i) LICENSOR, its Affiliates, and any licensees of either of the foregoing to
make, have made, use, sell, offer for sale, or import Active Ingredient and
Products in the Territory for any purposes related to the research, development,
commercialization, or manufacture of Products for countries outside the
Territory or (ii) the conduct of the Priligy On-Going Clinical Trials;

(d) such license shall be non-exclusive with respect to the use of Licensed
Patents or Licensed Know-How, or the practice of the technology Covered by the
Licensed Patents, by or on behalf of LICENSOR, its Affiliates, Lilly, any
Affiliate thereof, or any research partners of Lilly or any Affiliate thereof
for any such entity’s or individual’s internal research purposes in the Field;

(e) such license shall be nonexclusive with respect to the Licensed Patent
designated [*] and any other Licensed Patents claiming priority thereto in [*];
and

(f) as partial consideration for the grant of rights to Licensed Trade IP,
LICENSEE agrees that (X) upon written request of LICENSOR, with respect to any
of LICENSEE’s (or its Affiliates’ or Sublicensees’) websites or publicly
accessible internet content for any Product, including but not limited to any
websites or content residing or hosted at or appearing at any of the Domain
Names, LICENSEE, its Affiliates, and Sublicensees shall (i) include language and
content (which may include LICENSOR’s, its Affiliates’, or LICENSOR’s or its
Affiliates’ licensees’ corporate trademarks or logos or any trademarks or logos
developed for or used with any Product by LICENSOR, any Affiliate thereof, or
any licensee of LICENSOR or any Affiliate thereof) clearly and prominently
indicating that parties seeking information concerning any Product outside the
Territory should direct such inquiries and efforts towards LICENSOR, or its
Affiliate or any licensee of LICENSOR or any Affiliate thereof, as applicable,
and their respective websites and internet content for such Products, in any
form(s), and containing any content, reasonably proposed by LICENSOR and
(ii) include one or more clearly marked active links on LICENSEE’s, its
Affiliates’, and Sublicensees’ websites and in their internet content concerning
any Products reasonably enabling parties seeking information concerning any
Product outside the Territory to be redirected towards LICENSOR’s, its
Affiliates’, and/or their licensees’ website(s) and internet content concerning
Products outside the Territory and (Y) LICENSEE shall ensure that all Affiliates
and Sublicensees comply with the requirements of this subsection (f) and shall
include corresponding requirements in any sublicense agreement. The Parties
agree to negotiate in good faith and execute any agreement or other document
necessary to affect the purposes of this subsection (f).

 

2.2 Trademark and Licensed Trade IP.

(a) LICENSOR shall use Commercially Reasonable Efforts to cause ALZA or an
Affiliate thereof to negotiate and execute the Priligy Trademark Assignment.

 

[*] Confidential treatment requested.

 

13



--------------------------------------------------------------------------------

(b) The Parties acknowledge and agree that each Party has an interest in
maintaining a positive image of the Assigned Trademarks (or foreign equivalents
thereof) throughout the world. The Parties hereby agree that: (i) LICENSEE shall
only obtain any right, title, and interest in the Assigned Trademarks in each
Group A Market Country, on a country-by-country basis, on the earlier of (x) the
date [*] from the Effective Date or (y) the [*] in such country; (ii) the goods
marketed and sold under the Assigned Trademarks (or foreign equivalents thereof,
in the case of LICENSOR) by a Party shall be of high standard and of good
quality, appearance and style; (iii) that such goods will be manufactured, sold
and distributed in accordance with Applicable Laws (or foreign equivalents
thereof, in the case of LICENSOR); (iv) that the manner of advertising,
marketing and sale of such goods, and all associated advertising, promotional
and display materials, shall be of a high standard and shall not reflect
adversely upon the Assigned Trademarks (or foreign equivalents thereof in the
case of LICENSOR); (v) a Party will not license or otherwise authorize any
person or entity outside its Respective Territory to use the Assigned Trademarks
(or foreign equivalents thereof in the case of LICENSOR) for purposes of the
marketing or commercial sale of Products to health care providers, patients,
pharmacies, hospitals, health maintenance organizations, pharmacy benefit
organizations, or similar wholesale or retail customers outside its Respective
Territory; (vi) each Party shall be responsible for the registration and
maintenance of any registrations for Assigned Trademarks (or foreign equivalents
thereof in the case of LICENSOR) in its Respective Territory, at its own
expense, and each Party shall have reasonable discretion as to the registration
and maintenance of such registrations; and (vii) to the extent any Assigned
Trademarks (or foreign equivalents thereof in the case of LICENSOR) are the
subject of a registration (or application therefor), a Party shall use the
Assigned Trademarks (or foreign equivalents thereof in the case of LICENSOR)
only on or in connection with the definition of the goods as set forth in such
registration therefor (or application therefor) in its Respective Territory
unless it has received the written approval of the other Party, which shall not
be unreasonably withheld. For purposes of this Section 2.2(b), “Respective
Territory” shall mean the Territory with respect to LICENSEE and all countries
outside the Territory with respect to LICENSOR. Each Party shall ensure that its
Affiliates comply with this Section 2.2(b) and use Commercially Reasonable
Efforts to ensure that its licensees and sublicensees with respect to Product
and the Assigned Trademark(s) (or foreign equivalents thereof in the case of
Licensor) comply with the obligations set forth in this Section 2.2(b).

 

2.3 Right to Sublicense.

(a) With respect to the license granted to LICENSEE in Section 2.1 above, such
license shall include the right of LICENSEE to sublicense to any party,
including without limitation an Affiliate, so long as such sublicense is
consistent with the terms of this Agreement and contains terms reasonably
sufficient to enable LICENSEE to comply with the provisions of this Agreement
and satisfy its obligations hereunder. LICENSEE shall be responsible for its
Affiliates’ and Sublicensees’ compliance with this Agreement and the performance
by its Sublicensees of all obligations imposed on LICENSEE under the terms of
this Agreement.

 

[*] Confidential treatment requested.

 

14



--------------------------------------------------------------------------------

(b) LICENSEE shall provide LICENSOR in writing the name of any Third Party
sublicensee of LICENSEE with respect to any of the rights granted by LICENSOR to
LICENSEE hereunder within ten (10) business days of issuing such sublicense.

(c) LICENSEE shall only be entitled to grant any sublicense under any of the
rights granted hereunder to a Third Party to Develop or Commercialize a Product
in all or substantially all of any of one or more of the four Key Market
Territories with LICENSOR’s prior written consent, such consent not to be
unreasonably withheld. LICENSEE shall provide LICENSOR written notice of its
intent to grant such a sublicense and identify the potential Third Party
sublicensee with respect thereto (“Sublicense Notice”), and LICENSOR shall
respond to LICENSEE’s Sublicense Notice within thirty (30) days of receipt.

(d) With respect to a grant of a sublicense covering Licensed Know-How or
Licensed Patents Controlled by LICENSOR through a license from ALZA, LICENSEE
shall provide LICENSOR prompt written notice of each such sublicense.

 

2.4 No Transfer. Except for use for the purposes of and to the extent defined in
this Agreement, no right, title, interest, or license in or to any Licensed
Intellectual Property or any other intellectual property right of LICENSOR is
granted to LICENSEE under this Agreement.

 

2.5 No Other Rights. Except as otherwise expressly provided herein, this
Agreement does not grant LICENSEE any license or other right under Licensed
Intellectual Property.

 

2.6 Right to Distribute Stock Product.

(a) With respect to the license granted to LICENSEE in Section 2.1 above, such
license shall include the right (but not the obligation) of LICENSEE to
distribute Stock Product in any Group A Market Country upon the earliest of
(i) the date twelve (12) months from the Effective Date, (ii) the Regulatory
Transfer Date for such country, or (iii) the date upon which LICENSEE has
elected, by written notice to LICENSOR, to distribute Stock Product prior to the
occurrence of clause (i) or (ii) and executed a Delegation of Authority for such
country with ALZA or an Affiliate thereof. LICENSEE shall enter into a
Delegation of Authority with respect to a Group A Market Country if (X) LICENSEE
elects by written notice to LICENSOR to distribute Existing Product prior to the
occurrence of the earlier of the Regulatory Transfer Date or first anniversary
of the Effective Date or (Y) if the first anniversary of the Effective Date
occurs prior to such an election for such country and the Regulatory Transfer
Date for such country.

(b) Pursuant to the rights set forth in this Section 2.6, and notwithstanding
anything to the contrary, prior to LICENSEE or an Affiliate being the Product
Registration holder in a country, (i) if the label on such Stock Product bears
the corporate trade dress of ALZA or any Affiliate thereof, LICENSEE may only
distribute and not market, advertise or promote Stock Product in a country to
the extent permitted by a Delegation of Authority or other agreement between
ALZA or an Affiliate thereof and LICENSEE, (ii) if (Y) LICENSEE, or an Affiliate
thereof, has been appointed distributor by ALZA or its Affiliate in such country
and such

 

15



--------------------------------------------------------------------------------

appointment has been approved by the appropriate Regulatory Authority in such
country and (Z) such Stock Product is appropriately labeled with the name of
LICENSEE or an Affiliate thereof in accordance with Applicable Laws, LICENSEE
may distribute and market, advertise or promote Stock Product in such country to
the extent permitted by a Delegation of Authority or other agreement with
respect thereto between ALZA or an Affiliate thereof and LICENSEE, and
(iii) LICENSEE shall have no other rights to sell, offer for sale, or distribute
Stock Product in such country under this Agreement prior to LICENSEE or an
Affiliate being the Product Registration holder in a country. LICENSEE shall
only have the right to market and promote Existing Product if the Existing
Product has been labelled with LICENSEE trademarks, including logos, and trade
dress and LICENSEE is the Product Registration holder in the country.

(c) LICENSEE shall be responsible for forecasting and purchasing any
manufacturing services from ALZA or its Affiliates pursuant to the ALZA MSA to
obtain Stock Product or Existing Product.

(d) Should LICENSEE decide not to proceed with the distribution of the Stock
Product in a particular Group A Country prior to the earlier of the one year
anniversary of the Effective Date or the Regulatory Transfer Date in such
country, LICENSOR shall use Commercially Reasonable Efforts to cause ALZA (or
any Affiliate thereof) to continue the distribution of the Stock Product in [*]
until the earlier of the one year anniversary of the Effective Date or the
Regulatory Transfer Date in such country.

 

2.7 Right to Perform Research and Development; LICENSOR License and Right of
Reference.

 

  (a) All clinical and other studies or trials for or in relation to the Product
(each, a “Product Study”) that LICENSEE intends to perform shall, unless
specifically otherwise agreed in writing between the parties, be subject to the
prior written consent of LICENSOR, such consent not to be unreasonably denied by
LICENSOR. LICENSEE shall provide LICENSOR with written notice of its intent to
perform a Product Study and a copy of the protocol for such Product Study. In
the event LICENSOR consents to performance of a Product Study, LICENSEE shall
report any data, results, and safety findings from a Project Study to LICENSOR
pursuant to Section 11.3 herein. LICENSEE shall provide to LICENSOR an annual
status report of any clinical and nonclinical development activities (“Product
Study Report”). Delivery of each Product Study Report shall coincide with the
development safety update report (“DSUR”) reporting period and include a summary
of all safety and efficacy information collected since the prior Product Study
Report, the final study report when available, and worldwide Product
Registration or Product Registration Application status. LICENSEE shall bear any
and all costs and expenses related to the conduct or termination of any Product
Study.

 

  (b) LICENSEE hereby grants LICENSOR and its Affiliates the non-exclusive,
perpetual, irrevocable, royalty-free, fully-paid, unrestricted, world-wide,
transferable right, without any obligation to LICENSEE and with rights of
sublicense, to all LICENSEE Know-How, including any and all information, data
and results of such studies or trials, including data on the safety of the
Product, for any and all purposes, inside

 

[*] Confidential treatment requested.

 

16



--------------------------------------------------------------------------------

  or outside the Territory, related to the manufacture, use, research, or
development of Products intended to be commercialized outside the Territory,
which right to use for commercialization purposes shall be exclusive outside the
Territory. Such right granted to LICENSOR and its Affiliates shall include a
transferable, sublicenseable right of reference to all Product Registrations and
Product Registration Applications owned or controlled by LICENSEE, any Affiliate
thereof, or any Sublicensee and all data and information contained therein.

 

2.8 Use of LICENSOR Improvements. Any LICENSOR Improvement shall only be
included within the scope of LICENSEE’s rights hereunder effective upon and
subject to written agreement between the parties on the commercial economic and
other terms governing the addition of any LICENSOR Improvement (or related
Patents) to Licensed Know-How (or Licensed Patents), which terms shall take into
account, inter alia, the then existing commercial terms of this Agreement.
LICENSOR shall provide written notice to LICENSEE of any LICENSOR Improvement
promptly following LICENSOR’s knowledge of the generation or conception thereof.
Upon written notice from LICENSEE, given to LICENSOR within thirty (30) days of
LICENSOR’s notice to LICENSEE of a LICENSOR Improvement, indicating LICENSEE’s
interest in licensing such LICENSOR Improvement, the parties shall enter into
good faith negotiations concerning the inclusion thereof under the licenses
granted to LICENSEE under this Agreement.

 

3 DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT BY LICENSEE

 

3.1 General Principle. During the term of this Agreement, LICENSEE shall use
Commercially Reasonable Efforts to Develop and Commercialize Products in the
Territory, including but not limited to those countries in which a Product
Registration Application for the Existing Product has, as of the Effective Date,
been filed. LICENSEE shall have responsibility for obtaining and maintaining all
necessary Product Registrations to do so.

 

3.2 Minimum Sales. LICENSEE shall use Commercially Reasonable Efforts to
maximize Net Sales but shall at least achieve aggregate Net Sales of the Product
in the Territory equal to or exceeding [*] Euro within [*] ([*]) [*] after
Re-launch of the Product has occurred in all [*] of the following countries:
[*]. In the event that LICENSEE does not achieve such Net Sales by such date,
LICENSOR shall have the right, as a sole and unique remedy with respect thereto,
to terminate this Agreement within [*] ([*]) days from the expiration of the
aforesaid [*] ([*]) [*] period on [*] ([*]) [*] written notice to LICENSEE.
LICENSEE may extend the above-referenced [*] ([*]) [*] period by paying LICENSOR
(USD$[*]), such payment to be made no later than within [*] ([*]) [*] from any
written notice provided by LICENSOR, given within the [*] ([*]) [*] following
expiration of such [*] ([*]) [*] period, requesting such payment, and any such
payment by LICENSEE shall be credited towards the first milestone payment due
pursuant to Section 7.3 if the aggregate Net Sales triggering such payment have
not already been achieved as of the expiration of the initial [*] ([*]) [*]
period referenced in this Section 3.2. Upon such payment, LICENSEE shall have an
additional [*] ([*]) [*] period after the expiration of the aforesaid [*] ([*])
[*] period to achieve aggregate Net Sales of the Product in the Territory equal
to or exceeding [*] Euro. In the event that LICENSEE makes the above-referenced
[*] USD ($[*]) payment

 

[*] Confidential treatment requested.

 

17



--------------------------------------------------------------------------------

  but, notwithstanding the additional period of [*] ([*]) [*], LICENSEE does not
achieve such aggregate Net Sales of Product equal to or exceeding [*] Euro by
expiration of such additional [*] ([*]) [*] period, LICENSOR shall have the
right, as a sole and unique remedy with respect thereto, to terminate this
Agreement within [*] ([*]) [*] from the expiration of such additional [*] ([*])
[*] period on [*] ([*]) [*] written notice to LICENSEE.

 

3.3 Sales Force. LICENSEE agrees to employ, maintain and use an active sales and
an organizational force sufficient for the full promotion, marketing, sales and
distribution of the Product and satisfaction of its obligations under
Section 3.1 and achievement of the sales levels described in Section 3.2, and,
without limitation of its obligations under Section 3.1, to use its Commercially
Reasonable Efforts to promote and develop the market for the Product throughout
the Territory.

 

3.4 Annual Marketing Reports and Forecasts. LICENSEE agrees to prepare and
provide LICENSOR with an annual marketing plan, sales estimates and non-binding
[*] sales forecast as soon as possible following the determination by the
Transition Team of the regulatory plan for transfer of the Existing Product
Registrations and LICENSEE shall provide each subsequent forecast within [*] of
the end of each calendar year. Within [*] after the end of each Calendar
Quarter, LICENSEE shall prepare and provide LICENSOR with a sales report, in
units and in value, for the previous Calendar Quarter. Such sales report shall
include the Product-specific advertising budget and the number of sales
representatives materially dedicated to the Product in each country.

 

3.5 LICENSEE Product Inventory. LICENSEE shall procure and keep sufficient stock
of the Product to be able to effectively launch and market the Product
hereunder, and meet foreseeable market demand therefor, in the Territory.

 

3.6 Marketing Materials. LICENSEE shall bear full and sole responsibility for
the cost, nature, content and use of all advertising and promotional materials
for the Product (“Marketing Materials”). LICENSEE, and any Affiliate thereof or
Sublicensee, shall ensure that all of its Marketing Materials and
Commercialization practices conform to Applicable Laws in the Territory.

 

3.7 Recall.

 

  (a) LICENSEE agrees that ALZA shall have responsibility and control over any
recall, withdrawal, or field correction of Existing Product (“Recall”) in a
country that occurs prior to the Regulatory Transfer Date for such country and
that ALZA shall have the right, solely before the Regulatory Transfer Date, to
contact any Regulatory Authority with respect to Product if ALZA has a
reasonable good faith belief that such Product may not meet specifications for
the Product in a manner that may reasonably justify a Recall. To the extent
provided to LICENSOR by ALZA and available to LICENSOR, LICENSOR shall provide
LICENSEE advance written notice of any such Recall and provide LICENSEE an
opportunity to comment on such Recall. Further, in the event of any such Recall
in any country in the Territory that may have a material adverse impact on the
development, marketing, sale, or distribution of Existing Product in such
country,

 

[*] Confidential treatment requested.

 

18



--------------------------------------------------------------------------------

  LICENSOR shall, if and as requested by LICENSEE in writing, request that ALZA
suspend all further development, marketing, distribution, and sale of Existing
Product in such country. However, if such a Recall involves one or more lots of
Product that were distributed and sold both (i) by ALZA or its Affiliates in one
or more countries in the Territory and (ii) by or on behalf of LICENSEE in one
or more countries in the Territory (each, a “Split Lot”), then LICENSOR shall
notify LICENSEE or LICENSEE shall notify LICENSOR, as the case may be,
immediately upon becoming aware of any possible Recall (or any circumstances
reasonably justifying a Recall) that may affect such Split Lot. LICENSEE agrees,
to the extent reasonably possible, to meet with ALZA prior to instituting any
such a Recall with respect to Product in an attempt to come to a mutually
acceptable decision regarding such Recall; provided, however, that the holder of
the applicable Product Registration in a country at the time of Recall (the
“Responsible Party”) shall retain sole discretion in such case as to whether to
institute a Recall (regardless of whether such Recall is mandated by a
Regulatory Authority or voluntarily instituted by the Responsible Party) in such
country.

 

  (b) In the event that:

 

  i. any governmental agency or authority issues, demands, or requires a recall,
withdrawal, or field correction with respect to any Product, or takes similar
action in connection with any Product, sold or distributed by or on behalf of
LICENSEE, any Affiliate thereof, or any Sublicensee in the Territory,

 

  ii. a court of competent jurisdiction orders a recall, withdrawal, or field
correction of any Product in the Territory, or

 

  iii. a voluntary recall, withdrawal, or field correction of any Product in the
Territory is contemplated by LICENSEE, any Affiliate thereof, or any
Sublicensee,

then LICENSEE shall, as soon as reasonably possible (and in the event of i. or
ii., within [*] of such recall, withdrawal, or field correction (or order or
requirement thereof) coming to its knowledge), advise LICENSOR by written
notice, and, with respect to any such notice received for a particular country
after the Regulatory Transfer Date for such country or otherwise governing the
conduct of a Recall following such country’s Regulatory Transfer Date, LICENSOR
and LICENSEE shall use good faith efforts to agree on an appropriate course of
action. Any such recall, withdrawal, or field correction to be undertaken in a
country in the Territory that is not the responsibility of ALZA under
Section 3.7(a) shall be the responsibility of LICENSEE, its Affiliates, and
Sublicensees, and shall be carried out by LICENSEE, its Affiliates, or its
Sublicensees in as reasonable, prudent, and expeditious a manner as possible to
preserve the goodwill and reputation of the Product and the goodwill and
reputation of the parties. LICENSEE shall maintain records of all sales and
distribution of Product and customers in the Territory sufficient to reasonably
adequately administer any recall, withdrawal, or field correction. As between
the Parties, LICENSEE shall bear any and all costs and expenses related to any
such recall, withdrawal, or field correction with respect to Product sold or
distributed by or on behalf of LICENSEE, any Affiliate thereof, or any
Sublicensee in the Territory.

 

[*] Confidential treatment requested.

 

19



--------------------------------------------------------------------------------

4 TECHNOLOGY TRANSFER AND TRANSITION PERIOD

Matters concerning or related to technology transfer and the transition of
Product Registrations and Product Registration Applications, and Parties’ rights
and obligations with respect thereto and during such transition are, to the
extent not addressed in the body of this Agreement, addressed in Schedule 4 to
this Agreement, which is attached hereto and incorporated herein by reference.

 

5 OBLIGATIONS OF LICENSEE

 

5.1 Product Defects. Consistent with Section 3.7 above, LICENSEE agrees, upon
gaining knowledge thereof, to promptly notify LICENSOR in writing of any defects
and inspections or notifications from any governmental authorities regarding
inspection deficiencies, issuances, regulatory documents or court actions that
relate to the Product being manufactured by or on behalf of LICENSEE, any
Affiliate thereof, or any Sublicensee.

 

5.2 Regulatory Approvals. Starting upon the Effective Date for all countries in
the Territory where no Product Registration has been granted in all countries in
the Territory except Group A Market Countries, Group B Market Countries, or
Group C Market Countries, LICENSEE shall use Commercially Reasonable Efforts to
obtain, at its sole cost and expense, such health registrations, approvals and
consents, including without limitation all Product Registrations for the Product
as may be necessary to permit or facilitate the lawful manufacture, import,
marketing, promotion, distribution, use and sale of Products in the Territory.
Starting on the Regulatory Transfer Date, LICENSEE shall use Commercially
Reasonable Efforts to obtain, at its sole cost and expense, Product
Registrations in all Group C Market Countries for the Product as may be
necessary to permit or facilitate the lawful sale of Products therein. To the
extent not prohibited by Applicable Law or otherwise contemplated by the
Parties, and subject to the assignment of Product Registration Applications and
Product Registrations existing as of the Effective Date to LICENSEE on the
Effective Date or thereafter as contemplated by Schedule 4, all Product
Registration Applications and Product Registrations in the Territory shall be in
the name of LICENSEE or its Affiliates. LICENSEE undertakes to pay any fees
payable pursuant to, or for the maintenance of all health registrations,
approvals and consents, including without limitation the Product Registrations
for the Products as determined or required by any Regulatory Authorities or
other relevant government (or supranational) agencies. LICENSEE or its
Affiliates shall maintain all Product Registration Applications and Product
Registrations in good standing under Applicable Laws and notify LICENSOR in
writing of any events that fail to meet regulatory requirements related to a
Product Registration. Should any competent Regulatory Authority in the Territory
require any clinical or other trials or studies with respect to any Product (or
for purposes of obtaining Product Registration for any Product), other than the
Priligy On-Going Clinical Trials (which are addressed separately in this
Agreement), LICENSEE shall in its reasonable discretion, consistent with the use
of Commercially Reasonable Efforts to Develop and Commercialize the Product,
determine whether to continue pursuit of Product Registration by performing such
clinical or other trials or studies, and shall be solely responsible for the
cost if such trials or studies are performed.

 

20



--------------------------------------------------------------------------------

5.3 Withdraw of Product Registrations. In the event of withdrawal of a Product
Registration in any country in the Territory, LICENSEE shall bear any and all
costs and expenses related to withdrawal of such Product from the market in such
country.

 

5.4 Regulatory Compliance. LICENSEE and its Affiliates will at all times be in
compliance with any other Applicable Laws while performing any activities
related to LICENSEE’s rights under this Agreement, including the Development,
manufacture, sale, marketing, import, export, or Commercialization of any
Product. LICENSEE shall, during normal business hours, allow access to LICENSOR
to audit LICENSEE’s records for purposes of assessing regulatory compliance
concerning a Product. LICENSOR shall provide LICENSEE at least four (4) weeks
notification prior to scheduling an audit. LICENSOR shall only be permitted two
(2) annual audits.

 

5.5 Insurance. LICENSEE shall maintain comprehensive Third Party general
liability and product liability insurance from an internationally recognized,
creditworthy insurance company, which coverage shall insure against Third Party
liability, including but not limited to bodily injury or property damage,
arising out of the manufacture, use, sale, distribution, marketing, Development
or Commercialization of Products, with endorsements for product liability and
coverage limits of not less than USD$[*] per occurrence and USD$[*] in the
aggregate. The minimum level of insurance set forth herein shall not be
construed to create a limit on LICENSEE’s liability hereunder. Within [*]
following any written request from LICENSOR, LICENSEE shall furnish to LICENSOR
a certificate of insurance evidencing such coverage. In the case of a
cancellation or change of such coverage, LICENSEE shall promptly provide
LICENSOR with a new certificate of insurance evidencing that LICENSEE’s new or
amended coverage meets the requirements in the first sentence of this
Section 5.5. LICENSEE’s obligations hereunder shall survive the termination or
expiration of this Agreement until the later of (i) [*] after such termination
or expiration or (ii) the date that all statutes of limitation covering claims
or suits that may be brought for personal injury based on the manufacture, sale,
or use of a Product have expired in all jurisdictions in the Territory.
Notwithstanding the foregoing, and except for any reasonable deductible amount
under the insurance noted above (which shall not be considered self-insurance
hereunder), LICENSEE may self-insure any or a portion of the above required
insurance if (i) such self-insurance is effected through a captive insurance
company duly authorized by an appropriate authority in a favourably recognized
domicile; or (ii) LICENSEE can demonstrate to have proceeded with adequate
accruals in its balance sheet destined only for product liability
self-insurance.

 

6 OBLIGATIONS OF LICENSOR

 

6.1 On-Going Clinical Trials. LICENSOR shall use Commercially Reasonable Efforts
to ensure that ALZA or its Affiliates performs, directly or indirectly, the
on-going clinical trials set forth in Schedule 6.1 (“Priligy On-Going Clinical
Trials”), provided that, if ALZA or LICENSOR reasonably determines that the
Priligy On-

 

[*] Confidential treatment requested.

 

21



--------------------------------------------------------------------------------

  Going Clinical Trials cannot or will not be completed by, or should be
suspended or terminated prior to, [*], (i) LICENSOR shall provide written notice
of such determination to LICENSEE, (ii) LICENSOR’S obligation under this
Section 6.1 shall terminate, and (iii) LICENSOR shall have the right, in its
discretion, to cause the termination of the Priligy On-Going Clinical Trials or
to instruct ALZA to transfer responsibility for conducting the Priligy On-Going
Clinical Trials to LICENSOR.

 

7 CONSIDERATION

 

7.1 License Fee. Within [*] after the Effective Date, LICENSEE shall pay to
LICENSOR the sum of fifteen million USD ($15,000,000).

 

7.2 Regulatory Milestones. LICENSEE shall give written notice of the occurrence
of a milestone event described below within [*] thereof. LICENSEE shall make
each milestone payment set forth below to LICENSOR within [*] of the later of
(i) the occurrence of the related milestone event or (ii) the Effective Date.
Each milestone payment set forth below shall be payable once under this
Agreement, with respect to the first occurrence of the related milestone event
for the first Product to achieve such milestone. The Parties agree that,
notwithstanding anything to the contrary, if any milestone described below is
achieved on or prior to the Effective Date (whether by ALZA, any Affiliate
thereof, any licensee of either of the foregoing, LICENSEE, any Affiliate
thereof, any Sublicensee, or otherwise), the corresponding milestone payment set
forth below shall be paid to LICENSOR within [*] of the Effective Date.

 

Milestone Event

  

Milestone Payment in USD

[*]

   [*]

[*]

   [*]

[*]

   [*]

[*]

   [*]

[* ]

   [*]

Notwithstanding anything to the contrary, if [*], and no milestone payment has
previously been triggered above with respect to a [*] (i.e. neither the third or
fourth milestone event above has been achieved), USD$[*] shall be due with
respect to such simultaneous [*] (i.e. the third and fourth milestone payments
shall be due concurrently).

 

7.3 Sales-Based Milestones. LICENSEE shall give LICENSOR written notice of the
achievement of any of the Net Sales levels described below within [*] thereof.
LICENSEE shall pay to LICENSOR milestone payments in accordance with the
schedule set forth below, based on [*] of [*] in the [*] for any [*] or [*] of
[*] during which such Net Sales are achieved, such payment to be made within [*]
of after the achievement of such Net Sales. Each of the milestone payments shall
be payable only once regardless of the number of times Products achieve such Net
Sales.

 

[*] Confidential treatment requested.

 

22



--------------------------------------------------------------------------------

[*]

   Milestone Payment in USD

[*]

   [*] USD ($[*])

[*]

   [*] USD ($[*])

[*]

   [*] USD ($[*])

[*]

   [*] USD ($[*])

For purposes of clarification, but not limitation, if more than one milestone
payment set forth above shall be payable with respect to the same [*] or [*] the
same [*], both payments shall be made as set forth above and, as an example of
the intent and purpose of the reference to [*] and [*] above, Net Sales shall be
measured, solely for purposes of determining whether or not a milestone payment
has been triggered under this Section 7.3, from [*] of one [*] to [*] of the
[*], or from [*] to [*] of the [*], and, if equalling or exceeding a particular
amount specified above during either [*] period, trigger one or more payments
hereunder.

 

7.4 Royalties. In accordance with the terms of Article 8 of this Agreement,
LICENSEE shall pay to LICENSOR the royalties set forth below on Net Sales of all
Products in the Territory during the Term.

 

Aggregate Annual Calendar Year Net

Sales of All Products in the

Territory

   Royalty Rate  

[*]

     [*] percent ([*]%) of Net Sales   

[*]

     [*] percent ([*]%) of Net Sales   

[*]

     [*] percent ([*]%) of Net Sales   

For example, if [*] of [*] in the [*] in a [*] totals [*] USD ($[*]), the
royalty due LICENSOR under this Section 7.4 with respect to such Net Sales shall
equal [*] USD ($[*]), i.e. ([*]% x $[*]) + ([*]% x $[*]) + ([*]% x $[*]) =
$[*]).

 

7.5 Payments under the Lilly Agreement. In the event the Term expires for a
particular country in the Territory, and world-wide Net Sales (as defined in the
Lilly Agreement; “Lilly Sales”) of Product in the Calendar Year (as defined in
the Lilly Agreement; a “Lilly Year”) during which such expiration occurs or any
Lilly Year thereafter exceed eight hundred million USD ($800,000,000), LICENSEE
agrees to pay Lilly, on behalf of LICENSOR and its Affiliates, five percent
(5%) of any Lilly Sales of Products in such country in the Territory, on which
LICENSEE would not otherwise have any royalty obligation under this Agreement in
such country in any such Lilly Year until the later of (a) the [*] anniversary
of first commercial sale of Product in such country or (b) the expiration in
such country of the last-to-expire Licensed Patent with a Valid Claim (as
defined in the Lilly Agreement) in a manner sufficient to satisfy the related
obligations under the Lilly Agreement and Sections 8.2 and 8.5 of this Agreement
shall apply to such Lilly Sales of Products in such country(ies),
notwithstanding anything to the contrary.

 

[*] Confidential treatment requested.

 

23



--------------------------------------------------------------------------------

7.6 Payments for Priligy On-Going Clinical Trials.

 

  (a) The Priligy On-Going Clinical Trials shall be performed at LICENSEE’s
expense. The Parties acknowledge that ALZA will invoice LICENSOR for Development
Costs, in USD, quarterly, within [*] after the end of each Calendar Quarter.
LICENSOR will invoice LICENSEE for the amount charged by ALZA and LICENSEE shall
pay such invoice within [*] from receipt of the invoice. The maximum cost to be
paid by LICENSEE under the Agreement for completing the Priligy On-Going
Clinical Trials shall be Nineteen Million USD ($19,000,000). Subject to
Section 6.1, LICENSOR shall have no financial or performance obligation with
respect to any Priligy On-Going Clinical Trials.

 

  (b) All sums due to LICENSOR shall be payable by bank wire transfer in
immediately available funds to such bank account as LICENSOR shall designate in
writing to LICENSEE. LICENSOR shall notify LICENSEE’s Finance designee as to the
date and amount of any such wire transfer [*] prior to such transfer. All
payments shall be made in USD.

 

  (c) LICENSOR shall keep, and use Commercially reasonable Efforts to ensure
that ALZA and its Affiliates keep, complete, true and accurate books of accounts
and records in accordance with their standard internal policies and procedures
and accounting standards, for the purpose of determining the basis and accuracy
of the payments to be made for the Priligy On-Going Clinical Trials. Such books
and records shall be kept for at least three (3) years following the end of the
Calendar Quarter to which they pertain. During such three (3) year period,
LICENSEE may request LICENSOR to verify the basis and accuracy of amounts in the
payment statements received pursuant to Section 7.6(a) above using independent
accountants selected by LICENSEE and that are reasonably acceptable to LICENSOR.
Such inspections shall be made no more than [*] each Calendar Year, at
reasonable time and on reasonable notice and shall be limited to information
related to On-Going Clinical Trials. Results of any such inspection shall be
deemed to be Confidential Information of LICENSOR. If any overpayment is
discovered in the course of such inspection, then LICENSOR shall pay LICENSEE
those amounts that LICENSEE should not have paid in the absence of such errors.
Inspections conducted under this Section 7.6(c) shall be at the expense of
LICENSEE, unless a variation or overpayment exceeding [*] percent ([*]%) of the
amount properly due for the period covered by the inspection is established in
the course of such inspection, whereupon all reasonable, documented costs
relating to the inspection for such period will be paid to LICENSEE.

 

7.7 Payments for Licensed Patents. [*] shall be responsible for [*] costs and
expenses associated with LICENSOR’s filing, prosecution, maintenance and patent
term extension of Licensed Patents in the Territory (including but not limited
to the costs incurred by [*] with its outside patent counsel).

 

[*] Confidential treatment requested.

 

24



--------------------------------------------------------------------------------

7.8 Payments for Regulatory Fees. [*] shall, [*], be responsible for [*] fees
imposed by Regulatory Authorities and other governmental agencies in connection
with the maintenance and transfer of ownership of Product Registrations or
Product Registration Applications in the Territory that are not paid by [*]
pursuant to *] obligations set forth in Schedule 4 attached hereto, including
but not limited to those fees to be paid when [*] is the applicant for transfer
of a Product Registration.

 

7.9 License Payments to Third Parties.

(a) [*] shall pay amounts due to any Third Party under a license agreement with
respect to any grant of any Third Party patent or trade secret rights that may
be necessary for LICENSEE’s, its Affiliates’, or their Sublicensees’
manufacture, use, sale, offering for sale, or import of Product in the Territory
as contemplated by this Agreement, provided that (X) [*] shall not be
responsible for any amounts incurred or due with respect to any license to the
extent concerning (i) any technology or intellectual property rights that are
not utilized in, infringed by, or necessary for the manufacture, use, or sale of
the Existing Product as it is made, used or sold on the Effective Date (any such
technology or intellectual property rights not utilized in, infringed by, or
necessary for the manufacture, use, or sale of the Existing Product as of the
Effective Date (“LICENSEE-Added IP”), or (ii) any trademarks or copyrights;
(Y) any payment under a license agreement resulting from an Indemnified Third
Party IP Claim is addressed as set forth in Section 9.3(d); and (Z) [*] shall
only be responsible for [*] percent ([*]%) of such amounts due under a Third
Party license agreement as described under this Section 7.9(a) (taking into
account clauses (X) and (Y) above), and [*] shall be responsible for all other
amounts due under such license. [*] shall pay [*] the portion of any amounts due
under a license for which [*] has financial obligations under this subsection
(a) (such a license or any license resulting from or related to an Indemnified
Third Party IP Claim under Section 9.3(d), a “Supported Third Party License”) to
be borne by [*] within [*] of receiving an invoice therefor from [*].

[*] shall [*] reasonably cooperate, with [*], as requested thereby, in any
efforts to negotiate any Supported Third Party License, and [*] shall provide
[*] a reasonable opportunity to review and comment on any proposed Supported
Third Party License. However, [*], acting reasonably and with the aim at
preserving the commercial viability of the Product in the Territory, shall
retain sole control over the final terms of any Supported Third Party License,
[*] shall not discuss, negotiate, attempt to obtain, or obtain such a license
from any such Third Party[*] without [*] prior written consent, and [*] shall
not be responsible for any amounts incurred or due with respect to any license
negotiated or executed by [*] without [*] prior written consent.

 

(b) In the event, upon termination of the Lilly Agreement, LICENSEE acquires the
obligations of LICENSOR under the Lilly Agreement pursuant to the Lilly Comfort
Letter set forth in Section 1.55 hereof, LICENSOR agrees to fulfill the
obligation set forth in Section 3.1(d) of the Lilly Agreement to pay milestone,
royalty and other payments Lilly may owe to Third Parties pursuant to an
agreement Lilly may have with a Third Party covering rights relating to Existing
Product in accordance with the terms and conditions set forth in the Lilly
Agreement.

 

[*] Confidential treatment requested.

 

25



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary (including but not limited to
Section 9.3(d)(i)), if, for a particular Calendar Year, the sum of (x) all
Annual Indemnified Third Party IP Claim Costs plus (y) all Annual Third Party
Licensing Costs plus (z) all amounts due Lilly under the Lilly Agreement with
respect to Lilly Sales in the Territory during such Calendar Year exceeds all
amounts payable by LICENSEE to LICENSOR under Section 7.4 (as it may be adjusted
pursuant to Section 13.7(a)) with respect to all Net Sales of Products occurring
in the Territory during such Calendar Year, (a) LICENSEE shall be financially
responsible for such excess and pay LICENSOR the amount of such excess within
[*] of receiving an invoice therefor from LICENSOR and, without limitation of
such obligation (which shall survive termination or expiration of this
Agreement), and (b) LICENSEE shall be entitled to (X) terminate this Agreement
upon six (6) months’ written notice to LICENSOR given within [*] of LICENSEE’s
receipt of an invoice from LICENSOR under this Section 7.9(c) or (Y) request
termination of LICENSEE’s rights under this Agreement in specified country(s) in
the Territory by providing LICENSOR written notice within [*] of LICENSEE’s
receipt of an invoice from LICENSOR under this Section 7.9(c) (“Country
Termination Notice”). In the event LICENSEE provides LICENSOR with a Country
Termination Notice, the Parties shall negotiate in good faith the termination of
LICENSEE’s rights to the specified country(s) based upon whether such
termination is Commercially Reasonable and in the best interest of preserving
the overall commercial value of the Product.

 

7.10 Costs/Expenses. [*] shall, unless expressly agreed otherwise in this
Agreement, bear [*] costs and expenses of its activities and performance in
connection with this Agreement, including without limitation any investments and
expenditures in its corporate infrastructure, marketing and sales organisations
and activities, or otherwise, which investments and expenditures shall be at the
sole risk and cost of [*].

 

7.11 Sales Upon Invoicing. A sale of Product shall be deemed to have occurred
upon the invoicing of such Product; or if not invoiced, then when delivered,
shipped, or paid for, whichever first occurs.

 

8 RECORDS, REPORTS AND PAYMENTS

 

8.1 Wire and Currency. All payments to LICENSOR pursuant to Article 7 shall be
made by electronic wire transfer in USD in immediately available funds to an
account designated in writing by LICENSOR. For purposes of calculation of
payments owed under Sections 7.3 and 7.4 for Net Sales invoiced or expensed in a
currency other than USD, such Net Sales shall first be converted to USD and then
combined to calculate the total Net Sales. All payments to Lilly under
Section 7.5 shall be paid concurrently with the royalty report set forth in
Section 8.2 and be paid in U.S. dollars by electronic wire transfer in
immediately available funds to an account designated in writing by LICENSOR or
Lilly (unless otherwise instructed by Lilly or LICENSOR in writing).

 

[*] Confidential treatment requested.

 

26



--------------------------------------------------------------------------------

8.2 Reports and Records. Within [*] after the end of each Calendar Quarter in
which there are any Net Sales subject to the payment of royalties or other
amounts under this Agreement (including any Lilly Sales for which payments are
due under Section 7.5), LICENSEE shall furnish to LICENSOR a statement of Net
Sales of each Product for such Calendar Quarter setting forth the gross sales
and Net Sales of Products for each country in which Products were sold during
such Calendar Quarter, a calculation of Net Sales (including a detailed
description of deductions used to calculate Net Sales from gross sales pursuant
to Section 1.58), and a calculation of royalties due pursuant to Article 7,
together with a payment of royalties due for such Calendar Quarter. LICENSEE
will mail and e-mail such report to LICENSOR to Marshall Woodworth, CFO, Furiex
Pharmaceuticals, Inc., 3900 Paramount Parkway, Suite 150, Morrisville, North
Carolina 27560, e-mail address [*] or to whom LICENSOR shall designate from time
to time. The amount of royalty payment due to LICENSOR shall be paid by LICENSEE
concurrently with the remittance of each royalty report. Interest shall accrue
on any payments due under this Agreement (including but not limited to
royalties) not paid when due through and including the date upon which LICENSOR
has collected the funds in accordance herewith at a rate equal to the lesser of:
(a) the sum of [*] percent ([*]%) plus the LIBOR prime rate of interest quoted
in the Money Rates (or equivalent) section of The Wall Street Journal (or any
substitute source mutually agreed to by the Parties), calculated daily on the
basis of a three hundred sixty (360) day year; or (b) the maximum interest rate
allowed by Applicable Law. All royalty reports provided with respect to
LICENSEE’s obligations under Section 7.5 shall contain information sufficient to
enable LICENSOR to satisfy its corresponding obligations under the Lilly
Agreement.

 

8.3 Taxes.

(a) LICENSEE will make all payments to LICENSOR under this Agreement without
deduction or withholding of any taxes or other similar amount owed by either
party (or any Affiliate thereof to which any such obligation may apply) under
applicable law, rule, or regulation. Any tax or other amount required to be
withheld or paid on, or as a result of, any amounts payable to LICENSOR under
this Agreement (“Withholding Taxes”) will promptly be paid by LICENSEE on behalf
of LICENSOR (or any applicable Affiliate thereof) to the appropriate
governmental authority, without any deduction from or reduction of any amounts
that LICENSEE is required to pay LICENSOR hereunder (except as otherwise set
forth in Section 8.3(b), if and as applicable). LICENSEE will furnish LICENSOR
with proof of payment of such tax. Without limitation of LICENSOR’s obligations
to pursue recovery of any Withholding Taxes paid by LICENSEE (as described, and
subject to the limitations set forth below in this Section 8.3) or LICENSEE’s
right to be paid any recovered Withholding Taxes (as described below in this
Section 8.3), any such tax required to be paid or withheld will be an expense of
and borne by LICENSEE (subject to Section 8.3(b), if and as applicable).
LICENSOR and LICENSEE, respectively, will provide LICENSEE or LICENSOR,
respectively, with reasonable advance notice of any such tax withholding or
payment obligations to which LICENSOR or LICENSEE, respectively, reasonably
believes that LICENSOR (or any Affiliate thereof) or any payments under this
Agreement are subject. Such Withholding Taxes shall be paid by LICENSEE to the
proper taxing authority for LICENSOR’s (or, if applicable, its Affiliate’s)
account in a timely manner and an

 

[*] Confidential treatment requested.

 

27



--------------------------------------------------------------------------------

official tax certificate or other written evidence of such tax obligations,
together with relevant written proof of payment, sufficient to enable LICENSOR
to claim or demonstrate payment of such Withholding Taxes will be secured and
sent to LICENSOR as soon as reasonably possible, but in any event within one
(1) month of such payment. The parties will do all such lawful acts and things
and sign or file all such lawful deeds and documents as either party may request
under any applicable legislation, treaty, regulation, rule, or law from or of
the other party to enable LICENSOR, its Affiliates, LICENSEE, its Affiliates, or
any Sublicensees to take advantage of any applicable legal provision or any
treaty provisions with the object of being exempted or minimizing the legal
amount of Withholding Taxes (and, therefore, minimizing LICENSEE’s payment
obligations (or, if applicable under Section 8.3(b), maximizing LICENSOR’s
ability to recover or obtain, directly or indirectly, an exemption for any
Withholding Taxes paid by LICENSEE and deducted from amounts due LICENSOR
hereunder) with respect to any Withholding Taxes under this Section 8.3) and
LICENSEE shall reimburse LICENSOR’s out of pocket expenses thereof. LICENSOR
will provide LICENSEE with all reasonable assistance and will provide LICENSEE
with all documentation requested as useful or necessary under any applicable
legislation, treaty, regulation, rule, or law to enable LICENSEE to be exempted
from or to recover any Withholding Taxes as permitted by applicable law, rule,
or regulation or, if, under such law, rule, or regulation, any such Withholding
Taxes paid by LICENSEE are only recoverable by LICENSOR (or any applicable
Affiliate thereof), LICENSOR shall, on LICENSEE’s instructions, file or submit
any documentation required to recover such Withholding Taxes and, upon any
recovery thereof, promptly pay LICENSEE the amount of any such Withholding Taxes
so recovered (except, if Withholding Taxes paid by LICENSEE and deducted from
amounts due LICENSOR pursuant to Section 8.3(b), LICENSEE shall provide LICENSOR
with reasonable assistance and documentation to enable LICENSOR to, directly or
indirectly, recover or obtain an exemption for any Withholding Taxes and
LICENSEE shall use Commercially Reasonable Efforts to obtain any recovery
thereof that may be available to it and pay such recovered amounts to LICENSOR,
and LICENSOR shall have no payment obligation to LICENSEE with respect to any
such recovered or exempted amounts).

(b) If, during the term of this Agreement, LICENSOR takes any action that
eliminates or reduces the Parties’ exemption from, or recovery of, any
Withholding Taxes under any applicable legislation, treaty, regulation, rule, or
law (including but not limited to (i) any assignment of this Agreement or the
benefits thereof by LICENSOR to any Third Party not eligible for an exemption
from, or the recovery of, the Withholding Taxes or (ii) LICENSOR’s moving its
corporate residence or domicile to a country or jurisdiction outside the United
States), then to the extent following such action Withholding Taxes are due and
an exemption from, or recovery of, Withholding Taxes is no longer available to
either Party as a direct result of such action by LICENSOR, LICENSEE shall be
entitled to deduct the amount of such Withholding Taxes from its corresponding
payments due LICENSOR hereunder.

(c) With respect to any payment obligations to Lilly under Section 7.5,
LICENSEE’s obligations under this Section 8.3 shall be with respect to or on
behalf of Lilly instead of LICENSOR, and Lilly or LICENSOR shall be entitled to
enforce

 

28



--------------------------------------------------------------------------------

such provisions for Lilly’s benefit with respect to any payment obligations
under Section 7.5, provided that any breach by LICENSEE of such obligations
shall remain a breach of this Agreement for which LICENSOR may seek and/or
obtain legal or equitable remedy and further provided that, if LICENSOR or Lilly
wishes to have the benefit of LICENSOR bearing the expense of any Withholding
Taxes due with respect to any payment obligation under Section 7.5 without any
corresponding deduction from any payments due Lilly under Section 7.5 being made
by LICENSEE, LICENSOR shall use Commercially Reasonable Efforts to cause Lilly
to comply with LICENSOR’s obligations provided for in this Section 8.3 with
regards to LICENSEE’s payment obligations under Section 7.5. LICENSEE agrees
that such Commercially Reasonable Efforts to be used by LICENSOR to cause Lilly
to comply with LICENSOR’s obligations provided for in this Section 8.3 shall not
include any payment obligation by LICENSOR to Lilly.

 

8.4 Foreign Exchange. With respect to Net Sales invoiced or expenses incurred in
a currency other than USD, such Net Sales invoiced or expenses incurred will be
converted into USD using a rate of exchange that corresponds to quarterly
average of the daily buying rate as published by the Wall Street Journal,
Eastern U.S. Edition on the last business day of the applicable quarter (or such
other publication as agreed upon in writing by the Parties).

 

8.5 Records Inspection. LICENSEE agrees to maintain, and shall require its
Permitted Sellers to keep, complete, true and accurate books of accounts and
records for the purpose of determining the basis and accuracy of payments to be
made under this Agreement. Such records shall show Net Sales on
country-by-country and Product-by-Product basis, and LICENSEE’s or its Permitted
Sellers’ usual internal practices and procedures (which shall be commercially
reasonable), consistently applied, and GAAP or IFRS, consistently applied. Such
books and records shall be kept for at least [*] following the end of the
Calendar Quarter to which they pertain. Such records will be open for inspection
by LICENSOR during such [*] period by LICENSOR or independent certified public
accountants, solely for the purpose of verifying the basis and accuracy of
amounts in the payment statements hereunder. If requested by notice from
LICENSOR, LICENSEE shall make, and cause to be made, such records available
during normal business hours to enable such accountant to verify the accuracy of
any payments made in accordance with this Agreement. Such inspections shall be
made no more than [*] each Calendar Year, at reasonable time and on reasonable
notice. Such accountant shall promptly report to LICENSOR only whether
LICENSEE’s payments for the Product(s) and calculations thereof are correct or
incorrect, and, if incorrect, what, in said accountant’s professional opinion,
the correct amounts should have been. If any errors in favor of LICENSEE are
discovered in the course of such inspection, then upon written notice by
LICENSOR to LICENSEE, LICENSEE shall pay to LICENSOR within [*] any amount owed
to LICENSOR in accordance with the findings plus interest pursuant to and in
accordance with Section 8.2. The fees and expenses associated with any such
audit shall be borne by LICENSOR, provided that LICENSEE shall reimburse
LICENSOR for the same in the event the audit reveals an underpayment by LICENSEE
of more than [*] percent ([*]%) of the amount due for the period covered by the
inspection. In the event of overpayment to LICENSOR, any amount of such
overpayment shall be fully creditable against amounts payable for the
immediately succeeding Calendar Quarter.

 

[*] Confidential treatment requested.

 

29



--------------------------------------------------------------------------------

9 INTELLECTUAL PROPERTY

 

9.1 Ownership.

 

(a) Priligy On-Going Clinical Trials. LICENSOR shall own the entire right, title
and interest in the data and other information that is derived from the Priligy
On-Going Clinical Trials (or Control such data and information by license from
ALZA), provided that such data and information shall be included in Licensed
Know-How.

 

(b) Improvements. Any and all Improvements shall be the sole and exclusive
property of LICENSOR. LICENSEE hereby assigns all right, title, and interest in
all Improvements, and all intellectual property rights related thereto, to
LICENSOR. LICENSEE agrees to reasonably cooperate with LICENSOR, to take any
actions or execute any documents, and to cause any Affiliate of LICENSEE or
Sublicensee to take any actions or execute any documents, as necessary or
desirable to secure or perfect LICENSOR’s legal rights and worldwide ownership
in Improvements and all related intellectual property rights, including, but not
limited to documents relating to Patents Covering Improvements (“Improvement
Patents”). LICENSEE shall not at any time, in any manner, during or after this
Agreement, under any circumstances, be entitled to or claim any right, title or
interest herein or any commission, fee or other direct or indirect benefit from
LICENSOR or Affiliate, in respect of such Improvements created by LICENSEE
hereunder except to the extent Improvements are included in Licensed Patents and
Licensed Know-How pursuant to Section 2.8.

 

9.2 Patent Prosecution and Maintenance.

 

(a)

Licensed Patents. LICENSOR shall have the right to control, and shall use
Commercially Reasonable Efforts with respect to, the preparation, filing,
prosecution, maintenance and, except with respect to the defence addressed by
Section 9.3(c), defence of Licensed Patents in the Territory. Notwithstanding,
however, LICENSEE acknowledges and agrees that (a) LICENSOR does not guarantee
the issuance, validity, or enforceability of any Licensed Patent or any claim
thereof resulting from its efforts hereunder, and (b) LICENSOR shall not have
any liability to LICENSEE with respect to the content of any particular draft
patent application or office action response prepared after the Execution Date
to the extent: (i) LICENSEE had a reasonable opportunity (but in no event less
than [*]) to review and comment on such draft patent application or office
action response; (ii) LICENSOR made reasonably available and accessible to
LICENSEE for discussion and information-sharing purposes with respect to such
application or office action response the patent attorney(s) primarily
responsible for the prosecution and maintenance of the relevant patent
application(s) (who may be an employee of LICENSOR or an Affiliate thereof);
(iii) LICENSOR provided LICENSEE reasonable access to a dedicated patent
attorney (who may be an employee of LICENSOR or an Affiliate thereof) to discuss
patent strategy and satisfy any requests for additional information made by
LICENSEE with respect to such draft patent application or office action response
(e.g., available prior art

 

[*] Confidential treatment requested.

 

30



--------------------------------------------------------------------------------

  with respect to any proposed patent application); and (iv) LICENSEE either
(A) approved such draft application or office action response or failed to
provide any comments with respect thereto or (B) provided substantive comments
with respect to such draft application or office action response and such
comments were considered in good faith by LICENSOR.

 

9.3 Infringement of Patent Rights.

 

(a) Warranty. LICENSOR represents and warrants that, to the best of its
knowledge as of the Execution Date, no written claim has been received from or
is threatened in writing by a Third Party alleging that the distribution and/or
sale of the Existing Products in the Territory infringe any Patents of any Third
Party.

 

(b) Notice. Without prejudice to other provisions in this Agreement, each party
shall use Commercially Reasonable Efforts to promptly inform the other party in
writing of (i) any invalidation proceeding related to any Licensed Patent
initiated through a government agency or any other form of patent authority
(“Invalidation Proceeding”) or (ii) any actual or potential infringement or
threat thereof of the Licensed Patents in the Territory and provide reasonable
assistance in protecting against such infringements.

 

(c)

Enforcement and Defence of Licensed Patents. With respect to (i) the defence of
any Invalidation Proceeding, or (ii) any actual, potential or suspected
infringement of Licensed Patents as they relate to the Commercialization of
Products in a country in the Territory following the Re-launch in each country
in the Territory where Existing Product is being sold as of the Effective Date
or the launch date in a country in the Territory in which Existing Product has
not been sold as of the Effective Date, respectively, LICENSEE shall, subject to
the remainder of this Section 9.3(c), have the first and primary right, but not
the obligation, to, in its sole discretion, initiate, prosecute, defend and/or
control any action or legal proceedings, and/or enter into a settlement,
including any declaratory judgment action, on its behalf or in LICENSOR’s name,
if necessary, with respect thereto. If, within [*] of the notice in
Section 9.3(b) above with respect to any such actual, potential, or suspected
infringement of the Licensed Patents, LICENSEE: (X) shall have been unsuccessful
in persuading the alleged infringer to desist; (Y) shall not have brought and
shall not be diligently prosecuting an infringement action; or (Z) has not
entered into bona fide and substantive settlement discussions with respect to
such infringement, or if LICENSEE notifies LICENSOR that it has decided not to
undertake any of the foregoing against any such alleged infringer, then LICENSOR
shall then have the right to bring suit to enforce such Licensed Patents in such
country in the Territory at its own expense. If, within [*] of notice in
Section 9.3(b) being provided with respect to an Invalidation Proceeding or at
any time thereafter, LICENSEE is not actively defending the Licensed Patent(s)
being challenged in such Invalidation Proceeding to LICENSOR’s reasonable
satisfaction, or if LICENSEE notifies LICENSOR in writing at any time that it
has decided not to undertake or to cease such defence, LICENSOR shall then have
the right to undertake the defence of the relevant Licensed Patent(s) in such
Invalidation Proceeding, at its own expense and under its sole control. If
either party brings any defence, infringement action or proceeding under this
Section 9.3(c), the other party agrees, subject to the

 

[*] Confidential treatment requested.

 

31



--------------------------------------------------------------------------------

  remainder of this Section 9.3(c), to be joined, upon written request, as a
plaintiff (or, in the case of any Invalidation Proceeding defence, defendant, if
and as applicable) and, at the expense of the other party, to give the party
undertaking such infringement suit or other action reasonable assistance and
authority to control, file and prosecute, or defend such the suit or proceeding
as necessary.

 

(d) Infringement of Third Party Rights. If LICENSEE’s or any Permitted Seller’s
conduct or exercise of its rights under this Agreement or manufacture, use,
sale, import, export, or distribution of any Product in a country of the
Territory becomes the basis of a claim of infringement or misappropriation of
any patent or trade secret of any Third Party in the Territory (a “Third Party
IP Claim”), LICENSEE shall promptly give written notice to LICENSOR and the
Parties shall confer to consider the claim and an appropriate course of action.

(i) If, following the First Commercial Sale in each country in the Territory
where Existing Product is being sold as of the Effective Date or the launch date
in a country in the Territory in which Existing Product has not been sold as of
the Effective Date, a Third Party institutes a patent infringement or trade
secret misappropriation suit against LICENSEE in a country in the Territory
alleging that the manufacture, sale, use or importation of a Product by or on
behalf of LICENSEE in such country in the Territory under this Agreement
infringes the patents or misappropriates the trade secrets of a Third Party, and
such claim is not based on any LICENSEE-Added IP (such suit (or series of
directly related such suits in such country by or on behalf of the same Third
Party with respect to the same manufacture, sale, use, or importation by or on
behalf of LICENSEE) to the extent not based on any LICENSEE-Added IP, an
“Indemnified Third Party IP Claim”), LICENSOR shall defend before any competent
forum and indemnify and hold harmless LICENSEE, its Affiliates and any other
Permitted Seller with respect to such claim, subject to the following two
paragraphs.

It is however understood that, notwithstanding anything to the contrary in this
Agreement, LICENSEE shall pay, on a country-by-country basis, the initial €[*]
Euro) incurred with respect to the sum of any Indemnified Third Party IP Claim
(or the defence thereof) in a particular country in the Territory (including any
associated damages, liabilities, expenses and/or loss, reasonable legal expenses
and reasonable attorneys’ fees directly resulting therefrom) plus any amounts
due under any Supported Third Party License related thereto, which are addressed
in Section 7.9 (such costs related to Indemnified Third Party IP Claim and
Supported Third Party License, collectively, “IP Claim Costs”)). In the event IP
Claim Costs exceed €[*] Euro) in a particular country of the Territory for any
particular Indemnified Third Party IP Claim, LICENSOR shall pay [*]% ([*]
percent) of IP Claim Costs with respect thereto in such country and LICENSEE
shall pay [*]% ([*] percent) of the IP Claim Costs with respect thereto in such
country of the Territory. LICENSEE shall pay its portion of any IP Costs to
LICENSOR as determined in accordance with the foregoing within [*] of receiving
an invoice therefor from LICENSOR.

LICENSOR shall, acting reasonably and with the aim at preserving the commercial
viability of the Product in the Territory, have the sole right to assume
direction and control of the defence, settlement, and disposition of any
Indemnified Third

 

[*] Confidential treatment requested.

 

32



--------------------------------------------------------------------------------

Party IP Claim (which right may, notwithstanding anything to the contrary, be
assigned and transferred to Lilly or any Third Party). Section 9.3(e)
notwithstanding, neither LICENSEE, any Affiliate thereof, nor any Sublicensee
shall have the right to settle or otherwise dispose of any claim subject to this
Section 9.3(d)(i) without the prior written consent of LICENSOR and, if
LICENSEE, any Affiliate thereof, or any Sublicensee does settle or voluntarily
dispose of any Indemnified Third Party IP Claim without LICENSOR’s prior written
consent, LICENSOR shall not have any obligation or liability under this
Section 9.3(d)(i) or Section 7.9 with respect thereto or with respect to any
damages, liabilities, expenses and/or losses, including reasonable legal
expenses and reasonable attorneys’ fees, related to such Indemnified Third Party
IP Claim, settlement, judgment, court-based determination or action, or other
disposition thereof or any licenses executed in conjunction with any of the
foregoing.

(ii) With respect to any Third Party IP Claim other than an Indemnified Third
Party IP Claim, LICENSEE will have the first right (but, except as provided in
Section 14.2, not the obligation), at its sole expense, to assume direction and
control of the defence of such claims as they relate to Products. Should
LICENSEE determine not to pursue the defence of a particular claim subject to
this Section 9.3(d)(ii), LICENSEE shall notify LICENSOR within [*] after notice
from LICENSOR requesting it to do so, and LICENSOR will have the right (but not
the obligation), at its sole expenses, to assume direction and control of such
claims (which right may, notwithstanding anything to the contrary, be assigned
and transferred to Lilly or any Third Party). Section 9.3(e) notwithstanding,
LICENSEE shall not have the right to settle or otherwise dispose of any claim
subject to this Section 9.3(d)(ii) without the consent of LICENSOR, which
consent will not be unreasonably withheld.

 

(e)

Litigation Control. The party pursuing or controlling any action or defense
under Section 9.3(c) or 9.3(d) (the “Controlling Party”) shall be free to enter
into a settlement, consent judgment, or other voluntary disposition of any such
action or defense, provided, however, that (i) the Controlling Party shall
consult with the other party (the “Secondary Party”) prior to entering into any
settlement or voluntary disposition thereof, (ii) any settlement, consent
judgment or other voluntary disposition of such actions which (1) subjects the
Secondary Party to any non-indemnified liability or obligation or (2) admits
fault or wrongdoing on the part of Secondary Party must, in each case, be
approved in writing by Secondary Party, such approval not to be unreasonably
withheld, and (iii) any settlement, consent judgment or other voluntary
disposition of such actions which materially limits the scope, validity, or
enforceability of, or otherwise may adversely affect, any Licensed Patents, or
that may relate in any material way to the use of the Active Ingredient outside
the Field, shall not be entered into, consented to, approved, or agreed upon
without LICENSOR’s prior written approval. With respect to clause (ii) above,
the Secondary Party shall provide the Controlling Party notice of its approval
or denial of such approval within [*] of any request for such approval by the
Controlling Party, provided that (X) in the event Secondary Party wishes to deny
such approval, such notice shall include a written description of Secondary
Party’s reasonable objections to the proposed settlement, consent judgment, or
other voluntary disposition and (Y) Secondary Party shall be deemed to have
approved such proposed settlement, consent judgment, or other voluntary

 

[*] Confidential treatment requested.

 

33



--------------------------------------------------------------------------------

  disposition in the event it fails to provide such notice within such [*]
period. Any recovery or damages received by the Controlling Party with respect
to the infringement of the rights to Licensed Patents granted under this
Agreement, or defence of any Invalidation Proceeding concerning any Licensed
Patent(s) under this Agreement, shall be used first to reimburse the Parties for
unreimbursed reasonable, documented expenses incurred in connection with such
action, and the remainder (X) shall be split [*] percent ([*]%) to Controlling
Party and [*] percent ([*]%) to Secondary Party. Any recovery or damages
received by the Controlling Party with respect to any other infringement of the
Licensed Patents (i.e. outside the scope of rights granted under this Agreement)
shall be used first to reimburse the Parties for unreimbursed reasonable,
documented out of pocket or external expenses incurred in connection with such
action, and the remainder shall be retained by LICENSOR (in the event of any
action, settlement, or voluntary disposition entered into by LICENSOR) or paid
to LICENSOR by LICENSEE (in the event of any action, settlement, or voluntary
disposition entered into by LICENSEE). Notwithstanding the foregoing, and
subject to Section 9.3(d), the Secondary Party, at its expense, shall have the
right to be represented by counsel of its choice in any proceeding governed by
this Section 9.3(e), except that LICENSEE, if it is the Secondary Party with
respect to the defence of any Invalidation Proceeding, shall not be entitled to
such representation or any other participation in such Invalidation Proceeding
except to the extent permitted by LICENSOR in writing.

 

(f) Cooperation. For any action or proceeding brought or defended by a
Controlling Party under Section 9.3(c) or 9.3(d), the Secondary Party shall, as
reasonably requested by the Controlling Party, cooperate reasonably in any such
effort, and the Parties shall reasonably cooperate to address new facts or
circumstances that come to light during the course of any such action,
proceeding, or defence that may affect the need for one Party or the other to
participate or cooperate in such action. The Secondary Party agrees to be joined
as a party plaintiff in any such action if needed for the Controlling Party to
bring or continue an infringement action, or defend an Invalidation Proceeding,
hereunder. All reasonable, documented out of pocket or external costs reasonably
incurred by a Secondary Party in rendering any such cooperation and assistance
requested by the Controlling Party shall be borne by the Controlling Party.

 

(g) Reimbursement. Each party shall invoice the other party for any reasonable,
documented out of pocket or external costs incurred that are to be borne by the
other party pursuant to this Section 9.3. Each party shall pay the other party
such amounts within [*] of its receipt of any such invoice, except to the extent
such amounts are the subject of a good faith dispute, in which the amounts
subject to such dispute shall be due within [*] of the resolution of such
dispute.

 

9.4 Patent Term Extensions. LICENSEE shall promptly notify LICENSOR of the
issuance of each Product Registration. LICENSEE may request in writing that
LICENSOR shall apply for (and, if applicable, grant LICENSEE rights under)
Patent Term Extensions for Licensed Patents in the country of such Product
Registration if permissible and/or available. The Parties shall cooperate with
each other in obtaining such patent term extensions.

 

[*] Confidential treatment requested.

 

34



--------------------------------------------------------------------------------

9.5 Patent Challenge. LICENSEE and its Affiliates shall not take any actions
that may adversely affect the Licensed Patents. If LICENSEE, any of its
Affiliates, or any Sublicensees directly, or knowingly, intentionally, or
indirectly through assistance granted to a Third Party (save where such
assistance is ordered by a court, patent office, or other tribunal or is
required by applicable law, rule, or regulation), commences any interference or
opposition proceeding, challenges the validity or enforceability in any patent
office or court proceedings of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to any Licensed Patent(s)
(each such action, a “Patent Challenge”), (a) LICENSEE shall provide at least
[*] prior written notice to LICENSOR of such Patent Challenge and (b) where the
Patent Challenge is unsuccessful, LICENSEE shall reimburse LICENSOR’s
reasonable, documented expenses incurred in defending against or taking any
other action with respect to such Patent Challenge, with such reimbursement to
be made within thirty (30) days of receiving an invoice with respect to the same
from LICENSOR.

 

9.6 Patent Marking. To the extent permitted by Applicable Laws, LICENSEE agrees
to mark, and to cause any Permitted Seller Commercializing any Product to mark
Products (through a marking on containers, packaging or labels, and/or an Orange
Book or like listing) made, sold, or otherwise disposed of by it or them with
any notice of patent rights reasonably necessary, in any country in the
Territory where Products are sold, to (a) comply with Applicable Laws,
(b) enable Licensed Patents (to the extent, in each case, relating to Products)
to be enforced to their full extent, and (c) ensure the availability of all
potential legal or equitable remedies with respect to any infringement of any
Licensed Patents, (to the extent, in each case, relating to Products) by any
Third Party.

 

10 CONFIDENTIALITY

 

10.1 Treatment of Confidential Information. Both Parties shall hold and treat,
and cause its employees, personnel and representatives (hereinafter referred to
as “Employees”) to hold and treat, all Confidential Information of the other
party in confidence and not, and cause its Employees not to, publish it or
disclose it to any Third Party, including its Affiliates, agents or advisers,
nor use the Confidential Information received from the other party for any
purposes other than the purpose of this Agreement or as otherwise permitted
hereby. Except as explicitly permitted by this Agreement, each party shall make
Confidential Information available only to those of its Employees who need to
know the Confidential Information for the purpose of this Agreement. The
Confidentiality and non-use obligations contained in this Section 10.1 shall
survive the termination or expiration of this Agreement for whatsoever reason
and shall remain in effect for a period of [*] from the earlier or normal
termination or expiration of this Agreement or, if this Agreement is terminated
by LICENSEE pursuant to Section 13.2 and, in accordance with Section 13.7(a),
LICENSEE exercises its right to be granted a post-termination license pursuant
to Section 13.7(a), [*] from the last date on which LICENSEE, any Affiliate
thereof, or any Sublicensee exercises its rights under such license.

 

[*] Confidential treatment requested.

 

35



--------------------------------------------------------------------------------

10.2 Exceptions. Information shall not be considered Confidential Information
if, as shown by documentary evidence, it:

 

(a) is in the public domain at the time of its receipt, or becomes part of the
public domain thereafter through no act or omission, or breach of agreement by
the receiving party or its Employees;

 

(b) is disclosed to the receiving party, without obligation of confidentiality,
by a Third Party (other than ALZA or any Affiliate thereof) who was under no
obligation of confidentiality, directly or indirectly, to disclosing party, or
to an agent, licensee or Affiliate of disclosing party; or

 

(c) is required to be disclosed under law or by order of a court of competent
jurisdiction, provided, however, that disclosing party is granted due advance
notice of such a requirement in order to be able to contest the same and then
only to the minimum extent of disclosure so required.

 

10.3 Authorized Disclosure. A party may disclose the other party’s Confidential
Information to the extent such disclosure is reasonably necessary in the
following instances:

 

(a) Filing or prosecuting patents related to the Product;

 

(b) Regulatory filings related to the Product and prosecution or maintenance
thereof;

 

(c) Prosecuting or defending litigation related to the Product;

 

(d) To the extent such disclosure is required by Applicable Law;

 

(e) Disclosure, in connection with the performance of or exercise of rights
under this Agreement, to Sublicensees, manufacturers, collaborators,
contractors, employees, consultants, or other agents or representatives of a
party or its Affiliates, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use substantially as protective as those
set forth in this Article 10; or

 

(f) Disclosure in connection with business discussions with actual or potential
investment bankers, investors, lenders, or other financing parties, consultants,
collaborators, licensees (including but not limited to Sublicensees), licensors,
other strategic partners, acquirers, or acquisition or merger targets, provided
that the Third Parties to whom Confidential Information of the other party is
disclosed are bound by similar obligations of confidentiality and non-use at
least substantially equivalent in scope to those set forth in this Article 10;

provided, however, that, with respect to clauses (d) above, such disclosure
shall be permitted only if, to the extent reasonably practicable, the party
making such disclosure gives the other party advance notice of such required
disclosure, limits the disclosure to that actually required, and cooperates, as
reasonably and promptly requested by the other party and at the other party’s
expense, in the other party’s reasonably attempts to obtain a protective order
or confidential treatment of the Confidential Information required to be
disclosed.

 

36



--------------------------------------------------------------------------------

10.4 Publicity; Public Disclosure of Agreement.

 

(a) The Parties agree that the public announcement of the execution of this
Agreement shall be substantially in the form of the press release attached as
Schedule 10.4.

 

(b) Except as provided in Section 10.4(a), neither party shall disclose the
existence or terms of this Agreement or any information relating to this
Agreement in any oral or written public announcement, press release or other
public document (a “Public Announcement”) without the prior written consent of
such other party, provided that, in the case of a Public Announcement which
either party is required by applicable law, rule, or regulation, or pursuant to
the rules of any national securities exchange (e.g. NASDAQ) to make, issue or
release, the making, issuing or releasing of any such Public Announcement, by
the party so required to do so shall not constitute a breach of this Agreement
if such party shall have given, to the extent reasonably possible without
failing to comply with any applicable law, rule, or regulation or rule of any
applicable national securities exchange, reasonable prior notice to the other
party, and shall have allowed, to the extent reasonably possible, the other
party to review such Public Announcement, such review to be limited to
determining whether such Public Announcement contains any confidential or
proprietary information of such other party and the use of such other party’s
trademarks therein. To the extent the non-disclosing party requests the deletion
of any information in the Public Announcement, the disclosing party shall delete
such information, unless in the reasonable judgment of the disclosing party’s
legal counsel, such information is required by applicable law, rule, or
regulation, or the rules of any applicable national securities exchange, to be
disclosed. Other than any use of Product Trade IP in the Territory by LICENSEE
following the Effective Date or use of any corresponding or similar trademarks
by LICENSOR with respect to its Product-related activities, neither party will,
without prior written consent of the other party, use in advertising or
publicity the name, trademark, logo, symbol, or other image of the other party
or that party’s Affiliates, employees or agents, except as may be required in
conjunction with a Public Announcement permitted pursuant to the preceding
portion of this Section 10.4(b). In any event, the parties agree to use
Commercially Reasonable Efforts to avoid disclosure of the other party’s
Confidential Information except as permitted by this Agreement.

 

10.5 Limitations on Publications. The Parties agree that, except to the extent
required by Applicable Law, LICENSEE shall not publish the results of any
studies, whether conducted by its own employees or in conjunction with a Third
Party, carried out pursuant to this Agreement or Confidential Information
received from LICENSOR, ALZA, or any Affiliate of either of the foregoing that
relates to the Product, without the prior written approval of LICENSOR. LICENSEE
agrees to provide LICENSOR with a copy of any proposed abstracts, presentations,
manuscripts, or any other disclosure which discloses clinical study results
relating to the Product or LICENSOR’S Confidential Information at least one
hundred twenty (120) days prior to their intended submission for publication and
agrees not to submit or present such disclosure unless and until LICENSOR
provides its prior written approval.

 

37



--------------------------------------------------------------------------------

11 RELATIONSHIP OF PARTIES

 

11.1 LICENSEE not an Agent of LICENSOR. It is mutually agreed and understood
that LICENSEE is not authorized to act as agent for LICENSOR or to represent
LICENSOR in any matter or in any other capacity except as specifically provided
for in this Agreement, nor does LICENSEE have any authority or power to contract
in the name of or create any liability against or otherwise bind LICENSOR in any
way for any purpose. All sales of the Product in the Territory shall be in
LICENSEE's own name, at its own risk and for its own account.

 

11.2 Liability for Costs. All costs and expenses connected with the activities
and performance of a Party under this Agreement, unless otherwise specified in
this Agreement or separately agreed beforehand in writing, are to be borne
solely by such Party.

 

11.3 Pharmacovigilance. To guarantee that all applicable regulatory requirements
as well as the Parties’ interests regarding pharmacovigilance of the Product can
be met, the parties shall exchange appropriate information. The parties shall
negotiate in good faith a separate Pharmacovigilance and Safety Data Exchange
Agreement (“PVG Agreement”), which shall be consistent with Parties rights and
responsibilities inside and outside the Territory and relevant Applicable Laws,
and executed no later than the Effective Date. Once agreed upon by the Parties,
the PVG Agreement will be attached to this Agreement as Schedule 11.3 and made
part of this Agreement by reference.

 

12 REPRESENTATIONS, WARRANTIES AND COVENANTS

 

12.1 Mutual Authority; No Conflict; Future Encumbrances. LICENSEE and LICENSOR
each represents and warrants to the other that: (a) it is duly organized and
validly existing under the laws of the country, state or jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof; (b) it has taken all corporate
action necessary to authorize the execution and delivery of this Agreement and
the performance of its obligations under this Agreement; (c) this Agreement is a
legal and valid obligation of such party, binding upon such party and
enforceable against such party in accordance with the terms of this Agreement,
except as enforcement may be limited by applicable bankruptcy or other debtor’s
rights laws and regulations; (d) it has the authority and right to enter into
and perform this Agreement; and (e) its execution, delivery and performance of
this Agreement will not conflict in any material fashion with the terms of any
other agreement to which it is a party or by which it is bound.

 

12.2 Performance by Affiliates; Performance Guarantee. The Parties recognize
that each Party may perform some or all of its obligations under this Agreement
through such Party’s Affiliates, provided, however, that each Party shall remain
responsible for the payment and performance by its Affiliates and shall cause
its Affiliates to comply with the provisions of this Agreement in connection
with such performance. Further, any act, omission, or breach under this
Agreement by an Affiliate of a Party shall be deemed the act, omission, or
breach of such Party, who shall be liable and responsible for such act,
omission, or breach as if such Party had engaged in such act, omission, or
breach.

 

38



--------------------------------------------------------------------------------

12.3 LICENSOR Representations and Warranties. LICENSOR represents, warrants, and
covenants that:

 

(a) LICENSOR shall, as of the Effective Date, have the right to grant the rights
granted LICENSEE under this Agreement without the consent or approval of any
Third Party, except as provided in Schedule 12.3(a).

 

(b) To LICENSOR’s best knowledge as of the Execution Date, and [*].

 

(c) LICENSOR has not entered into any agreement with any Third Party which is in
conflict with the rights granted to LICENSEE pursuant to this Agreement.

 

(d) LICENSOR has shown to LICENSEE the complete, unredacted text of all
provisions of the Lilly Agreement as it exists as of the Execution Date,
including any amendments or modifications to such agreement made prior to the
Execution Date.

 

(e) LICENSOR shall refrain from amending the Lilly Agreement or any other
agreement it has executed in such a way to create prejudice to the rights
granted to LICENSEE hereunder.

 

(f) LICENSEE shall have no contractual obligations under any Distribution
Agreement or Other ALZA Product Contract.

 

12.4 Disclaimer of Other Warranties by LICENSOR. EXCEPT AS EXPLICITLY PROVIDED
UNDER THIS AGREEMENT, LICENSOR DOES NOT MAKE ANY WARRANTIES, EITHER EXPRESS OR
IMPLIED, AS TO ANY MATTER, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED, AND LICENSOR DOES NOT MAKE ANY REPRESENTATION OR WARRANTY
THAT THE LICENSED INTELLECTUAL PROPERTY, ACTIVE INGREDIENT, OR ANY PRODUCT, OR
THE PRACTICE, USE OR MANUFACTURE OF ANY OF THE FOREGOING, WILL NOT INFRINGE ANY
PATENT OR OTHER PROPRIETARY RIGHT OF A THIRD PARTY.

 

12.5 LICENSEE Representations and Warranties. LICENSEE represents, warrants, and
covenants that LICENSEE has acquired, and will maintain, for its activities
under this Agreement, the necessary permits, insurance, working capital and
other financing and that it has made the appropriate trade register, business
and other declarations.

 

[*] Confidential treatment requested.

 

39



--------------------------------------------------------------------------------

12.6 Protective Covenants of LICENSEE. Unless otherwise notified in writing by
the LICENSOR, LICENSEE shall:

 

(a) for a period from the Execution Date until the [*] of the Effective Date,
not promote or commercialize any product, other than a Product subject to the
terms of this Agreement, for the treatment of any indication in the Field;

 

(b) for a period from the Execution Date until the [*] of the Effective Date,
not acquire from any Third Party the right to promote or commercialize any
product, other than a Product subject to the terms of this Agreement, for the
treatment of any indication in the Field;

 

(c) for a period from the Execution Date until the [*] of the Effective Date,
not enter into any agreement in which any Third Party pursuant to, or in the
exercise of rights under, such agreement may discover, develop, or commercialize
any product, other than a Product subject to the terms of this Agreement, for
the treatment of any indication in the Field;

 

(d) for a period from the Execution Date until the [*] of the Effective Date,
not otherwise enable any Third Party, directly or indirectly, discover, develop,
or commercialize any product, other than a Product subject to the terms of this
Agreement, for the treatment of any indication in the Field;

 

(e) not, directly or indirectly, sell, market, promote, advertise, or distribute
any Products outside the Territory;

 

(f) restrict its (and its Affiliates’) marketing, promotion, advertisement, sale
and distribution of the Products to the Territory;

 

(g) not, directly or indirectly, knowingly sell, market or distribute the
Products to any person or entity for resale, marketing or distribution outside
the Territory;

 

(h) exercise Commercially Reasonable Efforts to ensure its Affiliates,
Sublicensees, other Permitted Sellers, and customers do not ship, sell or
otherwise distribute the Products for ultimate use by patients outside the
Territory; and

 

(i) not, directly or indirectly, sell via the Internet or mail order Products
outside the Territory, and to use all Commercially Reasonable Efforts to impose,
as an essential condition of doing business, upon its Affiliates, distributors,
Sublicensees, other Permitted Sellers, and customers a contractual obligation to
comply with such obligation.

LICENSEE shall ensure that all of its Affiliates and Sublicensees comply with
all of the requirements and limitations of this Section 12.6.

It is the intention of the Parties to discuss a possible extension of LICENSEE’s
obligations duration under Sections 12.6(a), (b), (c), and (d). For this
purpose, the Parties shall meet at least [*] before the expiration of the
relevant [*] term in order to discuss a possible legally-compliant renewal of
the limitations of Sections 12.6 (a), (b), (c), and (d) for the aforesaid
duration.

 

[*] Confidential treatment requested.

 

40



--------------------------------------------------------------------------------

12.7 Protective Covenants of LICENSOR. Unless otherwise notified in writing by
the LICENSEE, LICENSOR shall:

 

(a) Termination of ALZA Distribution Agreements. LICENSOR shall ensure that all
ALZA Distribution Agreements shall be terminated with respect to Product by ALZA
(or its Affiliates thereof) in all countries of the Territory within [*] after
the Effective Date, except in countries where the ALZA Distribution Agreements
have Third Parties that hold a Product Registration or Product Registration
Application for the Product, such ALZA Distribution Agreements shall be
terminated within [*] after the Regulatory Transfer Date for such countries.

 

(b) Termination of Other ALZA Product Contracts. With respect to any Other ALZA
Product Contract, other than those that may be determined, as contemplated by
Schedule 4, to not be terminated or to be assigned to LICENSEE, LICENSOR shall
use Commercially Reasonable Efforts to ensure that ALZA and its Affiliates use
Transitional Commercially Reasonable Efforts to terminate, or allow to expire,
(i) any Other ALZA Product Contracts determined by the Parties and ALZA to be
material to LICENSEE’s rights to manufacture, use, sell, market, develop,
distribute or commercialize Product on or before the date [*] after such
determination (or, to the extent any such Other ALZA Product Contract concerns
any Group A Market Country, on a country-by-country basis, the later of (I) the
date [*] after such determination or (II) the date [*] after the earlier of
(x) the applicable Regulatory Transfer Date or (y) the date [*] following the
Effective Date) and (ii) all other Other ALZA Product Contracts material to
LICENSEE’S rights to manufacture, use, sell, market, distribute or commercialize
Product no later than the date [*] after the Effective Date.

 

(c) With respect to the Group B Market Countries and Group C Market Countries,
LICENSOR shall ensure that ALZA and its Affiliates will not commercialize and
sell the Product in such countries following the Effective Date.

 

13 TERM AND TERMINATION

 

13.1 Term. Unless sooner terminated as hereinafter provided, this Agreement
shall continue in full force and effect until the expiration of the Term. After
the expiration of the Term, LICENSEE shall, on a Product-by-Product and
country-by-country basis, have a perpetual, royalty-free, fully paid up,
non-exclusive license to continue, at its discretion, to use Licensed Know-How
to produce (or have produced) the Active Ingredient in the Territory, and to
make (or have made), promote, market, distribute, offer to sell, sell and import
the applicable Product in the applicable country in the Territory, under the
Licensed Know-How and any Product Registrations in the Territory and LICENSEE
shall retain all right, title and interest in the Product Trademarks in the
Territory it being understood that, if pursuant to any applicable law, a
perpetual license is not permitted or may be terminated, during its term and
without reason, by any Party, such license shall be considered to last for a
minimum period of 30 (thirty) years after the expiration of this Agreement.

 

[*] Confidential treatment requested.

 

41



--------------------------------------------------------------------------------

13.2 Termination for Material Breach. Each party to this Agreement shall have
the right to terminate this Agreement if the other Party does not fulfil its
obligations according to this Agreement and does not remedy the alleged breach
within thirty (30) days from receipt of written notification by the
non-breaching Party specifying the occurred material breach, provided however,
if cure cannot be reasonably affected within such 30-day period, to deliver to
the non-breaching Party a plan for curing such breach which is reasonably
sufficient to effect a cure. Such a plan shall set forth a program for achieving
cure as rapidly as practicable and specify a Commercially Reasonable date for
achieving such cure consistent with the foregoing, which shall not, in any
event, exceed [*]. Following delivery of such plan, the breaching Party shall
use Commercially Reasonable Efforts to carry out the plan and cure the breach by
such date. If the breaching Party fails to cure such breach within the 30-day
period (or such later date set forth in the plan provided by the breaching Party
in accordance with the foregoing, which shall not in any event exceed [*]
following notice of such breach), or the non-breaching Party reasonably
determines that: (a) the proposed corrective plan or the actions being taken to
carry it out is/are not commercially practicable by the specified date; or
(b) the specified date for cure in such plan does not represent a commercially
reasonable date to achieve such cure as rapidly as practicable through the
application of the breaching Party’s commercially reasonable efforts, the
non-breaching Party may, upon written notice, terminate this Agreement in its
entirety pursuant, subject to the effects of termination described in
Section 13.7 below. Except as otherwise provided in this Agreement, all
termination rights shall be in addition to and not in substitution for any other
remedies that may be available to the non-breaching Party.

 

13.3 Bankruptcy rights. In the event that this Agreement is terminated or
rejected by a Party or its receiver or trustee under any applicable bankruptcy
laws due to such Party’s bankruptcy then all rights and licenses granted under
or pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
bankruptcy code and any similar law or regulation in any other country, licenses
of rights to “intellectual property” as defined under Section 101(52) of the
United States bankruptcy code. The Parties agree that all intellectual property
rights licensed hereunder, including without limitation, any patents or patent
applications of a Party in any country covered by the license grants under this
Agreement, are part of the “intellectual property” as defined under
Section 101(52) of the United States bankruptcy code subject to the protections
afforded the non-terminating Party under the Section 365(n) of the United States
bankruptcy code, and any similar law or regulation in any other country.

 

13.4 Termination for Diligence. LICENSOR shall have the right to terminate this
Agreement, in whole or in part, as set forth in Section 3.2.

 

13.5 Termination for Patent Challenge. This Agreement may be terminated by
LICENSOR upon written notice to LICENSEE, effective upon receipt, in the event
of any Patent Challenge by LICENSEE, any Affiliate thereof, or any Sublicensees
or other breach of Section 9.5.

 

13.6

Termination Upon Termination of Lilly Agreement. LICENSOR shall use its best
efforts to comply with its obligations under the Lilly Agreement, subject to
LICENSEE’s performance of its corresponding obligations with this Agreement,

 

[*] Confidential treatment requested.

 

42



--------------------------------------------------------------------------------

  provided that, subject to any provisions agreed upon directly between LICENSEE
and Lilly, this Agreement shall terminate upon any termination of the Lilly
Agreement. LICENSOR shall provide LICENSEE notice of any such termination of the
Lilly Agreement as soon as reasonably possible.

 

13.7 Effects of Termination.

 

(a) Termination by LICENSEE under Section 13.2 for Loss of Exclusivity. In case
of termination of this Agreement by LICENSEE pursuant to Section 13.2 as result
of an uncured material breach by LICENSOR of Section 2.1 following the Effective
Date that would be reasonably likely to enable a Third Party (other than any
Permitted Seller) to sell Product in the Field in the Territory under the
Licensed Patents and Licensed Know-How in a manner not authorized by LICENSEE,
any Affiliate thereof, or any Sublicensee (such an uncured breach, an
“Exclusivity Breach”), and the occurrence of such Exclusivity Breach is agreed
to in writing by LICENSOR or conclusively determined pursuant to Section 16.3,
LICENSEE may elect, by written notice to LICENSOR given prior to the effective
date of termination and as LICENSEE's sole and exclusive remedy with respect to
such breach, to have LICENSEE’s rights under Section 2.1 continue following such
termination in order to permit LICENSEE to produce (or have produced) the Active
Ingredient, to make (or have made), promote, market, distribute, offer to sell,
sell and import the Product in the Territory, under Licensed Patents and
Licensed Know-How Controlled by LICENSOR at the time of termination and any
Product Registrations in the Territory, and to continue the use of the
Confidential Information for such purposes, until the period (including possible
extensions) set forth in Section 13.1, and LICENSEE shall, subject to
Section 13.7(b), remain the ultimate owner of the Product Trademarks in the
Territory. If LICENSEE exercises its option to have its rights under Section 2.1
survive such termination in accordance with the foregoing, (i) LICENSEE’s rights
under Section 2.1, rights and obligations under Section 2.3, and obligations
under Sections 3.1, 3.6, and 8 and Sections 2.8 and 12.6 shall survive such
termination (subject to any later termination of LICENSEE’s rights as
contemplated below), (ii) Sections 7.3, 7.4, 7.5, 7.6, 7.8, 9.3(d), 9.3(e),
9.3(f), and 9.3(g) shall remain in effect and applicable between the Parties,
(iii) no amounts shall be paid pursuant to Section 7.2 for any milestone events
achieved following such termination and the amounts due to LICENSOR under
Sections 7.3 and 7.4, respectively, with respect to sales-based milestones
achieved or Net Sales occurring, respectively, after such termination shall be
reduced by [*] percent [(*)]%) from those stated in Sections 7.3 and 7.4,
respectively, and (iv) LICENSEE’s election to have its Product-related rights
survive such termination shall be LICENSEE’s sole and exclusive remedy with
respect to the uncured breach of LICENSOR enabling such termination.
Notwithstanding anything to the contrary, LICENSEE’s surviving rights under
Section 2.1 and 2.3 shall remain subject to termination by LICENSOR pursuant to
Section 13.2 (with respect to any pre-termination breaches by LICENSEE or any
post-termination breaches by LICENSEE of its surviving obligations), 13.5, or
13.6 and, in the event of any such termination by LICENSOR, LICENSEE’s rights
under Section 2.1 and 2.3 of this Agreement shall terminate and Section 13.7(b)
shall apply with respect to such termination.

 

[*] Confidential treatment requested.

 

43



--------------------------------------------------------------------------------

(b)

All Other Terminations. In case of (I) any termination of this Agreement, other
than a termination by LICENSEE pursuant to Section 13.2 for which LICENSEE has
exercised its right to have its rights under Section 2.1 continue following
termination as contemplated by Section 13.7(a), or (II) any termination by
LICENSOR of LICENSEE’s rights under Sections 2.1 and 2.3 following such an
election under Section 13.7(a) by LICENSEE, with any such termination by
LICENSOR pursuant to Section 13.2 under clause (I) or clause (II) of this
Section 13.7(b) requiring, for purposes of this Section 13.7(b), that the
occurrence of such termination is agreed to in writing by LICENSEE or
conclusively determined pursuant to Section 16.3, LICENSEE and its Affiliates,
at their sole cost, shall, as quickly as reasonably possible: (a) if and as
requested by LICENSOR in writing, shall transfer and assign to LICENSOR all
right, title, and interest in (and, with respect to any tangible materials,
transfer possession to LICENSOR of) all: (i) Product-related applications for
approval, health registrations, approvals, licenses, and consents with any
Regulatory Authority or other governmental agency, which shall include but not
be limited to all Product Registrations, Product Registration Applications and
all filings, submissions, correspondence, amendments, and other materials
related to any of the foregoing, in each case with respect to the portion of the
Territory subject to such termination; (ii) Product-related intellectual
property owned or controlled by LICENSEE or any Affiliate thereof, including but
not limited to Patents, Know-How, inventions, data, databases and reports, with
respect to such portion of the Territory; (iii) quantities of Active Ingredient
and Product, and any work in process with respect thereto, intended for use or
sale in the portion of the Territory subject to such termination;
(iv) Product-Related Materials concerning the portion of the Territory subject
to such termination; and (v) Product Trade IP in that portion of the Territory
subject to such termination (including Assigned Trademarks), (b) undertake to
provide LICENSOR with any and all information in LICENSEE’s or its Affiliates’
possession or control regarding the Development or Commercialization of the
Product in the portion of the Territory subject to such termination, and ensure
that all such information is provided to LICENSOR or its designee, and
(c) reasonably provide LICENSOR all relevant and material information requested
by LICENSOR concerning any manufacturing, supplier, distributor, research,
development, license, or other contracts concerning the Development or
Commercialization of Products in the portion of the Territory subject to such
termination entered into by LICENSEE or its Affiliates with Third Parties
(“LICENSEE Product-Related Contracts”) and, if and as subsequently requested by
LICENSOR, use Commercially Reasonable Efforts to assign such LICENSEE
Product-Related Contracts to LICENSOR or otherwise help facilitate introductions
and/or negotiations between LICENSOR and such Third Parties. The “Termination
Transition Period” for each country in the Territory shall begin upon such
termination or, if LICENSOR is terminating the Agreement or LICENSEE’s rights
under Sections 2.1 and 2.3 pursuant to Section 13.2, when the occurrence of the
termination is agreed to in writing by LICENSEE or conclusively determined
pursuant to Section 16.3, and end on the earlier of (I) the date the activities
referenced in the preceding sentences of this Section 13.7(b) have been
completed to LICENSOR’s reasonable satisfaction for such country or (II) the
date LICENSOR has indicated by written notice to LICENSEE that LICENSOR
considers the Termination Transition Period to have expired for such country.
During the Termination Transition Period for a particular country, LICENSEE
shall continue to fill any outstanding orders for Product in such country and
fulfil any all obligations

 

44



--------------------------------------------------------------------------------

  under the PVG Agreement and any Applicable Laws related to any Product
Registrations and clinical trial agreements for the Product in such country.
LICENSEE agrees to execute, and cause to be executed, any documents required by
LICENSOR to effect the above-referenced assignments and transfers acting in good
faith co-operation with LICENSOR and in a manner which will not cause any delay
or interruptions to, or otherwise materially and adversely affect, the
Development or Commercialization of the Product in the Territory and at all
times within fifteen (15) days from request therefor by LICENSOR. During the
Termination Transition Period in a country, LICENSEE’s license rights shall
convert from an exclusive license to a co-exclusive license (with LICENSOR, its
Affiliates, and any licensees or sublicensees of any of LICENSOR or any of its
Affiliates). Following expiration of the Termination Transition Period in a
country, this Agreement shall terminate and any and all rights and licenses
granted to LICENSEE by LICENSOR pursuant to this Agreement with respect to such
country(ies) shall terminate and LICENSEE, its Affiliates, and Sublicensees
shall cease all Development and Commercialization of the Product with respect to
such country(ies).

 

13.8 Additional Remedies/Reduced Payments. Except as otherwise explicitly set
forth in this Agreement, termination of this Agreement under this Article 13 or
any other provision of this Agreement providing any right of termination shall
not be exclusive or prejudicial to any legal or equitable rights or remedies
each party may have on account of any breach or default of this Agreement or
otherwise. The Parties hereby agree and acknowledge that (i) except as otherwise
explicitly set forth in this Agreement, the license grants (or extensions
thereof), assignments, and related financial terms, if any, provided in
Section 13.7 are in addition to, and without limitation of, any legal or
equitable remedies that may be available with respect to any breach of this
Agreement and (ii) the financial terms provided in Section 13.7(a) constitute a
reasonable, fair, and equitable reflection of the relative value of each Party’s
contributions and interest in the future value of the opportunity presented
under this Agreement in the event of the circumstances under which such economic
terms apply, and are not intended, and shall not be construed, as a form of
penalty for any act or omission under this Agreement.

 

13.9 Survival. Except as set forth herein, any termination or expiration of this
Agreement shall not relieve either Party of any obligation which has accrued
prior to the effective date of such termination or expiration, which obligations
shall remain in full force and effect. In addition, the following provisions of
this Agreement shall, in addition to any provisions specified elsewhere in this
Agreement as surviving termination hereof in certain circumstances, survive any
termination or expiration hereof: Articles 1 (excluding Section 1A), 8, 10, 13
(to the extent set forth therein), 14, 15, 16, and 17 and Sections 2.4, 2.5,
2.7, 3.7(b) (with respect solely to the last two sentences thereof), 5.1, 5.4,
5.5, 7.6, 7.7, 7.9(b), 7.10, 9.1, 9.3(c) (with respect to applicable
infringements occurring prior to termination or expiration of this Agreement),
9.3(d) (with respect to applicable infringements occurring prior to termination
or expiration of this Agreement), 9.3(e) (as it relates to the surviving effects
of Section 9.3(d) or 9.3(e)), 9.3(f), 11.1, 11.2, 12.2, and 12.4.

 

45



--------------------------------------------------------------------------------

14 INDEMNIFICATION AND LIMITATION OF DAMAGES

 

14.1

LICENSOR Indemnification. LICENSOR shall defend and indemnify LICENSEE and its
Affiliates (“LICENSEE Indemnitees”) and keep them harmless from and against all
suits, claims, proceedings or causes of action brought by any Third Party(ies)
(“Claims”), and all associated damages, liabilities, expenses and/or loss,
including reasonable legal expenses and reasonable attorneys’ fees (“Losses”),
(V) based on LICENSOR’s or its Affiliates’: (a) breach of this Agreement or
failure to comply with any Applicable Laws related to any Product or
(b) development, manufacture, use, sale, distribution, offering for sale,
importation, or exportation of Products outside the Territory before and
following the Effective Date (which shall include but not be limited to any such
liability based on product liability or any personal injury or death resulting
from the administration of any Product to any human subject or patient by or on
behalf of LICENSOR or any Affiliate thereof), (W) prior to the Effective Date,
directly or indirectly resulting from ALZA’s, its Affiliates, or ALZA’s or its
Affiliates’ licensees’ manufacture, use, sale, offering for sale, marketing,
distribution, import, export, development, or commercialization in a particular
country in the Territory of Product , (X) directly or indirectly resulting from
ALZA’s or its Affiliates’ (a) gross negligence or intentional misconduct in
connection with the Asset Transfer Agreement, the performance of ALZA’s or its
Affiliates’ obligations or exercise of ALZA’s rights thereunder, or ALZA’s, its
Affiliates’, or their contractors’ distribution of finished Existing Product in
any Group A Market Country on behalf of LICENSOR (and not LICENSEE) during the
period from, on a country-by-country basis, the Effective Date until the Country
Transfer Date in a particular country (the “LICENSOR Distribution Period” for a
country), (b) the breach of one or more of ALZA’s covenants, agreements or
obligations under the Asset Transfer Agreement, or (c) ALZA’s or any Affiliate’s
failure to comply with any Distribution Law related to Existing Product (or the
use, development, manufacture, sale, distribution, promotion, marketing, import,
or export thereof), (Y) directly resulting from ALZA’s, its Affiliates’, or any
of ALZA’s or its Affiliates’ contractors’ (q) sale or distribution on behalf of
LICENSOR (and not LICENSEE) of any finished Existing Product in any Group A
Market Country during the LICENSOR Distribution Period that does not meet the
specifications established in the applicable Product Registration(s) for the
design, composition, manufacture, packaging, and/or quality control of such
Existing Product as of the Effective Date (as such specifications may be later
amended by LICENSOR and ALZA (or an Affiliate thereof) in accordance with
Applicable Laws), including the reasonable, documented costs of any recalls with
respect to any such Existing Product, or (r) sale or distribution on behalf of
LICENSOR (and not LICENSEE) of any finished Existing Product satisfying the
aforementioned specifications in any Group A Market Country during the LICENSOR
Distribution Period, or (Z) violation of the United States’ Foreign Corrupt
Practices Act (15 U.S.C. § 78 dd-1 et seq.) (the “FCPA”), or the Organisation
for Economic Co-operation and Development’s Anti-Bribery Convention
(including the United Nations Convention against Corruption (resolution 58/4 of
October 31, 2003)) collectively “OECD”), by LICENSOR, any Affiliate thereof, or
any Third Party selling or distributing Existing Product on LICENSOR’s behalf in
the course of, in each case, such party’s distribution or sale of Existing
Product in any Group A Market Country during the LICENSOR Distribution Period,
except to the extent (I) such liabilities, damages, claims, costs

 

46



--------------------------------------------------------------------------------

  or expenses were caused by or arose from (i) LICENSEE’s, its Affiliates’,
agents’, employees’, Sublicensees’, or other representatives’ (A) negligence,
wilful or criminal misconduct, breach of this Agreement, or failure to comply
with any Applicable Laws or (B) Development, manufacture, use, sale,
distribution, offering for sale, importation, exportation, or Commercialization
of Products (which shall include but not be limited to any liability based on
product liability or any personal injury or death resulting from the
administration of any Product to any human subject or patient) or (ii) any claim
related to LICENSEE-Added IP and other than an Indemnified Third Party IP Claim,
by or on behalf of any Third Party that the manufacture, use, sale, offering for
sale, import, export, Development, or Commercialization, by or on behalf of
LICENSEE, any Affiliate thereof, or any Sublicensee, of the Active Ingredient or
any Product infringes a Third Party’s intellectual property rights or
constitutes misappropriation of such Third Party’s trade secrets or (II) with
respect to all Losses associated with any and all Claims resulting from any of
the circumstances in clause (Y)(q) above, such Losses exceed USD$[*] in the
aggregate (i.e. the maximum total indemnification provided by LICENSOR hereunder
with respect to all such Losses and Claims shall not exceed USD$[*] in the
aggregate).

 

14.2 LICENSEE Indemnification. LICENSEE shall defend and indemnify and LICENSOR,
its Affiliates, directors, officers, employees, agents and other representatives
(“LICENSOR Indemnitees”) and keep them harmless from and against (I) all Claims
and Losses based on LICENSEE’s, its Affiliates’, agents’, employees’,
Sublicensees’, or other representatives’: (a) negligence, wilful or criminal
misconduct, breach of this Agreement, or failure to comply with any Applicable
Laws or (b) Development, manufacture, use, sale, distribution, offering for
sale, importation, exportation, or Commercialization of Products (which shall
include but not be limited to any liability based on product liability or any
personal injury or death resulting from the administration of any Product to any
human subject or patient) or (c) any claim related to LICENSEE-Added IP (without
prejudice to the indemnification by LICENSOR under Section 9.3(d)(i), for an
Indemnified Third Party IP Claim) by or on behalf of any Third Party that the
manufacture, use, sale, offering for sale, import, export, Development, or
Commercialization, by or on behalf of LICENSEE, any Affiliate thereof, or any
Sublicensee, of the Active Ingredient or any Product infringes a Third Party’s
intellectual property rights or constitutes misappropriation of such Third
Party’s trade secrets and (II) all Claims, Losses, and other damages,
liabilities, expenses, costs and/or losses (including those associated with any
recall or withdrawal of Product) directly or indirectly resulting from ALZA’s,
its Affiliates’, or any of ALZA’s or its Affiliates’ contractors’ sale or
distribution during the LICENSOR Distribution Period on behalf of LICENSOR (and
not LICENSEE) of any finished Existing Products in any Group A Market Country
that do not meet the specifications established in the applicable Product
Registration(s) for the design, composition, manufacture, packaging, and/or
quality control of such Existing Products as of the Effective Date (as such
specifications may be later amended by LICENSOR and ALZA (or an Affiliate
thereof) in accordance with Applicable Laws), to the extent all such Claims,
Losses, and other damages, liabilities, expenses, costs and/or losses exceed
USD$[*] in the aggregate; except to the extent, however, that such liabilities,
damages, claims, costs or expenses were caused by the recklessness, willful or
criminal wrongdoing, negligence, or breach of this Agreement by a LICENSOR
Indemnitee.

 

[*] Confidential treatment requested.

 

47



--------------------------------------------------------------------------------

14.3 Conditions of Indemnification. With respect to any indemnification
obligations of either party under this Agreement:

 

(a) the indemnified party shall notify the indemnifying party promptly in
writing and reasonable detail of the relevant claim, damages, or losses which
may give rise to an obligation on the part of the indemnifying party hereunder;

 

(b) the indemnifying party shall be allowed to timely undertake the sole control
of the defence of any third party action and claim subject to indemnification
hereunder, including all negotiations for the settlement, or compromise of such
claim or action at its sole expense; and

 

(c) the indemnified party shall, at the expense of the indemnifying party,
render reasonable assistance, information, co-operation and authority to permit
the indemnifying party to defend such action.

Notwithstanding the foregoing, however, (i) the failure or delay to notify the
indemnifying party shall not relieve the indemnifying party of any obligation or
liability that it may have to the indemnified party except to the extent that
the indemnifying party demonstrates that its ability to defend or resolve the
relevant Third Party claim is adversely affected thereby, (ii) in no event may
the indemnifying party compromise or settle any suit, claim, proceedings or
causes of action subject to indemnification hereunder in any manner that
(A) admits fault or wrongdoing on the part of any indemnified party or incur
non-indemnified liability on the part of any indemnified party without the prior
written consent of the indemnified party or (B) adversely affects the Licensed
Patents, Licensed Know-How, Product Registrations, or Product Registration
Applications without the prior written approval of LICENSOR, and (iii) no
indemnified party shall enter into any settlement of any claim subject to
indemnification under this Section 14 without the prior written consent of the
indemnifying party with respect thereto, such consent not to be unreasonably
withheld.

Notwithstanding anything to the contrary, an indemnified party shall have the
right to employ separate counsel and to participate in the defense of any action
subject to indemnification hereunder, and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel if: (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, and the indemnifying
party does not elect to engage new counsel without such a conflict; (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iii) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
indemnifying party’s expense.

 

14.4

Limitation of Damages. EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE, FRAUD,
WILFUL MISCONDUCT, PATENT INFRINGEMENT BY A PARTY OR ITS AFFILIATES, OR BREACH
OF ARTICLE 10 OR WITH RESPECT TO THE

 

48



--------------------------------------------------------------------------------

  INDEMNIFICATION PROVIDED UNDER SECTION 9.3 AND ARTICLE 14, IN NO EVENT SHALL
EITHER PARTY HAVE ANY LIABILITY TOWARDS THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES CLAIMED BY THE OTHER
PARTY, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER TORT, INCLUDING, BUT NOT LIMITED TO THE LOSS OF
OPPORTUNITY, LOSS OF USE, OR LOSS OF REVENUE OR PROFIT, IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT.

 

15 COMPLIANCE WITH LAWS AND GOOD BUSINESS PRACTICE

(a) LICENSEE will comply with all Applicable Laws and with good business
practice with respect to the Development and Commercialization of Products under
this Agreement and its exercise of the rights granted hereunder. Should any of
the provisions in this Agreement be contrary to Applicable Law in any
jurisdiction, LICENSEE will promptly inform LICENSOR of any discrepancies
between the stipulations in this Agreement and the relevant mandatory provisions
in such Applicable Law. Upon such notification, the parties shall negotiate on
the revision of the provision(s) to conform to said Applicable Law.
Notwithstanding the foregoing, any invalidity, illegality or limitation of the
enforceability with respect to any one or more of the provisions of this
Agreement, or any part thereof, shall in no way affect or impair the validity,
legality or enforceability of any other provisions of this Agreement.

(b) Each Party represents and warrants to the other Party that all activities
performed, directly and indirectly, under this Agreement shall be conducted in
accordance with all Applicable Laws in force from time to time without
exclusions and/or exceptions.

Either Party, in performing this Agreement, represents and warrants that it will
fully and absolutely comply with the provisions of any applicable legislation on
crimes prevention (e.g. OECD and FCPA), as are in force from time to time
(hereinafter referred to as the “LAWS”), commits itself to adopt all necessary
measures to prevent violation to the LAWS and, more in general, crimes
commission.

Without limiting the foregoing, either Party agrees that it will not, in the
conduct of its performance under this Agreement, offer, pay, give, or promise to
pay or give, directly or indirectly, any payment or gift of any money or thing
of value to (i) any government official to influence any acts or decisions of
such official or to induce such official to use his influence with any
government to effect or influence the decision of such government in order to
assist the Party in its performance of its obligations under this Agreement or
to benefit either of the Parties; (ii) any political party or candidate for
public office for such purpose; or (iii) any person if either Party knows or has
reason to know that such money or thing of value will be offered, promised,
paid, or given, directly or indirectly, to any official, political party, or
candidate for such purpose.

A defaulting Party shall hold harmless and indemnify the other Party from any
and all claim, expense, fine, sanction, prejudice, obligations, consequences or
adverse implications that may arise resulting from the conduct of the defaulting
Party violating the LAWS.

 

49



--------------------------------------------------------------------------------

A violation or a threatened violation of the LAWS carried out by individuals in
top positions, de jure or de facto, within the company organization of the
defaulting Party or by its employees, consultants, representatives, proxys,
agents and/or by those who act, for any reason, in the interest or for the
advantage of the defaulting Party shall constitute a material breach under this
Agreement and, therefore, the non defaulting Party shall have the right to
terminate this Agreement with immediate effect by simple written notice to the
defaulting Party and without prejudice to any other remedy the non defaulting
Party may be entitled to.

 

16 DISPUTE RESOLUTION

 

16.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
party’s rights and/or obligations hereunder. It is the objective of the parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the parties agree to follow the
procedures set forth in this Article 16 if and when a dispute arises under this
Agreement. Any and all disputes, controversies or claims of any sort arising
from this Agreement shall first be discussed by the parties hereto, who shall
try to settle the dispute among themselves. Should the parties fail to resolve
such matter within thirty (30) days of notice from either party initiating such
discussions, the matter in dispute shall be submitted, by written notice from
either party, to the CEO of LICENSEE and a designee of LICENSOR, who shall try
to resolve the matter within fifteen (15) business days of such notice. In case
such executives are unable to resolve such matter within such fifteen
(15) business day period, the dispute shall be finally resolved under
Section 16.3. The foregoing procedure shall be applicable also in case of
disputes between the Parties not able to determine the termination of this
Agreement on one party’s request.

 

16.2 Governing Law. This Agreement shall be deemed to be a contract made under
and shall be governed by and construed in accordance with the laws of the
England, without regard to its conflict of laws provisions. It is specifically
agreed that the United Nations Convention on Contracts for the International
Sale of Goods is not applicable to this Agreement.

 

16.3

Arbitration. All disputes arising under or in connection with this Agreement,
and not resolved in accordance with Section 16.1, shall be finally settled by
binding arbitration, initiated by either party on ten (10) day’s notice to the
other party, under the Rules of Arbitration of the International Chamber of
Commerce (“ICC”), applying the laws of England, without regards to its conflicts
of law provisions, before three (3) independent, neutral arbitrators experienced
in the international pharmaceutical industry. The place of arbitration shall be
New York, New York. LICENSEE and LICENSOR shall each be entitled to select one
(1) such arbitrator, with the two (2) such arbitrators so selected selecting the
third such arbitrator.

 

50



--------------------------------------------------------------------------------

  In the event either party fails to select its arbitrator within such ten
(10) day period, the arbitrator selected by the other party within such ten
(10) day period shall be entitled to select such arbitrator. The arbitration
shall be conducted in English. The decision of the arbitrators will be final and
binding on the parties, and any decision of the arbitrators may be enforced in
any court of competent jurisdiction. Notwithstanding the foregoing, either party
may seek injunctive, equitable, or similar relief from a court of competent
jurisdiction as necessary to enforce its rights hereunder without the
requirement of arbitration.

 

17 MISCELLANEOUS

 

17.1 Entire Agreements and Amendments. This Agreement, together with all
Schedules hereto and the Pharmacovigilance Agreement, represents the full and
complete understanding and agreement of the parties pertaining to the subject
matter hereof and prevails over all statements, clauses or conditions which may
be contained in any other form or document. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the parties other than as are set forth herein and
therein. No modifications and amendments to this Agreement shall be valid unless
made in writing and signed by duly authorised representatives of both parties.

In case of discrepancies between this Agreement and any Schedule, the provisions
of this Agreement shall prevail.

 

17.2 Force Majeure. In the event of a “force majeure”, i.e., in the event that
further performance of this Agreement or any part hereof by either party shall
be materially impeded or rendered impossible, in whole or in part, either
directly or indirectly, by or as a consequence of any force majeure event –
provided that such event is beyond the reasonable control of the effected
party—such as fire, flood, accident, explosion, other natural disaster or act of
God, general labour dispute, delay in commercial carriers or transportation
facilities, shortage of labour, failure to obtain normal sources of raw
materials, or shortage of fuel or power, general strike, lockout, boycott, civil
disturbance, war (either declared or undeclared), riot, sabotage, or as a result
of any law, regulation, order, rule, direction, priority, seizure, allocation,
requisition, or any further or other official action by any governmental, local
or national department, bureau, board, administration, or other instrumentality
or agency, or any government or political subdivisions thereof having
jurisdiction over such party, or any other similar supervening or unforeseeable
event or cause beyond the reasonable control of such party, such party shall not
be considered in default hereunder by reason of any failure to perform
occasioned thereby provided that the party so affected by force majeure has
forthwith, and in any event at the latest on the fourteenth (14th) day as of the
commencement of the relevant force majeure circumstance, informed the other
party in writing of such force majeure. Such party shall, however, use
reasonable efforts to overcome such force majeure to the extent such may be
reasonably possible.

 

17.3 Non-Waiver. Either party’s failure to exercise or enforce any right
conferred upon it hereunder shall not be deemed to be a waiver of any such right
or operate to bar the exercise of performance thereof at any time or times
thereafter; nor shall its waiver of any right hereunder at any given time,
including rights to any payment, be deemed a waiver thereof for any other time.

 

51



--------------------------------------------------------------------------------

17.4 Notices. Notices provided hereunder to be given by either party to the
other shall be in writing and shall be sent by facsimile or e-mail (with
transmission confirmed), or delivered by recognised overnight delivery service
or sent by government mail service (certified or registered air mail) to the
following respective addresses or to such other addresses as the parties may
hereafter communicate to each other in writing:

If to LICENSOR:

GENUPRO, Inc.

c/o Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway

Suite 150

Morrisville, NC 27560

Attn: President

Fax: 919-456-7850

If to LICENSEE:

BERLIN CHEMIE AG

(MENARINI GROUP)

Glienicker Weg 125,

12489 Berlin Germany

Fax: +49 30 6707 3443

Attn: CFO

The notices shall be deemed to have been received as follows:

(a) facsimiles and e-mails, on the day following transmission;

(b) registered air-mail, on the fifth (5th) days after mailing;

(c) notices delivered in any other form, on the day when delivered at the
address of the recipient.

Nothing contained herein shall justify or excuse failure to give oral notice for
the purpose of informing the other party hereto when prompt notification is
required, but, it is understood that such oral notice shall in no way satisfy
the requirement of a written notice.

 

17.5 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either party.

 

17.6

Assignment of Agreement. Without prejudice to the other provisions otherwise in
this Agreement, this Agreement may not be assigned by either party without the
other party’s express written consent, provided that, notwithstanding the
foregoing, (a) each party shall have the right, upon prior written notice to the

 

52



--------------------------------------------------------------------------------

  other party, to assign its obligations under this Agreement without the other
party’s consent to one of its Affiliates for so long as such Affiliate remains
an Affiliate of such party, provided that the assigning party shall remain,
however, responsible towards the other party for the proper fulfilment of any
obligation of this Agreement assigned to the Affiliate and (b) LICENSOR may
assign this Agreement without LICENSEE’s consent to an Affiliate of LICENSOR or
to a Third Party in connection with the transfer or sale of all or substantially
all of LICENSOR’S assets or business (or the portion of such assets or business
related to the subject matter hereof), its merger, consolidation with another
company, or other reorganization. This Agreement shall be binding upon the
successors and permitted assigns of the parties. Any assignment or attempted
assignment by either party in violation of the terms of this Section 17.6 shall
be null and void and of no legal effect.

 

17.7 Headings. All section headings in this Agreement are for convenience only
and shall not in any way affect the meaning or interpretation of the Agreement.

 

17.8 Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

17.9 No Implied Licenses. Except as expressly and specifically provided under
this Agreement, the Parties agree that neither party is granted any implied
rights to or under any of the other party’s current or future patents, trade
secrets, copyrights, moral rights, trade or service marks, trade dress, or any
other intellectual property rights.

 

17.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart hereof
may be delivered via telecopier, with the intent and understanding that any such
counterpart shall have the effect of an original counterpart hereof.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorised representatives.

 

GENUPRO, INC.

By:

   

Name:

   

Title:

   

Date:

   

 

BERLIN CHEMIE AG

By:

   

Name:

   

Title:

   

Date:

   



--------------------------------------------------------------------------------

SCHEDULE 1.46-A

EUT COUNTRIES

 

1. [*]

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

SCHEDULE 1.46-B

CIS COUNTRIES

 

1. [*]

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

SCHEDULE 1.46-C

ASIA PACIFIC COUNTRIES

 

1. [*]

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

SCHEDULE 1.46-D

SCA COUNTRIES

 

1. [*]

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

SCHEDULE 1.51

LICENSED PATENTS

 

South Africa

   93/0694      2/1/93   Pharmaceutical Treatments

Chile

     

[*]

5/31/2004

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

Malaysia

   125490-A   

PI 20003983

8/29/00

  8/30/06 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Australia

   762934   

68911/00

8/22/00

  10/30/03 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Bulgaria

   BG65677   

106.461

8/22/00

  8/26/2009 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Brazil

      [*] 8/22/00     Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Brazil

     

[*]

8/22/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

China

  

ZL 00815313.2

(announcement no. CN 1222283)

  

00815313.2

8/22/00

  10/12/2005 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Costa

Rica

     

[*]

8/22/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

Czech

Rep

   299 712   

PV2002-784

8/22/00

  9/18/08 [*]   Use of Dapoxetine for Management of Sexual Dysfunction by
Administering on an As-Needed Basis

Armenia

Azerbaijan

Belarus

Kazakhstan

Kyrgyzstan

Moldova

Russia

Tajikistan

Turkmenistan

   004101   

200200324

8/22/00

  12/25/03 [*]   Use of a Rapid-Onset Serotonin Reuptake Inhibitors for Treating
Sexual Dysfunction

Estonia

   05315   

P200200107

8/22/00

  9/7/10 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

EPO

Albania

Austria

Belgium

Switzerland

Cyprus

Germany

Denmark

Spain

Finland

France

Greece

Ireland

Italy

Lithuania

Luxembourg

Latvia

Monaco

Macedonia

Netherlands

Portugal

Romania

Sweden

Slovenia

UK

  

1225881

German Patent No. 60026146.8-08

  

00957264.5

8/22/00

  2/22/06 [*]   The Use of Dapoxetine, a Rapid-Onset Selective Serotonin
Reuptake Inhibitor, for Treating Sexual Dysfunction

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

EPO divisional

      06002333.0


8/22/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

Hong Kong

   HK1047545    02109124.8


8/22/00

  9/22/06 [*]   The Use of Dapoxetine, A Rapid-Onset Selective Serotonin
Reuptake Inhibitor, For Treating Sexual Dysfunction

Hong Kong

      [*]


8/22/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

Hong Kong

      [*]


8/22/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

Philippines

   1-2000-002326    1-2000-002326


10/17/01

  8/6/07 [*]   The Use of Dapoxetine, a Rapid-Onset Selective Serotonin Reuptake
Inhibitor, for Treating Sexual Dysfunction

Hungary

      [*]


8/22/00

    Methods of Using Rapid-Onset Serotonin Reuptake Inhibitors for Treating
Sexual Dysfunction

Indonesia

   ID 0 018 894    W—  00 2002
00522

8/22/00

  2/27/07 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Israel

   148159    148159


8/22/00

  2/19/2010 [*]   Use of dapoxetine or a pharmaceutically acceptable salt
thereof for the manufacture of a medicament for the treatment or management of
sexual dysfunction

S. Korea

   719977    10-2002-7002870


8/22/00

  5/14/07 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Mexico

   236520    PA/A/
2002/001811

8/22/00

  5/4/06 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Norway

   330562    20021035


8/22/00

  5/16/2011 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

New Zealand

   517038    517038


8/22/00

  8/7/03 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

Poland

      [*]


8/22/00

    Methods of Using Rapid-Onset Serotonin Reuptake Inhibitors for Treating
Sexual Dysfunction

Singapore

   87218    200200910-8


8/22/00

  5/31/05 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

Ukraine

   75580    2002031755


8/22/00

  5/15/06 [*]   Methods of Using Rapid-Onset Selective Serotonin Reuptake
Inhibitors for Treating Sexual Dysfunction

South Africa

   2002/1407    8/22/00   7/30/03 [*]   Methods of Using Rapid-Onset Selective
Serotonin Reuptake Inhibitors for Treating Sexual Dysfunction

Taiwan

   I312678    089117155


8/25/00

  8/1/2009 [*]   Pharmaceutical Composition Comprising Dapoxetine for Treating
Sexual Dysfunction

Taiwan

      [*]   8/25/2000   Pharmaceutical Composition Comprising Rapid-Onset
Selective Serotonin Reuptake Inhibitors for Treating Sexual Dysfunction

Venezuela

      [*]


8/29/00

    Methods of Using Rapid-Onset Selective Serotonin Reuptake Inhibitors for
Treating Sexual Dysfunction

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

SCHEDULE 1.52

LICENSED TRADE IP

Domain Names:

 

Domain Name

  

registry

  

Domain

Translation

  

Registrant

   Registration
Date      Renewal Date  

aboutpe.co.nz

   New Zealand    About Premature Ejaculation    Johnson & Johnson     


 

June 19,


2009

  


  

    


 

June 19,


2012

  


  

aboutpe.com.au

   Australia    about premature ejaculation    Johnson & Johnson Pacific Pty.
Ltd     


 

April 16,


2009

  


  

    


 

April 16,


2013

  


  

aboutpe.com.my

   Malaysia    about premature ejaculation    Johnson & Johnson SDN BHD     


 

July 8,


2009

  


  

    


 

July 8,


2012

  


  

aboutpriligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

accademiaep.it

   Italy    pe -> premature eiaculation accedemy    Johnson & Johnson SPA     


 

August 5,


2009

  


  

    


 

August 5,


2012

  


  

aitopriligy.com

   Global    genuine priligy    Johnson & Johnson     


 

January 29,


2009

  


  

    


 

January 29,


2013

  


  

aitopriligy.fi

   Finland    genuine priligy    Janssen-Cilag Oy     


 

February 3,


2009

  


  

    


 

February 3,


2013

  


  

aktapriligy.com

   Global    genuine priligy    Johnson & Johnson     


 

January 29,


2009

  


  

    


 

January 29,


2013

  


  

äktapriligy.com

   Global    Genuine Priligy    Johnson & Johnson     
  February 12,
2009   
       
  February 12,
2013   
  

aktapriligy.se

   Sweden    genuine priligy    Johnson & Johnson     


 

January 31,


2009

  


  

    


 

February 1,


2013

  


  

äktapriligy.se

   Sweden    genuinepriligy    Johnson & Johnson     
  February 12,
2009   
       
  February 12,
2013   
  

beatpe.com.my

   Malaysia    beat Premature Ejaculation    Johnson & Johnson SDN BHD     


 

April 2,


2010

  


  

    


 

April 8,


2012

  


  

beatpe.net

   Global    beat Premature Ejaculation    Johnson & Johnson     


 

March 24,


2010

  


  

    


 

March 24,


2012

  


  

buydapoxetinepriligy.com

   Global    buy dapoxetine priligy    Johnson & Johnson     


 

August 28,


2010

  


  

    


 

August 28,


2012

  


  

buypriligy.com

   Global    buy priligy    Johnson & Johnson     


 

March 10,


2009

  


  

    


 

March 10,


2012

  


  

buy-priligy.com

   Global    buy priligy    Johnson & Johnson     
  February 10,
2009   
       
  February 10,
2013   
  

buypriligy.info

   Global    buy priligy    Johnson & Johnson     


 

July 1,


2009

  


  

    


 

July 1,


2013

  


  

buy-priligy.net

   Global    buy priligy    Johnson & Johnson     


 

March 2,


2010

  


  

    


 

March 2,


2013

  


  

buy-priligy-dapoxetine.com

   Global    buy priligy dapoxetine    Johnson & Johnson     


 

May 19,


2010

  


  

    


 

May 19,


2012

  


  

buypriligyonline.com

   Global    buy priligy online    Johnson & Johnson     


 

February 3,


2009

  


  

    


 

February 3,


2013

  


  

buy-priligy-online.com

   Global    buy priligy online    Johnson & Johnson     


 

February 3,


2009

  


  

    


 

February 3,


2013

  


  

cheappriligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

checkpriligy.co.kr

   Korea    n/a    Johnson & Johnson Korea Ltd.     
  November 11,
2009   
       
  November 11,
2013   
  

comprarpriligy.com

   Global    compare priligy    Johnson & Johnson     


 

July 8,


2009

  


  

    


 

July 8,


2012

  


  

comprar-priligy.com

   Global    compare priligy    Johnson & Johnson     


 

August 16,


2010

  


  

    


 

August 16,


2012

  


  

comprarpriligy.es

   Spain    compare Priligy    Johnson & Johnson     


 

March 16,


2010

  


  

    


 

March 16,


2013

  


  

comprarpriligy.org

   Global    compare Priligy    Johnson & Johnson     


 

August 3,


2010

  


  

    


 

August 3,


2013

  


  

contralaeyaculacionprecoz.com

   Global    againstprematureeyaculation    Johnson & Johnson     


 

June 2,


2009

  


  

    


 

June 2,


2012

  


  

controlatueyaculacion.com

   Global    control your eyaculation    Johnson & Johnson     
  February 24,
2009   
       
  February 24,
2013   
  

controlep.com.ar

   Argentina    premature eyaculation control    Johnson & Johnson de Argentina
SACel     
  November 19,
2009   
       
  November 19,
2012   
  

controleyaculacion.cl

   Chile    ejaculation control    Johnson & Johnson     
  December 17,
2009   
       
  December 17,
2013   
  

controlpe.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  



--------------------------------------------------------------------------------

controlpe.com.my

   Malaysia   

control premat

ure ejaculation

   Johnson & Johnson
SDN BHD     


 

April 19,


2010

 


  

    


 

April 29,


2012

 


  

controlpe.com.sg

   Singapore    control premature ejaculation    Johnson & Johnson
PTE. LTD.     


 

July 7,


2010

  


  

    


 

July 7,


2012

  


  

controlpe.my

   Malaysia    control premature ejaculation    Johnson & Johnson
SDN BHD     


 

April 19,


2010

  


  

    


 

May 7,


2012

  


  

dapaxatine.biz

   Global    None    Johnson & Johnson     


 

June 28,


2005

  


  

    
  September
25, 2012   
  

dapaxatine.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapaxatine.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 26,
2012   
  

dapaxatine.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapaxatine.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxeteen.biz

   Global    None    Johnson & Johnson     


 

June 28,


2005

  


  

    
  September 25,
2012   
  

dapoxeteen.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxeteen.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 26,
2012   
  

dapoxeteen.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxeteen.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxetin.at

   Austria    None    Johnson & Johnson     


 

August 26,


2005

  


  

    
  August 25,
2012   
  

dapoxetina.cl

   Chile    dapoxetine    Johnson & Johnson     


 

August 20,


2009

  


  

    
  August 21,
2013   
  

dapoxetina.com.bo

   Bolivia    dapoxetine    Johnson & Johnson     


 

August 25,


2009

  


  

    
  August 25,
2012   
  

dapoxetina.com.br

   Brazil    n/a    Janssen-Cilag
Farmacêutica Ltda     


 

April 11,


2008

  


  

    
  April 11,
2012   
  

dapoxetina.com.ec

   Ecuador    dapoxetine    Johnson & Johnson     


 

August 28,


2009

  


  

    
  August 28,
2012   
  

dapoxetina.com.pe

   Peru    dapoxetine    Johnson & Johnson     


 

August 19,


2009

  


  

    
  August 19,
2012   
  

dapoxetina.com.py

   Paraguay    dapoxetine    Johnson & Johnson     


 

August 24,


2009

  


  

    
  August 24,
2012   
  

dapoxetina.com.uy

   Uruguay    dapoxetine    Johnson & Johnson     


 

September 15,


2009

  


  

    
  September 16,
2012   
  

dapoxetina.com.ve

   Venezuela    dapoxetina    Johnson & Johnson     


 

September 9,


2009

  


  

    
  September 9,
2012   
  

dapoxetina.es

   Spain    None    Johnson & Johnson     


 

November 11,


2005

  


  

    
  November 11,
2012   
  

dapoxetinapriligy.com

   Global    dapoxetine priligy    Johnson & Johnson     


 

December 20,


2010

  


  

    
  December 20,
2013   
  

dapoxetine.at

   Austria    dapoxetine    Johnson & Johnson     


 

September 26,


2008

  


  

    
  September 25,
2012   
  

dapoxetine.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 25,
2012   
  

dapoxetine.ca

   Canada    dapoxetine    Johnson & Johnson     


 

September 26,


2008

 


  

    
  September 26,
2012   
  

dapoxetine.com

   Global    None    Johnson & Johnson     


 

July 9,


2002

  


  

     July 9, 2012   

dapoxetine.com.au

   Australia    dapoxetine    Johnson & Johnson
Pacific Pty. Ltd     
  September 29,
2008   
       
  September 29,
2012   
  

dapoxetine.com.tw

   Taiwan    n/a    Johnson & Johnson
Taiwan Ltd.     
  January 20,
2009   
       
  January 23,
2020   
  

dapoxetine.dk

   Denmark    None    Johnson & Johnson     
  March 31,
2006   
       
  March 31,
2012   
  

dapoxetine.es

   Spain    dapoxetine    Johnson & Johnson     
  September 26,
2008   
       
  September 26,
2012   
  

dapoxetine.eu

   European Union    None    Janssen Pharmaceutica
N.V.     


 

April 7,


2006

  


  

    
  April 30,
2012   
  

dapoxetine.fi

   Finland    dapoxetine.fi    Janssen-Cilag Oy     
  January 10,
2009   
       
  January 10,
2013   
  

dapoxetine.fr

   France    dapoxetine    Johnson & Johnson
Consumer France SAS     
  September 26,
2008   
       
  December 21,
2012   
  

dapoxetine.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 26,
2012   
  

dapoxetine.md

   Moldova    None    Johnson & Johnson     


 

May 10,


2004

  


  

     May 10, 2012   

dapoxetine.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxetine.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dapoxetine.se

   Sweden    dapoxetine    Johnson & Johnson     
  September 26,
2008   
       
  September 26,
2012   
  



--------------------------------------------------------------------------------

dapoxetinekills.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 13,


2012

  


  

dapoxetinekills.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinekills.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinekills.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinekills.org

   Global    None    Johnson & Johnson     


 

June 21,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetine-priligy.com

   Global    priligy dapoxetine    Johnson & Johnson     


 

March 25,


2010

  


  

    


 

March 25,


2012

  


  

dapoxetine-priligy.info

   Global    priligy dapoxetine    Johnson & Johnson     
  November 29,
2009   
       
  November 29,
2012   
  

dapoxetinesucks.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 13,


2012

  


  

dapoxetinesucks.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinesucks.info

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinesucks.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinesucks.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinetruth.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 13,


2012

  


  

dapoxetinetruth.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinetruth.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 15,


2012

  


  

dapoxetinetruth.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

dapoxetinetruth.org

   Global    None    Johnson & Johnson     


 

June 21,


2005

  


  

    


 

October 14,


2012

  


  

depoxetine.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 25,
2012   
  

depoxetine.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

depoxetine.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  September 26,
2012   
  

depoxetine.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

depoxetine.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

discountpriligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

dupoxetine.biz

   Global    None    Johnson & Johnson     


 

June 28,


2005

  


  

    
  September 25,
2012   
  

dupoxetine.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dupoxetine.info

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dupoxetine.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

dupoxetine.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  September 26,
2012   
  

early-male-climax.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 13,


2012

  


  

early-male-climax.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

early-male-climax.info

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

early-male-climax.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

edorpe.com

   Global    Erectile Dysfunction or Premature Ejaculation    Johnson & Johnson
    


 

March 9,


2005

  


  

    


 

March 9,


2012

  


  

ejaculacaoprecoce.com

   Global    None    Johnson & Johnson     


 

February 8,


2005

  


  

    


 

February 8,


2013

  


  

ejaculacao-precoce.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    
  December 23,
2012   
  

ejaculacaoprecoce.com.pt

   Portugal    precoce ejaculation    Johnson & Johnson     


 

May 1,


2009

  


  

    


 

May 1,


2012

  


  

ejaculacaoprecoce.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    
  December 23,
2012   
  

ejaculacaoprecoce.mobi

   Global    portuguese    Johnson & Johnson     


 

August 14,


2009

  


  

    


 

August 15,


2013

  


  

ejaculacaoprecoceonline.com.br

   Brazil    premature ejaculation online    Janssen-Cilag Farmacêutica Ltda   
 


 

August 15,


2009

  


  

    


 

August 15,


2012

  


  

ejaculacaoprematura.com.pt

   Portugal    premature ejaculation    Johnson & Johnson     


 

May 1,


2009

  


  

    


 

May 1,


2012

  


  

ejaculacaorapidaonline.com.br

   Brazil    rapid ejaculation online    Janssen-Cilag Farmacêutica Ltda     


 

August 15,


2009

  


  

    


 

August 15,


2012

  


  

ejacularapido.com.br

   Brazil    rapid ejaculation    Janssen-Cilag Farmacêutica Ltda     


 

August 15,


2009

  


  

    


 

August 15,


2012

  


  



--------------------------------------------------------------------------------

ejaculationprematurée.com

   Global    Premature Ejaculation    Johnson & Johnson     


 

December 2,


2009

 


  

    


 

December 2,


2012

 


  

ejaculationprematuree.fr

   France    Premature Ejaculation    Johnson & Johnson Consumer France SAS     


 

October 26,


2009

  


  

    


 

December 20,


2012

 


  

ejaculatiopracox.de

   Germany    None    Johnson & Johnson     


 

August 29,


2011

  


  

    


 

August 29,


2012

  


  

ejaculatiopracox.info

   Global    None    Johnson & Johnson     


 

December 8,


2005

 


  

    


 

December 8,


2012

 


  

ejaculatiopraecox.at

   Austria    None    Johnson & Johnson      August 26, 2005        


 

August 25,


2012

  


  

ejaculatio-praecox.at

   Austria    None    Johnson & Johnson     


 

August 26,


2005

  


  

    


 

August 25,


2012

  


  

ejaculorapidinho.com.br

   Brazil    portuguese    Janssen-Cilag Farmacêutica Ltda     


 

August 15,


2009

  


  

    


 

August 15,


2012

  


  

ejakulatioskontroll.se

   Sweden    ejaculation control    Johnson & Johnson     


 

March 14,


2009

  


  

    


 

March 15,


2013

  


  

ejeculacaoprecoce.com.pt

   Portugal    precoce ejaculation    Johnson & Johnson      April 22, 2009   
    


 

April 22,


2012

  


  

ejeculacaoprematura.com.pt

   Portugal    premature ejaculation    Johnson & Johnson     


 

April 22,


2009

  


  

    


 

April 22,


2012

  


  

ellosyalohanhecho.com

   Global    theyhavealreadydoneit    Johnson & Johnson     


 

September 29,


2009

 


  

    
  September 29,
2012   
  

ellosyalohanhecho.es

   Spain    theyhavealreadydoneit    Johnson & Johnson     


 

October 6,


2009

  


  

    


 

October 6,


2012

  


  

ennenaikainensiemensyoksy.fi

   Finland    premature ejaculation . fi    Janssen-Cilag Oy     


 

March 5,


2009

  


  

    


 

March 5,


2013

  


  

ennenaikainensiemensyöksy.fi

   Finland    premature-ejaculation.fi    Janssen-Cilag Oy     


 

March 6,


2009

  


  

    


 

March 6,


2013

  


  

everymaleclimax.biz

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 13,


2012

  


  

everymaleclimax.com

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

everymaleclimax.info

   Global    None    Johnson & Johnson     


 

June 27,


2005

  


  

    


 

October 14,


2012

  


  

everymaleclimax.net

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

everymaleclimax.org

   Global    None    Johnson & Johnson     


 

June 20,


2005

  


  

    


 

October 14,


2012

  


  

exyaculacionprecoz.com

   Global    exprematureeyaculation.com    Johnson & Johnson     


 

June 2,


2009

  


  

    


 

June 2,


2012

  


  

eyaculacion-precoz.com.mx

   Mexico    None    Johnson & Johnson     


 

August 31,


2005

  


  

    


 

August 30,


2013

  


  

eyaculacionprecoz.com.ve

   Venezuela    Premature Ejaculation    Johnson & Johnson     
  September 9,
2009   
       
  September 9,
2012   
  

eyaculacionycontrol.com.ar

   Australia    eyaculation and control    Johnson & Johnson de Argentina SACel
    
  November 19,
2009   
       
  November 19,
2012   
  

fakedapoxetine.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

fakepriligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

foldingthelaundry.com

   Global    Dapoxetine    Johnson & Johnson      June 8, 2005        


 

June 8,


2012

  


  

foldingthelaundry.net

   Global    Dapoxetine    Johnson & Johnson      June 8, 2005        


 

June 8,


2012

  


  

foldingthelaundry.org

   Global    Dapoxetine    Johnson & Johnson      June 8, 2005        


 

June 8,


2013

  


  

fortidigutlosning.se

   Sweden    premature ejaculation    Johnson & Johnson     
  February 27,
2009   
       


 

March 3,


2013

  


  

freepriligy.com

   Global    None    Johnson & Johnson     


 

September 29,


2005

 


  

    
  September 29,
2012   
  

fruehersamenerguss.de

   Germany    rapid ejaculatio    Johnson & Johnson     


 

August 29,


2011

  


  

    


 

August 29,


2012

  


  

frueher-samenerguss.de

   Germany    zu schneller samenerguss - too quick ejaculation    Johnson &
Johnson     


 

August 29,


2011

  


  

    


 

August 29,


2012

  


  

fruehzeitiger-samenerguss.at

   Austria    fruehzeitiger samenerguss - too quick ejaculation    Johnson &
Johnson     


 

August 26,


2005

  


  

    


 

August 26,


2012

  


  

garforfort.se

   Sweden    goes too fast    Johnson & Johnson     


 

March 14,


2009

  


  

    


 

March 15,


2013

  


  

garforsnabbt.se

   Sweden    goes too soon    Johnson & Johnson     


 

February 27,


2009

 


  

    


 

March 3,


2013

  


  

garfortidigt.se

   Sweden    goes too soon    Johnson & Johnson     
  February 27,
2009   
       


 

March 4,


2013

  


  

genericpriligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

genericpriligy.info

   Global    generic priligy    Johnson & Johnson     


 

July 1,


2009

  


  

    


 

July 1,


2013

  


  

genericpriligy.org

   Global    generic priligy    Johnson & Johnson     


 

April 27,


2010

  


  

    


 

April 27,


2013

  


  

generic-priligy.org

   Global    generic priligy    Johnson & Johnson     


 

November 13,


2010

 


  

    
  November 13,
2013   
  

genuinepriligy.ca

   Canada    genuine priligy    Johnson & Johnson     


 

April 17,


2009

  


  

    


 

April 17,


2013

  


  



--------------------------------------------------------------------------------

genuinepriligy.cn

   China    Genuine PRILIGY    Johnson & Johnson HK Ltd.     


 

December 2,


2010

 


  

    


 

December 2,


2012

 


  

genuinepriligy.co.nz

   New Zealand    n/a    Johnson & Johnson     


 

October 2,


2009

  


  

    


 

October 2,


2012

  


  

genuinepriligy.com

   Global    genuine priligy    Johnson & Johnson     


 

January 29,


2009

  


  

    


 

January 29,


2013

  


  

genuinepriligy.com.au

   Australia    genuine priligy    Johnson & Johnson     


 

February 2,


2009

  


  

    


 

February 2,


2013

  


  

genuinepriligy.com.cn

   China    Genuine PRILIGY    Johnson & Johnson HK Ltd.     


 

December 2,


2010

  


  

    


 

December 2,


2012

  


  

genuinepriligy.com.hk

   Hong Kong    genuine priligy    Johnson & Johnson (HK) Ltd     


 

May 19,


2009

  


  

    


 

May 20,


2012

  


  

genuinepriligy.com.my

   Malaysia    n/a    Johnson & Johnson SDN BHD     


 

October 7,


2009

  


  

    


 

October 7,


2012

  


  

genuinepriligy.com.ph

   Philippines    n/a    Johnson & Johnson     


 

October 5,


2009

  


  

    


 

October 5,


2013

  


  

genuinepriligy.com.sg

   Singapore    n/a    Johnson & Johnson     


 

September 24,


2009

 


  

    


 

September 24,


2012

 


  

genuinepriligy.eu

   European Union    genuine priligy    Janssen Pharmaceutica N.V.     
  January 30,
2009   
       
  January 31,
2013   
  

genuinepriligy.hk

   Hong Kong    genuine priligy    Johnson & Johnson (HK) Ltd     


 

May 19,


2009

  


  

     May 19, 2012   

gercekpriligy.com

   Global    real(genuine) priligy    Johnson & Johnson     
  February 17,
2010   
       
  February 17,
2013   
  

gercekpriligy.info

   Global    real(genuine) priligy    Johnson & Johnson     
  February 17,
2010   
       
  February 17,
2013   
  

getpriligy.com

   Global    get priligy    Johnson & Johnson      May 20, 2009         May 20,
2012   

ilmoittaudu-priligy.fi

   Finland    register-priligy    Janssen-Cilag Oy      March 5, 2009        
March 5, 2013   

kommaforfort.se

   Sweden    comes too fast    Johnson & Johnson     
  March 14,
2009   
       
  March 15,
2013   
  

kommaforsnabbt.se

   Sweden    comes too fast    Johnson & Johnson     
  March 14,
2009   
       
  March 15,
2013   
  

kontrolli.info

   Global    control.info in finnish    Johnson & Johnson     
  February 24,
2009   
       
  February 24,
2013   
  

laengergeniessen.de

   Germany    Enjoy longer    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

laenger-geniessen.de

   Germany    enjoy longer    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

laeyaculacionprecoz.bo

   Bolivia    premature eyaculation    Johnson & Johnson     
  November 19,
2009   
       
  November 19,
2012   
  

laeyaculacionprecoz.com.py

   Paraguay    premature eyaculation    Johnson & Johnson     
  January 22,
2010   
       
  January 22,
2013   
  

laeyaculacionprecoz.com.uy

   Uruguay    premature eyaculation    Johnson & Johnson     
  November 16,
2009   
       
  November 16,
2012   
  

laeyaculacionprecoz.ec

   Ecuador    premature eyaculation    Johnson & Johnson     
  November 13,
2009   
       
  November 17,
2012   
  

laeyaculacionprecoz.es

   Spain    theprematureeyaluculation.es    Johnson & Johnson      June 4, 2009
        June 4, 2012   

laeyaculacionprecoz.info

   Global    theprematureeyaculation.com / info    Johnson & Johnson      June
1, 2009         June 1, 2013   

laeyaculacionprecoz.pe

   Peru    premature eyaculation    Johnson & Johnson     
  November 13,
2009   
       
  November 16,
2012   
  

maleclimax.biz

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 13,
2012   
  

maleclimax.com

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

maleclimax.info

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

maleclimax.net

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

maleclimax.org

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

managepe.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

mannkannlänger.at

   Austria    man is able longer    Johnson & Johnson      April 5, 2010        
April 5, 2012   

mascontrol-mastiempo.com

   Global    morecontrol-moretime    Johnson & Johnson     
  October 9,
2009   
       
  October 9,
2012   
  

mascontrolmastiempo.com.mx

   Mexico    morecontrolmoretime    Johnson & Johnson     
  October 12,
2009   
       
  October 11,
2013   
  

mascontrol-mastiempo.com.mx

   Mexico    morecontrol-moretime    Johnson & Johnson     
  October 12,
2009   
       
  October 11,
2013   
  

mascontrolmastiempo.mx

   Mexico    morecontrolmoretime    Johnson & Johnson     
  October 23,
2009   
       
  October 22,
2013   
  

mascontrol-mastiempo.mx

   Mexico    morecontrol-moretime    Johnson & Johnson     
  October 23,
2009   
       
  October 22,
2013   
  

mehrzeitzuzweit.de

   Germany    more time twosome    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  



--------------------------------------------------------------------------------

mehr-zeit-zu-zweit.de

   Germany    more time twosome    Johnson & Johnson     


 

August 29,


2011

 


  

    


 

August 29,


2012

 


  

mejorcontrol.com

   Global    bettercontrol    Johnson & Johnson     


 

April 5,


2010

  


  

    
  April 5,
2012   
  

onlinepriligy.com

   Global    priligy online    Johnson & Johnson     


 

February 3,


2009

  


  

    
  February 3,
2013   
  

pe.co.at

   Austria    None    Johnson & Johnson     
  September 7,
2005   
       
  September
6, 2012   
  

pedebate.com

   Global    Premature Ejaculation Debates    Johnson & Johnson     


 

March 1,


2010

  


  

    
  March 1,
2013   
  

pedebate.info

   Global    Premature Ejaculation Debates    Johnson & Johnson     


 

March 1,


2010

  


  

    
  March 1,
2013   
  

pedebates.com

   Global    Premature Ejaculation Debates    Johnson & Johnson     


 

March 1,


2010

  


  

    
  March 1,
2013   
  

pedebates.info

   Global    Premature Ejaculation Debates    Johnson & Johnson     


 

March 1,


2010

  


  

    
  March 1,
2013   
  

pediscussion.com

   Global    Premature Ejaculation discussion    Johnson & Johnson     


 

March 10,


2010

  


  

    
  March 10,
2012   
  

pediscussion.info

   Global    Premature Ejaculation discussion    Johnson & Johnson     


 

March 10,


2010

  


  

    
  March 10,
2013   
  

pediscussions.com

   Global    Premature Ejaculation discussions    Johnson & Johnson     


 

March 10,


2010

  


  

    
  March 10,
2012   
  

pediscussions.info

   Global    Premature Ejaculation discussions    Johnson & Johnson     


 

March 10,


2010

  


  

    
  March 10,
2013   
  

pefacts.com

   Global    None    Johnson & Johnson     


 

January 27,


2005

 


  

    
  January 27,
2013   
  

pe-kontrolle.at

   Austria    None    Johnson & Johnson     


 

August 30,


2005

  


  

    
  August 29,
2012   
  

pemedia.biz

   Global    pe = Pre-ejaculation    Johnson & Johnson     


 

November 4,


2004

 


  

    
  November
3, 2012   
  

pemedia.info

   Global    pe = Pre-ejaculation    Johnson & Johnson     
  November 4,
2004   
       
  November
4, 2012   
  

pemedia.org

   Global    pe = Pre-ejaculation    Johnson & Johnson     
  November 4,
2004   
       
  November
4, 2012   
  

pemedication.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

peored.com

   Global    Premature Ejaculation or Erectile Dysfunction    Johnson & Johnson
    
  March 9,
2005   
       
  March 9,
2012   
  

pesupportcompany.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

pirligy.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

prematureejaculation.com

   Global    None    Johnson & Johnson     
  March 23,
2005   
       
  July 1,
2012   
  

prematureejaculation.com.my

   Malaysia    premature ejaculation    Johnson & Johnson SDN BHD     
  June 23,
2009   
       
  June 23,
2013   
  

prematureejaculation.com.sg

   Singapore    n/a    Johnson & Johnson PTE. LTD.     
  June 25,
2010   
       
  June 25,
2012   
  

premature-ejaculation.gr

   Greece    n/a    Johnson & Johnson     
  February 1,
2009   
       
  January 31,
2013   
  

prematureejaculation.md

   Moldova    None    Johnson & Johnson     
  May 10,
2004   
       
  May 10,
2012   
  

premature-ejaculation.md

   Moldova    None    Johnson & Johnson     
  May 10,
2004   
       
  May 10,
2012   
  

prematureejaculation.my

   Malaysia    premature ejaculation    Johnson & Johnson SDN BHD     
  June 23,
2009   
       
  June 23,
2012   
  

prematureejaculationfacts.com

   Global    None    Johnson & Johnson     
  January 27,
2005   
       
  January 27,
2013   
  

prematureejaculationtruth.com

   Global    None    Johnson & Johnson     
  January 27,
2005   
       
  January 27,
2013   
  

prematurejaculation.se

   Sweden    premature ejaculation    Johnson & Johnson     
  February 27,
2009   
       
  March 4,
2013   
  

prematurejakulasyon.com

   Global    Premature Ejaculation    Johnson & Johnson     
  October 30,
2009   
       
  October
30, 2012   
  

preventpe.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

prilagy.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

prilegy.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  

prilgiy.com

   Global    None    Johnson & Johnson     
  September
29, 2005   
       
  September
29, 2012   
  



--------------------------------------------------------------------------------

priligi.de

   Germany    n/a    Johnson & Johnson     


 

August 29,


2011

 


  

    


 

August 29,


2012

 


  

priligy.at

   Austria    priligy    Johnson & Johnson     


 

October 1,


2008

  


  

    
  September 30,
2012   
  

priligy.biz

   Global    None    Johnson & Johnson     


 

June 9,


2004

  


  

    


 

June 8,


2012

  


  

priligy.ca

   Canada    priligy    Johnson & Johnson     


 

October 1,


2008

  


  

    


 

October 1,


2012

  


  

priligy.cl

   Chile    priligy    Johnson & Johnson     


 

August 20,


2009

  


  

    


 

August 21,


2013

  


  

priligy.co.nz

   New Zealand    PRILIGY    Johnson & Johnson     


 

June 19,


2009

  


  

    


 

June 19,


2012

  


  

priligy.com

   Global    None    Johnson & Johnson      June 9, 2004        


 

June 9,


2012

  


  

priligy.com.au

   Australia    priligy    JOHNSON JOHNSON PACIFIC PTY LIMITED     


 

October 2,


2008

  


  

    


 

October 1,


2012

  


  

priligy.com.bo

   Bolivia    priligy    Johnson & Johnson     


 

August 24,


2009

  


  

    


 

August 24,


2012

  


  

priligy.com.br

   Brazil    Priligy    Janssen-Cilag Farmacêutica Ltda     


 

August 15,


2009

  


  

    


 

August 15,


2012

  


  

priligy.com.ec

   Ecuador    priligy    Johnson & Johnson     


 

August 28,


2009

  


  

    


 

August 28,


2012

  


  

priligy.com.hk

   Hong Kong    priligy    Johnson & Johnson (HK) Ltd     


 

May 19,


2009

  


  

    


 

May 20,


2012

  


  

priligy.com.mx

   Mexico    None    Johnson & Johnson     


 

September 6,


2005

  


  

    


 

September 5,


2013

  


  

priligy.com.my

   Malaysia    about premature ejaculation - product site    Johnson & Johnson
SDN BHD     


 

November 30,


2007

  


  

    


 

November 30,


2013

 


  

priligy.com.pe

   Peru    priligy    Johnson & Johnson     


 

August 19,


2009

  


  

    
  August 19,
2012   
  

priligy.com.py

   Paraguay    priligy    Johnson & Johnson     


 

January 8,


2010

  


  

    
  January 8,
2013   
  

priligy.com.tr

   Turkey    Priligy    Johnson & Johnson     


 

December 2,


2010

  


  

    
  December 2,
2012   
  

priligy.com.tw

   Taiwan    n/a    Johnson & Johnson Taiwan Ltd.     


 

January 20,


2009

  


  

    
  January 23,
2020   
  

priligy.com.uy

   Uruguay    priligy    Johnson & Johnson     


 

September 15,


2009

  


  

    
  September 16,
2012   
  

priligy.com.ve

   Venezuela    Priligy    Johnson & Johnson     


 

September 9,


2009

  


  

    
  September 9,
2012   
  

priligy.de

   Germany    priligy    Johnson & Johnson     


 

August 29,


2011

  


  

    
  August 29,
2012   
  

priligy.dk

   Denmark    priligy    Johnson & Johnson     


 

October 1,


2008

  


  

    
  October 31,
2012   
  

priligy.es

   Spain    None    Janssen Pharmaceutica N.V.     


 

September 30,


2005

 


  

    
  October 4,
2012   
  

priligy.eu

   European Union    priligy    Janssen Pharmaceutica N.V.     
  September 26,
2008   
       
  September 30,
2012   
  

priligy.fi

   Finland    priligy.fi    Janssen-Cilag Oy     
  January 10,
2009   
       
  January 10,
2013   
  

priligy.fr

   France    priligy    Johnson & Johnson Consumer France SAS     
  October 1,
2008   
       
  December 21,
2012   
  

priligy.gr

   Greece    n/a    Johnson & Johnson     
  January 26,
2009   
       
  January 25,
2013   
  

priligy.hk

   Hong Kong    priligy    Johnson & Johnson (HK) Ltd     


 

May 19,


2009

  


  

     May 19, 2012   

priligy.info

   Global    None    Johnson & Johnson     


 

June 9,


2004

  


  

     June 9, 2013   

priligy.it

   Italy    priligy    Johnson & Johnson SPA     
  October 3,
2008   
       
  October 3,
2012   
  

priligy.mobi

   Global    priligy mobile apps?    Johnson & Johnson     
  February 3,
2009   
       
  February 3,
2013   
  

priligy.my

   Malaysia    about premature ejaculation - product site    Johnson & Johnson
SDN BHD     


 

June 23,


2009

  


  

     June 23, 2012   

priligy.net

   Global    None    Johnson & Johnson     


 

June 9,


2004

  


  

     June 9, 2012   

priligy.org

   Global    None    Johnson & Johnson     


 

June 9,


2004

  


  

     June 9, 2013   

priligy.pt

   Portugal    priligy    Janssen Pharmaceutica N.V.     
  October 15,
2008   
       
  October 15,
2012   
  

priligy.se

   Sweden    priligy    Johnson & Johnson     
  October 1,
2008   
       
  October 1,
2012   
  

priligy.us

   US    None    Johnson & Johnson      June 14, 2004         June 13, 2013   

priligyautentico.com

   Global    genuine priligy    Johnson & Johnson     
  January 29,
2009   
       
  January 29,
2013   
  

priligyautentico.com.pt

   Portugal    authentic prigliy    Johnson & Johnson     
  March 20,
2009   
       
  March 19,
2013   
  

priligyautentico.es

   Spain    authentic prigliy    Johnson & Johnson     
  March 20,
2009   
       
  March 20,
2013   
  

priligyauthentique.ca

   Canada    authentic prigliy    Johnson & Johnson     
  March 20,
2009   
       
  March 20,
2013   
  



--------------------------------------------------------------------------------

priligyauthentique.com

   Global    authentic prigliy    Johnson & Johnson     


 

March 20,


2009

 


  

    


 

March 20,


2012

  


  

priligyauthentique.fr

   France    authentic prigliy    Johnson & Johnson Consumer France SAS     


 

April 1,


2009

  


  

    


 

December 20,


2012

  


  

priligybuy.com

   Global    priligy buy    Johnson & Johnson     


 

February 3,


2009

 


  

    


 

February 3,


2013

  


  

priligy-buy.com

   Global    priligy buy    Johnson & Johnson     


 

March 25,


2010

  


  

    


 

March 25,


2012

  


  

priligy-canada.com

   Global    canada priligy    Johnson & Johnson     


 

June 21,


2010

  


  

    


 

June 21,


2012

  


  

priligyconsult.com

   Global    consult priligy    Johnson & Johnson     


 

April 28,


2010

  


  

    


 

April 28,


2012

  


  

priligy-dapoxetina.com

   Global    priligy dapoxetine    Johnson & Johnson     


 

August 27,


2010

  


  

    


 

August 27,


2012

  


  

priligydapoxetine.com

   Global    priligy dapoxetine    Johnson & Johnson     


 

March 31,


2010

  


  

    


 

March 31,


2012

  


  

priligy-dapoxetine.com

   Global    priligy dapoxetine    Johnson & Johnson     


 

March 31,


2010

  


  

    


 

March 31,


2012

  


  

priligydapoxetine.org

   Global    priligy dapoxetine    Johnson & Johnson     


 

August 8,


2009

  


  

    


 

November 20,


2012

  


  

priligydapoxetinereview.com

   Global    review priligy    Johnson & Johnson     


 

May 5,


2010

  


  

    


 

May 5,


2012

  


  

priligyecht.at

   Austria    genuine priligy    Johnson & Johnson     


 

February 3,


2009

  


  

    


 

February 1,


2012

  


  

priligyecht.ch

   Switzerland    genuine priligy    Johnson & Johnson     


 

February 2,


2009

  


  

    


 

February 28,


2012

  


  

priligyecht.com

   Global    genuine priligy    Johnson & Johnson     


 

January 29,


2009

  


  

    


 

January 29,


2013

  


  

priligyecht.de

   Germany    genuine priligy    Johnson & Johnson     


 

September 20,


2010

 


  

    
  September 20,
2012   
  

priligyfacts.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

priligyfaq.com

   Global    priligy frequently asked questions    Johnson & Johnson     
  October 7,
2005   
       


 

October 7,


2012

  


  

priligyfrance.com

   Global    priligy France    Johnson & Johnson      May 11, 2010        


 

May 11,


2012

  


  

priligygenuino.com

   Global    genuine priligy    Johnson & Johnson     
  January 29,
2009   
       


 

January 29,


2013

  


  

priligygenuino.com.br

   Brazil    genuine priligy    Janssen-Cilag Farmacêutica Ltda     
  November 17,
2009   
       


 

November 17,


2012

  


  

priligygenuino.es

   Spain    genuine priligy    Johnson & Johnson     
  January 31,
2009   
       


 

January 31,


2013

  


  

priligyinfo.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

priligykills.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

priligymexico.com

   Global    priligy Mexico    Johnson & Johnson     


 

June 21,


2010

  


  

    


 

June 21,


2012

  


  

priligynews.com

   Global    priligy news    Johnson & Johnson     
  September 16,
2005   
       
  September 16,
2013   
  

priligynotes.com

   Global    priligy notes    Johnson & Johnson     


 

April 28,


2010

  


  

    


 

April 28,


2012

  


  

priligynow.com

   Global    priligy now    Johnson & Johnson     
  February 3,
2009   
       


 

February 3,


2013

  


  

priligyny.com

   Global    priligy ny (new york?)    Johnson & Johnson     


 

April 28,


2010

  


  

    


 

April 28,


2012

  


  

priligynyc.com

   Global    priligy nyc (new york city?)    Johnson & Johnson      April 28,
2010        


 

April 28,


2012

  


  

priligy-online.net

   Global    online priligy    Johnson & Johnson     
  November 18,
2010   
       


 

November 18,


2012

  


  

priligy-online.org

   Global    online priligy    Johnson & Johnson     
  November 13,
2010   
       


 

November 13,


2013

 


  

priligyoriginal.at

   Austria    original priligy    Johnson & Johnson     
  February 10,
2009   
       
  February 11,
2012   
  

priligyoriginal.com

   Global    original priligy    Johnson & Johnson     
  February 6,
2009   
       
  February 6,
2013   
  

priligyoriginal.de

   Germany    original priligy    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

priligyoriginale.com

   Global    original priligy    Johnson & Johnson     
  January 29,
2009   
       
  January 29,
2013   
  

priligyoriginale.it

   Italy    original priligy    Johnson & Johnson SPA     
  February 5,
2009   
       
  February 5,
2012   
  

priligypublicationtoolkit.com

   Global    n/a    Johnson & Johnson     
  October 15,
2008   
       
  October 15,
2012   
  

priligyresource.com

   Global    priligy resource    Johnson & Johnson      April 28, 2010        
April 28, 2012   

priligyreview.com

   Global    priligy review    Johnson & Johnson     
  February 17,
2009   
       
  February 17,
2013   
  

priligysmart.com

   Global    priligy smart    Johnson & Johnson      April 28, 2010        


 

April 28,


2012

  


  

priligysucks.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  



--------------------------------------------------------------------------------

prillagy.com

   Global    None    Johnson & Johnson     


 

September 29,


2005

 


  

    


 

September 29,


2012

 


  

prillegy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

prilligi.de

   Germany    n/a    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

prilligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

prilligy.de

   Germany    n/a    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

prillogy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

prligy.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

rapidejaculation.biz

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 13,
2012   
  

rapid-ejaculation.biz

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 13,
2012   
  

rapidejaculation.com

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

rapidejaculation.info

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

rapid-ejaculation.info

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

rapidejaculation.md

   Moldova    None    Johnson & Johnson     


 

May 10,


2004

  


  

    


 

May 10,


2012

  


  

rapid-ejaculation.md

   Moldova    None    Johnson & Johnson     


 

May 10,


2004

  


  

    


 

May 10,


2012

  


  

rapidejaculation.net

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

rapid-ejaculation.net

   Global    None    Johnson & Johnson     
  October 14,
2003   
       
  October 14,
2012   
  

rechtzeitigstattvorzeitig.de

   Germany    timely-instead of-premature    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

rechtzeitig-statt-vorzeitig.de

   Germany    timely-instead of-premature    Johnson & Johnson     
  August 29,
2011   
       
  August 29,
2012   
  

registera-priligy.se

   Sweden    register priligy    Johnson & Johnson     
  March 14,
2009   
       
  March 15,
2013   
  

talkaboutpe.com

   Global    None    Johnson & Johnson     
  September 29,
2005   
       
  September 29,
2012   
  

talkingaboutpe.asia

   Asia    Talking About Premature Ejaculation    Johnson & Johnson PTE.LTD.   
 
  September 7,
2010   
       
  September 7,
2012   
  

talkingaboutpe.cn

   China    Talking About Premature Ejaculation    Johnson & Johnson HK Ltd.   
 
  December 2,
2010   
       
  December 2,
2012   
  

talkingaboutpe.co.id

   Indonesia    Talking About Premature Ejaculation    Johnson & Johnson
Indonesia     
  September 15,
2010   
       
  September 17,
2012   
  

talkingaboutpe.co.in

   India    Talking About Premature Ejaculation    Johnson & Johnson     
  September 7,
2010   
       
  September 7,
2012   
  

talkingaboutpe.co.kr

   Korea    Talking About Premature Ejaculation    Johnson & Johnson Korea Ltd.
    
  September 15,
2010   
       
  September 15,
2012   
  

talkingaboutpe.co.nz

   New Zealand    Talking About Premature Ejaculation    Johnson & Johnson     
  September 8,
2010   
       
  September 8,
2012   
  

talkingaboutpe.com

   Global    Talking About Premature Ejaculation    Johnson & Johnson     
  August 27,
2010   
       
  August 27,
2012   
  

talkingaboutpe.com.au

   Australia    Talking About Premature Ejaculation    Johnson & Johnson Pty
Ltd.     
  September 8,
2010   
       
  September 7,
2012   
  

talkingaboutpe.com.cn

   cina    Talking About Premature Ejaculation    Johnson & Johnson HK Ltd.     
  December 2,
2010   
       
  December 2,
2012   
  

talkingaboutpe.com.hk

   Hong Kong    Talking About Premature Ejaculation    Johnson & Johnson HK Ltd.
    
  September 8,
2010   
       
  September 9,
2012   
  

talkingaboutpe.com.my

   Malaysia    Talking About Premature Ejaculation    Johnson & Johnson SDN BHD
    
  September 7,
2010   
       
  September 7,
2012   
  

talkingaboutpe.com.ph

   Philippines    Talking About Premature Ejaculation    Johnson & Johnson     
  September 3,
2010   
       
  September 7,
2013   
  

talkingaboutpe.com.sg

   Singapore    Talking About Premature Ejaculation    Johnson & Johnson PTE.
LTD.     
  September 8,
2010   
       
  September 8,
2012   
  



--------------------------------------------------------------------------------

talkingaboutpe.com.tw

   Taiwan    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 8,


2010

 


  

    


 

September 8,


2012

 


  

talkingaboutpe.com.vn

   Vietnam    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 8,


2010

  


  

    


 

September 8,


2012

  


  

talkingaboutpe.hk

   Hong Kong    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 8,


2010

  


  

    


 

September 9,


2012

  


  

talkingaboutpe.in

   India    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 7,


2010

  


  

    


 

September 7,


2012

  


  

talkingaboutpe.jp

   Japan    Talking About Premature Ejaculation    Johnson & Johnson K.K.     


 

September 8,


2010

  


  

    


 

September 30,


2012

  


  

talkingaboutpe.kr

   Korea    Talking About Premature Ejaculation    Johnson & Johnson Korea Ltd.
    


 

September 15,


2010

  


  

    


 

September 15,


2012

  


  

talkingaboutpe.mobi

   Global    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 2,


2010

  


  

    


 

September 2,


2013

  


  

talkingaboutpe.my

   Malaysia    Talking About Premature Ejaculation    Johnson & Johnson SDN BHD
    


 

September 7,


2010

  


  

    


 

September 3,


2012

  


  

talkingaboutpe.ph

   Philippines    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 9,


2010

  


  

    


 

September 9,


2012

  


  

talkingaboutpe.sg

   Singapore    Talking About Premature Ejaculation    Johnson & Johnson PTE.
LTD     


 

September 8,


2010

  


  

    


 

September 8,


2012

  


  

talkingaboutpe.tw

   Taiwan    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 8,


2010

  


  

    


 

September 8,


2012

  


  

talkingaboutpe.vn

   Vietnam    Talking About Premature Ejaculation    Johnson & Johnson     


 

September 8,


2010

  


  

    


 

September 8,


2012

  


  

thetruthaboutpe.com

   Global    None    Johnson & Johnson     


 

January 27,


2005

  


  

    


 

January 27,


2013

  


  

thetruthaboutprematureejaculation.com

   Global    None    Johnson & Johnson     


 

January 27,


2005

  


  

    


 

January 27,


2013

  


  

tidigutlosning.se

   Sweden    premature ejaculation .se    Johnson & Johnson     


 

March 4,


2009

  


  

    


 

March 3,


2013

  


  

treatpe.co.nz

   New Zealand    Treat Premature Ejaculation    Johnson & Johnson     


 

June 19,


2009

  


  

    


 

June 19,


2012

  


  

treatpe.com

   Global    None    Johnson & Johnson     


 

September 29,


2005

  


  

    


 

September 29,


2012

  


  

treatpe.com.au

   Australia    Treat Premature Ejaculation    Johnson & Johnson     


 

September 25,


2009

  


  

    


 

February 25,


2013

  


  

truthaboutpe.com

   Global    None    Johnson & Johnson     


 

January 27,


2005

  


  

    


 

January 27,


2013

  


  

truthaboutpe.net

   Global    None    Johnson & Johnson     


 

February 28,


2005

  


  

    


 

February 28,


2013

  


  

truthaboutpe.org

   Global    None    Johnson & Johnson     


 

February 28,


2005

  


  

    


 

February 28,


2013

  


  

truthaboutprematureejaculation.com

   Global    None    Johnson & Johnson     


 

January 27,


2005

  


  

    


 

January 27,


2013

  


  

truthaboutpriligy.com

   Global    None    Johnson & Johnson     


 

September 29,


2005

  


  

    


 

September 29,


2012

  


  

trypriligy.com

   Global    None    Johnson & Johnson     


 

September 29,


2005

 


  

    


 

September 29,


2012

 


  

understandingpe.ca

   Canada    Understanding PE    Johnson & Johnson     


 

June 29,


2009

  


  

    


 

June 30,


2013

  


  

understandingpe.com

   Global    None    Johnson & Johnson     
  December 15,
2004   
       
  December 15,
2012   
  

understandingprematureejaculations.ca

   Canada    Understanding Premature Ejaculations    Johnson & Johnson     


 

June 29,


2009

  


  

    


 

June 30,


2013

  


  

understandingprematureejaculations.com

   Global    Understanding Premature Ejaculations    Johnson & Johnson     


 

June 29,


2009

  


  

    


 

June 29,


2012

  


  

uzunsursun.com

   Global    Last longer    Johnson & Johnson     
  August 31,
2009   
       
  August 31,
2012   
  

validarpriligy.com

   Global    validate priligy    Johnson & Johnson     
  January 29,
2009   
       
  January 29,
2013   
  

vorzeitigkommen.de

   Germany    vorzeitig kommen - prematurely coming    Johnson & Johnson     
  August 30,
2011   
       
  August 30,
2012   
  

vorzeitig-kommen.de

   Germany    vorzeitig kommen - prematurely coming    Johnson & Johnson     
  August 30,
2011   
       


 

August 30,


2012

  


  



--------------------------------------------------------------------------------

whatispe.ca

   Canada    What is PE    Johnson & Johnson     


 

June 29,


2009

 


  

    


 

June 30,


2013

  


  

whatispe.com

   Global    What is PE    Johnson & Johnson     


 

June 29,


2009

  


  

    


 

June 29,


2012

  


  

zufruehkommen.de

   Germany    zu frueh kommen - coming too quickly    Johnson & Johnson     


 

August 30,


2011

 


  

    


 

August 30,


2012

  


  

zu-frueh-kommen.de

   Germany    zu frueh kommen - coming too quickly    Johnson & Johnson     
  August 30,
2011   
       


 

August 30,


2012

 


  

zuschnellersamenerguss.de

   Germany    zu schneller samenerguss - too quick ejaculation    Johnson &
Johnson     
  August 30,
2011   
       
  August 30,
2012   
  

zu-schneller-samenerguss.de

   Germany    zu schneller samenerguss - too quick ejaculation    Johnson &
Johnson     
  August 30,
2011   
       
  August 30,
2012   
  



--------------------------------------------------------------------------------

SCHEDULE 1.56

[*]

Attached hereto

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

SCHEDULE 1.67

PRODUCT REGISTRATIONS

 

Authorization Country

  

Registration Number

  

Product Name

Argentina

   55.412    Priligy 30 + 60 mg Tablets

Aruba

   Registration No. 15.12.02.306    Priligy 30 mg Tablets

Aruba

   Registration No. 15.12.02.305    Priligy 60 mg Tablets

Australia

   ARTG No. AUST R 147946    Priligy 30 mg Tablets

Austria

   Zul Nr. 1-28010    Priligy 30 mg Tablets

Austria

   Zul Nr. 1-28011    Priligy 60 mg Tablets

Bolivia

   II-41872/2010    Priligy 30mg Tablets

Bolivia

   II-41879/2010    Priligy 60mg Tablets

Brazil

   1.1236.3397    Priligy 30 mg + 60 mg Tablets

Chile

   Registro I.S.P. No. F-18,266/10    Priligy 30 mg Tablets

Chile

   Registro I.S.P. No. F-18,267/10    Priligy 60 mg Tablets

PRC

   H20100806    Priligy 30 mg Tablets

PRC

   H20100807    Priligy 60 mg Tablets

Colombia

   2010M-0011743    Priligy 30 mg Tablets

Colombia

   2010M-0011709    Priligy 60 mg Tablets

Curacao

   10.10.017    Priligy 30 mg Tablets

Curacao

   10.10.018    Priligy 60 mg Tablets

El Salvador

   No. F039917082011    Priligy 30 mg Tablets

El Salvador

   No. F041224082011    Priligy 60 mg Tablets

Finland

   24353    Priligy 30 mg Tablets

Finland

   24354    Priligy 60 mg Tablets

Germany

   71669.00.00    Priligy 30 mg Tablets

Germany

   71670.00.00    Priligy 60 mg Tablets

Ghana

   FDB/SD.113-2072    Priligy 30 mg Tablets

Ghana

   FDB/SD.111-5268    Priligy 60 mg Tablets

Guatemala

   PF-4599-2011    Priligy 30 mg Tablets

Guatemala

   PF-45600-2011    Priligy 60 mg Tablets

Honduras

   M-17828    Priligy 30 mg Tablets

Honduras

   M-17828    Priligy 60 mg Tablets

Hong Kong

   Permit No. HK-60174    Priligy 30 mg Tablets

Hong Kong

   Permit No. HK-60175    Priligy 60 mg Tablets

Italy

   039041052/M    Priligy 30 mg Tablets, 1 tablet pack

Italy

   039041076/M    Priligy 60 mg Tablets, 1 tablet pack

Italy

   039041064/M    Priligy 30 mg Tablets, 2 tablet pack

Italy

   039041088/M    Priligy 60 mg Tablets, 2 tablet pack

Italy

   039041037/M    Priligy 60 mg Tablets, 3 tablet pack

Italy

   039041025/M    Priligy 30 mg Tablets, 6 tablet pack

Italy

   039041049/M    Priligy 60 mg Tablets, 6 tablet pack

Republic of Korea

   4945-92    Priligy 30 mg Tablets

Republic of Korea

   4945-91    Priligy 60 mg Tablets

Lebanon

   Reg No. 10/218715    Priligy 30 mg Tablets

Lebanon

   Reg No. 10/218716    Priligy 60 mg Tablets

Macau

   AIC039041013/M (import permit)    Priligy 30 mg Tablets

Macau

   AIC039041037/M (import permit)    Priligy 60 mg Tablets

Malaysia

   Reg No. MAL20102027AR    Priligy 30 mg Tablets

Malaysia

   Reg No. MAL20102028AR    Priligy 60 mg Tablets

Mexico

   Reg San No. 132M2009 SSA    Priligy 30 mg + 60 mg Tablets

New Zealand

   TT50-8048    Priligy 30 mg

New Zealand

   TT50-8048a    Priligy 60 mg Tablets

Peru

   Reg No. E22537    Priligy 30 mg Tablets



--------------------------------------------------------------------------------

Philippines

   BFAD Reg No. DR-XY37906    Priligy 30 mg Tablets

Philippines

   BFAD Reg No. DR-XY37907    Priligy 60 mg Tablets

Portugal

   5178215    Priligy 30 mg Tablets, 3 tablet pack

Portugal

   5178231    Priligy 60 mg Tablets, 3 tablet pack

Portugal

   5178223    Priligy 30 mg Tablets, 6 tablet pack

Portugal

   5178249    Priligy 60 mg Tablets, 6 tablet pack

Singapore

   Product License No. SIN13880P    Priligy 30 mg Tablets

Singapore

   Product License No. SIN13881P    Priligy 60 mg Tablets

Spain

   70.874    Priligy 30 mg Tablets

Spain

   70.875    Priligy 60 mg Tablets

Sweden

   MTnr 26319    Priligy 30 mg Tablets

Sweden

   MTnr 26320    Priligy 60 mg Tablets

Taiwan

  

025417

DHA00202541701

   Priligy 30 mg Tablets

Turkey

  

Registration Certificate No :

14.07.2011- 131/76

   Priligy 30 mg tablets

Uruguay

   Reg. No. 42800    Priligy 30 mg Tablets

Uruguay

   Reg. No. 42801    Priligy 60 mg Tablets

PRICING APPROVALS

Canada



--------------------------------------------------------------------------------

SCHEDULE 1.68

PRODUCT REGISTRATION APPLICATIONS

 

Applicant Country

  

Filing Date

  

Application Number

Canada

   6 JUN 08    NDS 120605/File 9427-J0921-101

South Africa

   3 SEP 08   

30 mg: 430692

60 mg: 430693

Venezuela

   27 Jan 11   

30 mg: 110033

60 mg: 110034

Israel

   27 Apr 09   

MOH rejected application

30 AUG 11 – application closed

Thailand

   26 JUN 09    Due to the flooding in Thailand, no one is working at the local
office, and all records were moved from the ground floor to higher floors or
were moved offsite. Retrieval remains ongoing.

Indonesia

   05 AUG 10    210242030 (30mg and 60mg)

Panama

   30 DEC 09   

30mg: 20091243411

60mg: 20091243412

Costa Rica

   18 JAN 10    application withdrawn due to no commercial interest

Paraguay

   18 FEB 10    60 mg: 4407 30 mg: 4409

Nicaragua

   N/A    never officially submitted, commercial team may not be interested in
product

Dominican Republic

   25 MAY 10    Priligy 30 mg - solicitud 0201-03593-2010
Priligy 60 mg - solicitud 0201-03601-2010

Russia

   15 APR 10   

30 mg,60 mg:

414954, 23/05/2011

Jamaica

   28 JUN 10    Application was rejected by HA (26Jan11)

Vietnam

   31 AUG 10   

NN-11136, NN-11136

(30mg and 60mg)

Switzerland

   6 SEP 10    No application number

Jordan

   14 JUN 11    Dapoxetine



--------------------------------------------------------------------------------

SCHEDULE 2.1(a)

ALZA DISTRIBUTOR LICENSEES

Countries Priligy Currently Marketed (Group A Countries)

 

Country

  

Third Party Contractor

  

MAH

[*]

   [*]   

[*]

   [*]   

[*]

   [*]   

[*]

   [*]   

Countries Priligy Currently Approved But Not Launched (Group B Countries)

[*]

   [*]   

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]   

[*]

   [*]   

[*]

   [*]   

[*]

   [*]   

Currently Filed but Not Approved (Group C Markets)

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]   

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

SCHEDULE 4

TECHNOLOGY TRANSFER AND TRANSITION PERIOD

 

1. Definitions. For purposes of this Schedule 4, the following definitions shall
apply. All other defined terms in this Schedule 4 shall have the meaning
established in Section 1 of the Agreement.

 

1.1 “Control” means possession of the right to grant a license or sublicense or
other rights as provided for herein by the applicable Party, ALZA, or any
Affiliate of any of the foregoing, whether through ownership or license from any
Affiliate or Third Party, without violating the terms of any agreement with any
Third Party.

 

1.2 “Country Transfer Date” means, on a country-by-country basis, the date on
which all of the Product Assets (other than any Regulatory Submissions and
Product Registrations that cannot be transferred by such date, as contemplated
by Section 2.4 of this Schedule 4) in a country are to be transferred, assigned,
and delivered to LICENSEE in accordance with the terms of Section 2 of this
Schedule 4 pursuant to the Regulatory Transition Plan set forth in
Section 3.1.7.

 

1.3 “Development Records” means all regulatory filings, records, and other
documents (whether in hardcopy or electronic form) in the Control of ALZA,
directly or through its Affiliates thereof pertaining to the development of any
Existing Product, including any Existing Product Registrations, Regulatory
Submissions, or Manufacturing Records anywhere in the Territory, including such
portions of any documents bearing Licensed Know-How relating to Dapoxetine or
any Existing Product and any such Product Registrations or Regulatory
Submissions for any Existing Product and all material written communications
with Regulatory Authorities with respect thereto. For the avoidance of doubt,
Development Records include such records used to obtain and maintain Product
Registrations or Regulatory Submissions, and records needed to support clinical
development.

 

1.4 “Existing Product Registration” means all Product Registrations approved by
any Regulatory Authority as of the Effective Date.

 

1.5 “Final Transfer Date” means, for a particular country, the later of the
Regulatory Transfer Date or Country Transfer Date.

 

1.6 “Manufacturing Records” means all filings, records, and other documents
(whether in hardcopy or electronic form) Controlled by ALZA (directly or through
its Affiliates) pertaining to the manufacture of Dapoxetine or any Existing
Product, including the portions of any such documents bearing Know-How relating
to the manufacture of Dapoxetine or any Existing Product, the chemistry,
manufacturing and controls portion of all Regulatory Submissions and Existing
Product Registrations for Dapoxetine or any Existing Product, all drug master
files for Dapoxetine or any Existing Product, together with all amendments and
supplements, in support thereof, records used to obtain and maintain Existing
Product Registrations or Regulatory Submissions, and records needed to support
clinical development of Dapoxetine or any Existing Product.



--------------------------------------------------------------------------------

1.7 “MA Delegate” means an entity to which ALZA (directly or through its
Affiliates thereof) delegates authority under a Delegation of Authority to
distribute Existing Product in a country under the Existing Product Registration
in such country.

 

1.8 “Maintain”, in reference to an Existing Product Registration and/or any
other existing Product Registrations or existing Regulatory Submissions obtained
by or on behalf of ALZA or any of its Affiliates for Existing Product approved
as of the Effective Date in a particular country, or Regulatory Submissions made
by or on behalf of ALZA or any of its Affiliates for Existing Product in a
particular country following receipt of Product Registration therein, means to
use Transitional Commercially Reasonable Efforts to undertake the following, as
may be applicable, during the Regulatory Transfer Transition Period: (a) making
safety-related labeling changes required by a Regulatory Authority; (b) sending
Dear Doctor letters required by a Regulatory Authority; (c) filing development
safety update reports (DSUR) until transfer of pharmacovigilance
responsibilities to LICENSEE; (d) collecting adverse event reports and filing
such reports, and periodic development safety update reports (PSUR) until
transfer of pharmacovigilance responsibilities to LICENSEE; (e) making renewals
of an Existing Product Registration and/or any other existing Product
Registrations or Regulatory Submissions upon reasonable written request from
LICENSEE; (f) responding to Regulatory Authority requests for information; and
(g) taking any other actions with respect to any Marketing Authorisations in
such country as may be required by Applicable Laws. The Parties acknowledge that
in order for LICENSEE to receive Product Registration in Brazil according to the
Applicable Laws of that country, LICENSOR shall have ALZA or its Affiliate
withdraw its Existing Product Registration and LICENSEE shall concurrently file
a Product Registration Application on a date that will be agreed to by LICENSOR
and LICENSEE (“Brazil MA Date”), and LICENSOR’s obligation to Maintain the
Existing Product Registration in Brazil shall cease on the Brazil MA Date, which
date shall be deemed the Regulatory Transfer Date in Brazil. “Maintain”, in
reference to a Product Registration Application filed by or on behalf of ALZA or
any of its Affiliates for Product pending as of the Effective Date in a
particular country, means to use Transitional Commercially Reasonable Efforts
during the Regulatory Transfer Transition Period to seek approval of such
Product Registration Application by (a) timely responding to any Regulatory
Authority’s inquiries regarding such Product Registration Application or
(b) making such filings or submissions with Regulatory Authorities, or taking
such other actions, as may be reasonably required to obtain such Product
Registration, provided that actions shall not, in any event, include the
conducting of any clinical trials or other in vivo or in vitro research or
development activities.

 

1.9 “Product Assets” means all rights, title and interest in and to the Product
Registrations Controlled by ALZA, Regulatory Submissions, Development Records,
and Manufacturing Records, (which shall, except as otherwise provided in this
Agreement, revert to LICENSOR upon termination thereof and be licensed to
LICENSEE as contemplated by this Agreement).

 

1.10

“Regulatory Submissions” means, with respect to the Territory and to the extent
Controlled by ALZA, all applications, filings, dossiers and other documents
submitted to a Regulatory Authority for the purpose of seeking or obtaining



--------------------------------------------------------------------------------

  Product Registration (or engaging in clinical trials with respect to any human
pharmaceutical) or pricing and reimbursement approval from that Regulatory
Authority, including, without limitation, CTAs and Product Registration
Applications, and any equivalents of any of the foregoing.

 

1.11 “Regulatory Transfer Date” means the date on which the assignment and
transfer to LICENSEE of all Regulatory Submissions and Product Registrations
Controlled by ALZA in a given country are effective.

 

1.12 “Regulatory Transfer Transition Period” means [*] from the Effective Date.

 

1.13 “Transitional Commercially Reasonable Efforts” means the carrying out by a
LICENSOR, ALZA, or any Affiliate thereof obligations or activities as specified
herein and exerting overall a level of effort no less than consistent with the
level of effort that such Party, or if an obligation or activity is performed by
ALZA, or ALZA customarily devotes to corresponding activities, with respect to a
pharmaceutical product or products of similar market potential, profit potential
or strategic value, based on conditions then prevailing. Without limiting the
foregoing, Transitional Commercially Reasonable Efforts requires that a Party:
(i) timely assign responsibility for such activities to specific employees,
contractors, agents or Affiliates, as applicable, who are held accountable for
progress with respect to such activities, (ii) monitor such progress on an
on-going basis, (iii) set and seek to achieve objectives and timelines for
carrying out such activities, and (iv) allocate resources reasonably designed to
advance progress with respect to such objectives and timelines.

2.0 Transition Process. The Parties acknowledge that, in certain countries of
the Territory, based upon information provided by ALZA to identify countries and
designate them in the Regulatory Transition Plan (defined below) in the
applicable group as of the Effective Date, the Existing Product has, as of the
Effective Date: (a) effective Product Registrations and is being sold in the
“Group A Market Countries”, which are listed in Exhibit 4-A to this Schedule 4;
(b) effective Product Registrations but is not being sold in the “Group B Market
Countries”, which are listed in Exhibit 4-B to this Schedule 4; or (c) a pending
Product Registration Application in the “Group C Market Countries”, which are
listed in Exhibit 4-C to this Schedule 4. LICENSEE requires a transfer of
Know-How or other information concerning the Product necessary and reasonably
requested by LICENSEE to enable LICENSEE to Develop and Commercialize the
Product in the Territory (“Product Material”). For that purpose, LICENSOR hereby
agrees to fulfil its obligations under this Schedule 4 by using Transitional
Commercially Reasonable Efforts to undertake the activities set forth in this
Schedule 4 alone or through LICENSOR’S designee, ALZA.

2.1 Transition Team.

2.1.1 LICENSEE and LICENSOR will establish a joint committee (the “Transition
Team”), to facilitate and oversee the planning and implementation of strategic
and tactical plans to effect the transfer and delivery of Product Asset in each
applicable country in the Territory in accordance with the terms of this
Schedule 4 and to make decisions pursuant to Section 2.1.2 of this Schedule 4,
and to discuss transitional issues and to facilitate communications between the
Parties with respect to such matters. The Transition Team shall also serve as a

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

forum to address supply chain and inventory management matters during all
Transition Periods and to discuss transitional issues and to facilitate
communications between the Parties and ALZA with respect to such matters. Each
Party shall appoint reasonably appropriate representatives to the Transition
Team, which may include personnel involved with clinical development,
regulatory, manufacturing, packaging, distribution, marketing and/or sales of
Product. The Transition Team shall meet (whether by teleconference, in person or
by video-conference) (i) at least weekly until specific, written strategic and
tactical plans are in place, with detailed timelines for specific actions, to
transfer and deliver Product Assets from ALZA to LICENSOR and/or LICENSEE, and
(ii) at least monthly until the transfer of all Product Assets has occurred
hereunder (i.e., until the Final Transfer Date has occurred for all countries in
the Territory), provided that the Transition Team may elect to meet with less or
more frequency during the period described in (ii) based on the obligations of
each Party, and the progress of the Parties’ and ALZA’s efforts, to implement
such transfers. The specific times and places of all meetings shall be
determined by the Transition Managers in a manner consistent with the foregoing
obligations and reasonably acceptable to the Parties. The Transition Team may
also establish sub-teams or working groups to address specific areas or topics
related to the process for transferring the Product Assets in the Territory.

2.1.2 The Transition Team may make decisions expressly within its authority
under this Schedule 4, and LICENSOR shall use Transitional Commercially
Reasonable Efforts to bind ALZA to such decisions and cause ALZA to act in
accordance therewith, provided that such decisions by the Transition Team
hereunder shall be required to be unanimous with the representatives for each
Party collectively casting one vote, and the Transition Team shall document such
decisions in a writing signed by authorized team representatives of both
Parties. For the avoidance of doubt, the Transition Team shall have no authority
to modify any term in the body of this Agreement or this Schedule 4. If the
Transition Team is unable to reach consensus regarding any matter within its
decision-making authority before it (including any matter that was unable to be
resolved by any sub-team), the matter shall be presented to the President of
LICENSOR and CFO of LICENSEE (the “Applicable Senior Officers”) for decision.
Once a matter has been presented to the Applicable Senior Officers, they shall
have fifteen (15) days to make a decision on the matter. In the event that the
Applicable Senior Officers are unable to reach a mutual decision within such
fifteen (15) day period, then the matter shall be resolved under Section 16.3 of
the Agreement.

2.1.3 Each Party shall appoint a senior representative (each, a “Transition
Manager”) who possesses a basic understanding of the relevant operational,
regulatory and commercial issues to manage the transfer obligations to LICENSEE
envisioned under this Agreement (the “Transition”). The initial Transition
Manager for each Party is set forth in Exhibit 4-D of this Schedule 4, and
either Party may later replace such Transition Manager by providing written
notice thereof to the other Party (which notice shall identify the new
Transition Manager and provide contact information therefor), provided that any
replacement Transition Manager shall possess reasonably sufficient expertise to
reasonably satisfy the intended role of the Transition Manager under this
Agreement and



--------------------------------------------------------------------------------

leadership responsibilities within the relevant Party that are substantially
similar to or more senior than those of the preceding Transition Manager. Each
Party’s Transition Manager shall be the primary contact with the other Party in
connection with the on-going implementation, communication and voting on matters
within the Transition Team’s authority concerning the Transition and shall lead
his/her Party’s Transition Team hereunder.

2.2 Completion of Transfer of Product Assets. Except as expressly provided for
in this Agreement, the Transition Team shall decide in writing upon a mutually
acceptable date for each applicable country in the Territory that will be the
Parties’ desired target Country Transfer Date for the completion of the
assignment and transfer of all Product Assets to LICENSEE in such country, and
LICENSOR shall use Transitional Commercially Reasonable Efforts to obtain
agreement with ALZA to such target Country Transfer Date. LICENSOR shall use
Transitional Commercially Reasonable Efforts to obtain the transfer or delivery
of the Product Assets to LICENSEE on a country-by-country basis in the Territory
in accordance with the terms and conditions of this Agreement and, except as
otherwise provided in Sections 2.3 or 2.4 of this Schedule 4, the transfer and
delivery of the Product Assets in a country shall be completed and made
effective as of the Country Transfer Date. On and after the Effective Date, the
Parties shall use good faith Transitional Commercially Reasonable Efforts to
expedite the transfer and delivery of Product Assets in each of the countries of
the Territory. For purposes of clarification but not limitation, LICENSEE may
request in writing that any portion of the Product Assets be directly assigned,
transferred, and delivered to LICENSEE from ALZA, and LICENSOR shall use
Transitional Commercially Reasonable Efforts to comply with such request.

2.3 Rights and Obligations of the Parties Based on Country Designation.

2.3.1 Group A Market.

2.3.1.1 LICENSEE will, subject to any legal obligations ALZA or its Affiliates
may have as holder of Product Registrations or Product Registration Applications
prior to the Regulatory Transfer Date, ALZA’s obligations with regard to the
Priligy On-Going Clinical Trials or contractual obligations ALZA or its
Affiliates may have to LICENSEE, LICENSOR, or any Affiliate of either of the
foregoing, assume full responsibility and control over all aspects of the
distribution and commercialization of the Product in the Group A Market
countries pursuant to the terms of this Agreement, and the development and
manufacture of Product anywhere for such purposes in each Group A Market
Country, except for the manufacture of Product by ALZA (directly or through its
Affiliates) for Group A Market countries pursuant to the Manufacturing
Agreement.

2.3.1.2 The Parties will coordinate through the Transition Team (directly or
through their Affiliates or designees) to make the necessary inquiries and use
Commercially Reasonable Efforts to cause the necessary documents to be filed
with the Regulatory Authority in each Group A Market Country in accordance with
Applicable Laws of each such country to transfer ownership and pharmacovigilance
responsibility LICENSOR shall, through ALZA, use Transitional Commercially
Reasonable Efforts to file and obtain approval of any variations of any Product
Registrations or Regulatory Submissions, needed to effect such transfer, of any
Product Registrations and Regulatory Submissions to LICENSEE on or before the
date in that country as determined by the Transition Team.



--------------------------------------------------------------------------------

2.3.1.3 LICENSOR’s only obligations in each Group A Market country will be:

 

  (a) as of the Effective Date, to use Transitional Commercially Reasonable
Efforts to ensure that ALZA or its Affiliate (i) make inquiries and file such
documents as set forth in Section 2.3.1.2, and (ii) Maintain the Existing
Product Registrations and any other existing Product Registrations and
Regulatory Submissions, which obligations shall cease on the Regulatory Transfer
Date in all Group A Market Countries;

 

  (b) as of the Effective Date, if requested in writing by LICENSEE, to use
Commercially Reasonable Efforts to ensure that ALZA or its Affiliates shall
appoint LICENSEE as its MA Delegate in each Group A Market Country under a
Delegation of Authority Agreement, which shall expire on a country-by-country
basis on the Regulatory Transfer Date in each country, to allow LICENSEE to
distribute and commercialize Existing Product prior to the Regulatory Transfer
Date;

 

  (c) as of the Effective Date, to use Commercially Reasonable Efforts to cause
ALZA or its Affiliates to transfer any other Product Assets in each Group A
Market Country;

 

  (d) to use Transitional Commercially Reasonable Efforts ensure that ALZA or
its Affiliates fulfill any legal obligations they may have as holders of Product
Registrations or Product Registration Applications prior to the Regulatory
Transfer Date; and

 

  (e) LICENSOR’s obligations as set forth in the PVG Agreement.

2.3.2 Group B Market.

2.3.2.1 LICENSEE will, subject to any legal obligations ALZA or its Affiliates
may have as holder of Product Registrations or Product Registration Applications
prior to the Regulatory Transfer Date, ALZA’s obligations with regard to the
Priligy On-Going Clinical Trials or contractual obligations ALZA or its
Affiliates may have to LICENSEE, LICENSOR, or any Affiliate of either of the
foregoing, assume full responsibility and control over all aspects of the
distribution and commercialization of the Product as of the Effective Date in
each Group B Market Country, and the development and manufacture of Product
anywhere for such purposes in each Group B Market Country, except for the
manufacture of Product by ALZA or its Affiliates pursuant to the Manufacturing
Agreement.

2.3.2.2 The Parties will coordinate through the Transition Team (directly or
through their Affiliates or designees) to make the necessary inquiries and use
Commercially Reasonable Efforts to cause the filing of the necessary documents
with the Regulatory Authority in each Group B Market Country in accordance with
Applicable Laws of each such country to transfer ownership and pharmacovigilance
following the transfer of the global safety database for Priligy to LICENSEE.
LICENSOR shall, through its designee ALZA, use Transitional



--------------------------------------------------------------------------------

Commercially Reasonable Efforts to file and obtain approvals of any variations
needed of any Product Registrations or Regulatory Submissions, to effect such
transfer, of the Existing Market Authorization and any other Product
Registrations and Regulatory Submissions to LICENSEE and/or its Affiliates on or
before the date in that country as determined by the Transition Team.

2.3.2.3 LICENSOR’s only obligations in each Group B Market country will be:

 

  (a) as of the Effective Date, to use Transitional Commercially Reasonable
Efforts to ensure that ALZA or its Affiliates (i) make inquiries and file such
documents as set forth in Section 2.3.2.2 of Schedule 4 and (ii) Maintain the
Existing Product Registrations and any other existing Product Registrations and
Regulatory Submissions;

 

  (b) as of the Effective Date, if requested in writing by LICENSEE, to use
Commercially Reasonable Efforts to ensure that ALZA or its Affiliates appoint
LICENSEE as its MA Delegate in each requested Group B Market Country under a
Delegation of Authority Agreement, which shall expire on a country-by-country
basis on the Regulatory Transfer Date in each country, to allow LICENSEE or its
designated Affiliate to distribute and commercialize Existing Product prior to
the Regulatory Transfer Date;

 

  (c) as of the Effective Date, to use Commercially Reasonable Efforts to cause
ALZA or its Affiliates to transfer any other Product Assets in each Group B
Market Country;

 

  (d) to use Transitional Commercially Reasonable Efforts to ensure that ALZA or
its Affiliates fulfil any legal obligations they may have as holders of Product
Registrations or Product Registration Applications prior to the Regulatory
Transfer Date; and

 

  (e) LICENSOR’s obligations as set forth in the PVG Agreement.

The obligations in clauses (a), (b), (c), and (d) of this Section 2.3.2.3 shall
cease on the Regulatory Transfer Date in all Group B Market Countries.

2.3.3 Group C Market.

2.3.3.1 LICENSEE will, subject to any legal obligations ALZA or its Affiliates
may have as holder of Product Registrations or Regulatory Submissions prior to
the Regulatory Transfer Date, ALZA’s obligations with regard to the Priligy
On-Going Clinical Trials or contractual obligations ALZA or its Affiliates may
have to LICENSEE, LICENSOR, or any Affiliate of either of the foregoing, assume
full responsibility and control over all aspects of the distribution and
commercialization of the Product as of the Effective Date in each Group C Market
Country, and the development and manufacture of Existing Product anywhere for
such purposes in each Group C Market Country, except for the manufacture of
Existing Product by ALZA or its Affiliates pursuant to the Manufacturing
Agreement.

2.3.3.2 LICENSOR shall use Commercially Reasonable Efforts to ensure that ALZA
or its Affiliates (i) Maintain the Product Registration Applications in each
Group C Market Country and (ii) use Transitional Commercially Reasonable



--------------------------------------------------------------------------------

Efforts to obtain approval of such Marketing Applications in each Group C Market
Country. Upon receipt of Product Registration in a Group C Market Country, the
Parties will coordinate through the Transition Team (directly or through their
Affiliates or designees) to make the necessary inquiries and use Commercially
Reasonable Efforts to cause the necessary documents to be filed with the
Regulatory Authority in each Group C Market Country in accordance with
Applicable Laws of each such country to transfer ownership and pharmacovigilance
following the transfer of the global safety database for Priligy to LICENSEE.
LICENSOR shall, through its designee ALZA, use Transitional Commercially
Reasonable Efforts to obtain approval of any variations of any Regulatory
Submissions or resulting Product Registrations needed to effect such transfer,
of the Regulatory Approval and any other Product Registrations and Regulatory
Submissions to LICENSEE as soon as reasonably possible following receipt of
Product Registration in such country.

2.3.3.3 LICENSOR’s only obligations in each Group C Market country will be:

 

  (a) to use Commercially Reasonable Efforts to (i) ensure that ALZA or its
Affiliates Maintain the Product Registration Application and (ii) use
Transitional Commercially Reasonable Efforts to obtain Regulatory Approval in
each Group C Market country.

 

  (b) to use Commercially Reasonable Efforts to ensure that ALZA or its
Affiliates (i) make the inquiries and file such documents as set forth in
Section 2.3.3.2 of this Schedule 4 and (ii) Maintain the Product Registration
Application, any resulting Regulatory Approvals, and any other Product
Registrations and Regulatory Submissions, which obligations shall cease on the
Regulatory Transfer Date in each Group C Market Country;

 

  (c) as of the Effective Date, to use Commercially Reasonable Efforts to cause
ALZA or its Affiliates to transfer any other Product Assets in each Group C
Market Country; and

 

  (d) LICENSOR’s obligations as set forth in the PVG Agreement.

The obligations in clauses (a), (b), and (c) of this Section 2.3.3.3 shall cease
on the Regulatory Transfer Date in each Group C Market Country.

2.3.4 No Further LICENSOR Obligations in Other Countries. As of the Effective
Date, LICENSOR or its designee will have no further obligation with respect to,
any country of the Territory other than LICENSOR’s obligations in the Group A
Market Countries, Group B Market Countries, and Group C Market Countries as set
forth in this Schedule 4 and the PVG Agreement.

2.3.5 Transition Periods.

2.3.5.1 Country Transfer Transition Period. For each Group A Market Country,
Group B Market Country, and Group C Market Country, the Country Transfer Date
shall occur no later than the expiration of the period ending [*] from the
Effective Date (“Country Transfer Transition Period”).

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

2.3.5.2 Regulatory Transfer Transition Period. The Regulatory Transfer Date
shall occur no later than the expiration of the period ending [*] from the
Effective Date (“Regulatory Transfer Transition Period”). For avoidance of
doubt, when the term “Regulatory Transfer Transition Period” is used herein in
reference to a particular country, the Regulatory Transfer Transition Period in
such country shall end on the Regulatory Transfer Date in that country. The
Parties expect that all transfers of Product Registrations and Regulatory
Submissions envisioned under this Agreement will be approved by the relevant
Regulatory Authorities no later than expiry of the Regulatory Transfer
Transition Period. For avoidance of doubt, LICENSOR shall have no obligation to
Maintain, transfer, or assist LICENSEE to maintain or transfer Product
Registrations and Regulatory Submissions after the expiry of the Regulatory
Transfer Transition Period. Notwithstanding the foregoing, the Regulatory
Transfer Transition Period shall be extended in the event of Governmental
Transfer Delay as defined in Section 2.4 of this Schedule 4 and shall continue
until such time that the transfer of Product Registrations and Regulatory
Submissions in the Territory are complete.

2.3.6 Transfer of Regulatory Responsibility. LICENSOR shall use Transitional
Commercially Reasonable Efforts to ensure that ALZA or its Affiliates shall be
responsible for regulatory matters in each Group A Market Country, Group B
Market Country, and Group C Market Country during the Regulatory Transfer
Transition Period in that country, and LICENSEE shall assume regulatory
responsibility on the Regulatory Transfer Date in each country. In the event
that exceptional action or inaction by a Regulatory Authority in a country
prevents completion of such transfer prior to expiry of the Regulatory Transfer
Transition Period, LICENSEE agrees to allow LICENSOR to, and LICENSOR shall,
negotiate with ALZA in good faith an extension of the Regulatory Transfer
Transition Period for that country to effectuate such regulatory transfer,
including reasonable compensation for ALZA, the cost of which will be paid by
LICENSEE, and any such extension agreed to by ALZA and LICENSOR shall be
effective for purposes of this Schedule 4. Notwithstanding the foregoing, in the
event ALZA has performed substantially all activities necessary to effect such
regulatory transfer such that only minimal activity is needed by ALZA, LICENSOR
shall use Commercially Reasonable Efforts to ensure that ALZA shall complete the
transfer at no cost to LICENSEE, provided that the foregoing shall not be
construed to require LICENSOR to incur any costs or expenses or payment
obligations to ALZA or any Affiliate thereof.

2.3.7 Regulatory Support. LICENSOR shall use Commercially Reasonable Efforts to
ensure that ALZA will provide regulatory support as follows:

(a) for a period ending [*] from the Regulatory Transfer Date in each country in
the Group A Market Countries, Group B Market Countries, and Group C Market
Countries, upon reasonable request by LICENSEE, ALZA will assist with the
development of regulatory documents, including the drafting and submission of
documents to Regulatory Authorities; and

(b) for a period beginning [*] from the Regulatory Transfer Date in each country
in the Group A Market Countries, Group B Market Countries, and Group C Market
Countries and ending [*] from such Regulatory Transfer Date, ALZA will provide
consulting services at no cost regarding regulatory matters.

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

Such consulting services shall be limited to responding to reasonable requests
for information concerning specific regulatory matters, but shall not include
the development of regulatory documents, including the drafting and submission
of responses to Regulatory Authorities.

2.4 Delays in Transfer of Product Registrations, Regulatory Submissions, and
Product Assets. The Parties acknowledge that there will be some countries in
which the transfer of ownership and control of Product Registrations or
Regulatory Submissions (and possibly certain other Product Assets) to LICENSEE
cannot be completed on or before the Country Transfer Date as a result of
(a) processes or conditions imposed by Regulatory Authorities or other
governmental authorities and that are outside the reasonable control of the
Parties or ALZA or (b) the requirements or limitations of any Applicable Laws in
such country(all such circumstances referred to in clause (a) or (b),
“Governmental Transfer Delay”). It is the intention of the Parties that, to the
fullest extent possible under Applicable Laws, such delays in transferring
Product Registrations or Regulatory Submissions (and/or other Product Assets, if
any) in a country should not result in a delay in the transfer of those Product
Assets that can be transferred on or before the Country Transfer Date, so that
LICENSEE can assume, to the greatest extent possible pursuant to Applicable
Laws, full control and responsibility for the Product (and become entitled to
the benefit of all sales of and other activities with respect to, Product) in
such country as of the Country Transfer Date. Accordingly, the Parties agree
that in the event of any Governmental Transfer Delay:

2.4.1 LICENSOR shall, subject to LICENSEE’s provision of any assistance or
cooperation reasonably requested by LICENSOR, use Commercially Reasonable
Efforts to ensure that ALZA or its Affiliates will undertake to complete the
transfer and delivery of all of the Product Assets that are not the subject of
such Governmental Transfer Delay on or before the Country Transfer Date; and

2.4.2 LICENSEE agrees that ALZA or its Affiliates may continue to hold and
maintain the Product Registrations and Regulatory Submissions (and such other
Product Assets, if any, that cannot be transferred on or before the Country
Transfer Date) for the Product on behalf of and for the sole benefit of LICENSEE
and its designated Affiliates only until such time as the transfer of Product
Registrations and Regulatory Submissions(and any other affected Product Assets)
to LICENSEE or its designated Affiliates can be completed in such country. For
the avoidance of doubt, nothing herein shall be construed as obligating LICENSOR
to, or LICENSOR to cause ALZA or its Affiliates, to undertake or perform any
advertising, marketing or promotional services for or on behalf of LICENSEE or
its designated Affiliates and/or any sublicensees with respect to the Product in
a country in the Territory on or after the Effective Date.

2.4.3 Distribution of Product. LICENSEE (directly or through its Affiliates)
shall assume full responsibility (at its own expense) for the distribution and
sale of Product in each Group A Market country as set forth in the Agreement.

2.4.3.1 Responsibility for distribution activities for Product (x) in those
countries in the Group B Market Countries, or Group C Market Countries where the
transfer of Product Registrations, Regulatory Submissions, or other Product
Assets to LICENSEE or its designated Affiliates cannot be completed on or



--------------------------------------------------------------------------------

before the Country Transfer Date due to a Governmental Transfer Delay or (y) as
of the Effective Date in the Group A Market Countries will be allocated between
the Parties as follows:

(a) LICENSOR shall use Commercially Reasonable Efforts to ensure that, to the
extent legally permitted under Applicable Law, ALZA or its Affiliates will
appoint LICENSEE to act on its behalf as an MA Delegate of Existing Product in
each such country, such appointment to be made effective as of the Effective
Date for the Group A Market Countries and as of the Country Transfer Date for
all other such countries, as further set forth in the Delegation of Authority
Agreements, in which case LICENSEE will assume full responsibility for all
distribution activities for Product in such country as of the effective date of
such appointment. The Transition Team (or a sub-team thereof) will work with
ALZA to use good faith efforts to identify and determine those countries in the
Territory where it will be necessary and legally permissible for ALZA or its
Affiliates to appoint LICENSEE (or its designated Affiliate) to distribute
Product as contemplated by this Section 2.5.3.1; and

(b) To the extent, on country-by-country basis, that LICENSEE is not appointed
as an MA Delegate in any such country (as contemplated by Section 2.5.3.1(a)
above) and not transferred responsibility for distribution activities to
LICENSEE as set forth above, LICENSEE agrees that ALZA or its Affiliates may
continue to distribute Existing Product on behalf of LICENSOR until the
Regulatory Transfer Date for such country.

2.5 Reporting During Transition Period. Until the end of the Transition Period
in each country, LICENSOR shall use Commercially Reasonable Efforts to ensure
that ALZA or its Affiliates shall keep LICENSEE reasonably informed regarding
the ongoing activities by ALZA (directly or through its Affiliates) for the
Existing Product in the country. For ALZA distribution activities, ALZA shall
(subject to compliance with FCPA and OECD) (i) involve LICENSOR (who will, to
the extent reasonably possible, provide LICENSEE a reasonable opportunity to
provide input and guide LICENSOR’s involvement) with regard to any proposed
changes in trade activities related to the Existing Product and (ii) LICENSOR
shall use Commercially Reasonable Efforts to ensure that, except as necessary to
comply with FCPA and OECD, ALZA or its Affiliates shall not materially change
any of its practices with respect to any such activities, or take any action
with respect to its manufacture, supply, distribution, or sale of Existing
Product that would materially adversely affect, or would reasonably be
anticipated to materially and adversely affect, the manufacture, supply,
distribution, marketing, or sale of Existing Product in such country without
LICENSEE’s prior written consent, such consent not to be unreasonably withheld.



--------------------------------------------------------------------------------

2.6 Data Collection. The Parties acknowledge that, as of the Effective Date,
ALZA (directly or through its Affiliates) is supporting, conducting or otherwise
responsible for the medical affairs activities, the responsibility for which in
the Territory shall be transferred to LICENSEE effective when the Final Transfer
Date has occurred for all countries in the world.

2.7 Assignment of Other ALZA Product Contracts. Any member of the Transition
Team shall have the right, in its discretion and promptly following its
reasonable written request with respect thereto, to review any Other ALZA
Product Contract(s) during the Transition Period, subject to the applicable
confidentiality and consent provisions of such Other ALZA Product Contract(s)
that any member of the Transition Team desires to review. If the Transition Team
decides, by unanimous decision that an Other ALZA Product Contract is material
to LICENSEE’S rights to manufacture, use, sell, market, develop, distribute or
commercialize Product (“Material Product Contract”), LICENSOR shall use
Transitional Commercially Reasonable Efforts to cause ALZA to terminate with
respect to Product, or allow to expire, such Material Product Contract, such
termination subject to ALZA’s pre-existing obligations and other terms of such
Material Product Contract and subject to ALZA’s obligations under the License
and Asset Transfer Agreement and any Ancillary Agreement, on or before [*] after
the decision date documented in writing by the Transition Team, except in the
Group A Market countries, where Transitional Commercially Reasonable Efforts
shall be used to terminate with respect to Product, or allow to expire, such
Material Product Contract on a country-by-country basis no later than the later
of: (i) [*] after the decision date, (ii) [*] after the Effective Date or
(iii) [*] after the Regulatory Transfer Date for each such country. If, after
review of Material Product Contracts, LICENSEE identifies in writing to LICENSOR
a Material Product Contract that LICENSEE reasonably requests to have assigned
to it, or indicates whether or not LICENSEE wishes such Material Product
Contract to be terminated, allowed to expire, or to remain in effect, LICENSOR
shall use Transitional Commercially Reasonable Efforts to cause ALZA to assign
such Material Product Contract to LICENSEE, subject to the assignment provision
of such Material Product Contract or comply with LICENSEE’s reasonable request
with respect to termination, expiration, or survival thereof.

 

3.0 Diligence and Coordination of Efforts

3.1 Diligence and Cooperation. On and after the Effective Date, LICENSEE and
LICENSOR shall cooperate diligently in coordinated efforts with each other, and
LICENSOR shall use Commercially Reasonable Efforts to cause ALZA to cooperate
diligently in coordinated efforts with LICENSOR and LICENSEE, to timely complete
the various transfers and delivery of Product Assets provided for in Section 2
of this Schedule 4. Each of LICENSEE and LICENSOR shall undertake, and shall
ensure that their respective Affiliates, as applicable, undertake any actions
reasonably necessary to timely complete the various transfers and delivery of
Product Assets to LICENSEE and/or its designated Affiliates as provided in
Section 2 of Schedule 4 of this Agreement, including LICENSOR using Commercially
Reasonable Efforts to cause ALZA or its Affiliates to execute any documents
necessary to transfer and/or assign the Regulatory Submissions and Product
Registrations to LICENSEE or its designated Affiliates in the Territory as
contemplated above.

 

[*] Confidential treatment requested.



--------------------------------------------------------------------------------

3.1.1 Disposition of Development Records. In connection with the transfer and
delivery of Product Assets to LICENSEE or its designated Affiliates, LICENSOR
shall use Commercially Reasonable Efforts to ensure that during the Transition
Period for each country in the Territory, ALZA or its Affiliates shall transfer
and deliver to LICENSEE all material Development Records concerning the Product
reasonably requested by LICENSEE that are necessary to enable LICENSEE to
Develop and Commercialize the Product in such country and in ALZA’s or its
Affiliates’ possession or control. LICENSOR shall use Commercially Reasonable
Efforts to ensure that ALZA or its Affiliates will coordinate the timing and
prioritization of Development Records to be transferred and delivered to
LICENSEE or its designated Affiliates pursuant to this Section 3.1.1 of this
Schedule 4. LICENSEE shall work in good faith with LICENSOR and ALZA or its
Affiliates and use Transitional Commercially Reasonable Efforts to complete the
transfer and delivery of Development Records as soon as reasonably possible
following the Effective Date.

3.1.2 Development Records in Electronic Form. For the avoidance of doubt, to the
extent that data and information included within the Development Records to be
transferred and delivered to LICENSEE are maintained by ALZA or its Affiliates
in electronic form, the obligation of LICENSOR to cause ALZA or its Affiliates
transfer and deliver such Development Records to LICENSEE or its designated
Affiliates shall be limited to using Commercially Reasonable Efforts to cause
ALZA or its Affiliates to provide LICENSEE or its designated Affiliates with
such electronic data in a mutually agreed format that is reasonably acceptable
to both LICENSEE and ALZA. Nothing herein shall be construed as obligating
LICENSOR to cause ALZA or its Affiliates to transfer to LICENSEE or to otherwise
provide LICENSEE with access to or rights to use any proprietary software
(including Third Party or licensed software and/or software that is owned by
ALZA or its Affiliates) that may be utilized by ALZA or its Affiliates from time
to time in connection with such electronic data and information included within
Development Records.

3.1.3 ALZA Quality Assurance Records. Notwithstanding anything to the contrary
herein, documentation related to quality assurance (QA) audit activities related
to Product (including with respect to clinical trials thereof) conducted by or
on behalf of ALZA or its Affiliates will not be transferred to LICENSEE, except
to the extent contained or referenced in, or supporting, any Regulatory
Submissions or Product Registrations Controlled by ALZA prior to the Effective
Date, previously made public, required to be provided to any Regulatory
Authority, or required by Applicable Law to be disclosed. At LICENSEE’s prior
written request, LICENSOR shall use Commercially Reasonable Efforts to cause
ALZA to permit individuals employed by LICENSEE’s quality assurance department
to review, by appointment during normal business hours, at a facility identified
by ALZA, the quality assurance audit reports for the Priligy On-Going Clinical
Trials, however, no copies in full or in part will be provided except as set
forth herein above. In addition, LICENSEE agrees that, except to the extent
contained or referenced in, or supporting, any Regulatory Submissions or Product
Registrations existing as of the Effective Date, previously made public,
required to be provided to any Regulatory Authority, or required by Applicable
Law to be disclosed, these quality assurance audits will not be referenced
within any filing with any Regulatory Authority and will be held in strict
confidence.



--------------------------------------------------------------------------------

3.1.4 Retained Rights to Development Records. LICENSEE acknowledges and agrees
that ALZA and its Affiliates shall be entitled to retain copies of Development
Records being transferred and delivered to LICENSEE to the extent necessary, and
for the limited purposes of: (i) complying with all Applicable Laws with respect
thereto (including without limitation compliance with GMP, generally accepted
accounting principles, external financial reporting obligations, and
Sarbanes-Oxley); (ii) compliance with internal corporate policies and standard
operating procedures regarding the creation and retention of books and records;
and (iii) performing ALZA’s and its Affiliates’ Product-related contractual
obligations to LICENSEE or LICENSOR; and maintaining an archival copy for legal
purposes.

3.1.5 Additional Information. In addition to the foregoing, LICENSOR shall
convey to ALZA any written request by LICENSEE to LICENSOR to provide additional
data or information material to the development, packaging, marketing,
promotion, distribution or sale of Existing Product in one or more countries in
the Territory. Except as otherwise provided in Section 3.1.6 of this Schedule 4,
all such requests shall be copied and coordinated through the Transition Team.
LICENSOR shall use Commercially Reasonable Efforts to (x) ensure that ALZA or
its Affiliates will use Transitional Commercially Reasonable Efforts to promptly
satisfy any such requests by LICENSEE for additional data or information and
(y) notify LICENSEE in writing of any such material information of which
LICENSOR becomes aware at any time after the Effective Date and provide LICENSEE
such information; provided, however, nothing herein shall be construed as
obligating LICENSOR or ALZA or its Affiliates to: (i) generate or procure any
data or information that is not in its or their possession or control,
(ii) provide LICENSEE with data or information to the extent that it is owned or
controlled by a Third Party and was made available to ALZA, LICENSOR, or their
Affiliates under terms and conditions that do not permit its disclosure or
transfer to others, (iii) provide LICENSEE with any data or information related
to any products other than Existing Product, or (iv) provide LICENSEE with any
data or information to the extent precluded by Applicable Laws (including
without limitation, antitrust or competition law).

3.1.6 Communication with ALZA Affiliates. Promptly after the Effective Date, the
Transition Team shall exchange relevant contact information and permit direct
communications between their respective global regulatory personnel, and upon
Transition Team agreement the Transition Team shall exchange relevant contact
information and permit direct communications between their respective regional
and local regulatory personnel with copy of all such communications to the
relevant global regulatory personnel, as each Party may designate in those
regions and/or countries in the Territory in order to facilitate planning and
implementation of certain aspects of the Regulatory Transition Plan, and
LICENSOR shall use Commercially Reasonable Efforts to integrate those efforts
with the corresponding efforts with respect to the ALZA Transition Team under
the Asset Transfer Agreement. The Transition Team will also agree in writing
upon the specific subject matter for such direct interactions, and LICENSOR
shall reflect



--------------------------------------------------------------------------------

such agreement in its corresponding activities with respect to the ALZA
Transition Team. As of the Effective Date, LICENSEE agrees that no direct
interactions with those Affiliates to be identified by ALZA (“Local Affiliates”)
have been authorized and LICENSEE shall not, and shall use Transitional
Commercially Reasonable Efforts to ensure that its Affiliates and/or
Sublicensees do not, communicate requests for data, information or materials
directly to any of ALZA’s Local Affiliates in any country in the Territory
unless and solely to the extent (i) expressly authorized in advance by ALZA in
writing or (ii) required by Applicable Law, provided that LICENSEE shall provide
ALZA and LICENSOR with prompt notice of such Applicable Law. Any request or
proposal for direct interactions between LICENSEE and any of ALZA’s Local
Affiliates not permitted by clause (i) or (ii) above shall be communicated
through the Transition Team, and LICENSOR shall use Commercially Reasonable
Efforts to cause ALZA to reasonably consider any such requests; provided,
however, that nothing herein shall be construed as obligating ALZA to agree to
any such request or proposal, provided, however, that LICENSOR shall use
Commercially Reasonable Efforts to cause ALZA, notwithstanding anything to the
contrary herein, to provide any information or documentation in ALZA’s or any of
its Affiliates’ possession or control to the extent requested (directly or
through any of its Affiliates, LICENSEE, or any independent contractors of any
of the foregoing) by any Regulatory Authority or as necessary to comply with any
Applicable Law or enable the transfer of Product Assets to LICENSEE in a timely
fashion. If ALZA does agree to permit its Local Affiliates in one or more
regions or countries in the Territory to engage in direct interactions with
LICENSEE, LICENSEE shall negotiate in good faith and agree with ALZA in advance
and in writing on the specific subject matter and scope of those permitted
interactions, shall communicate that information to their respective Affiliates,
as applicable, and shall exchange relevant contact information identifying their
respective representatives who will participate in those interactions.

3.1.7 Regulatory Transition Plan. LICENSOR shall use Commercially Reasonable
Efforts to ensure that ALZA or its Affiliates use Transitional Commercially
Reasonable Efforts to complete the activities by the various dates set forth in
a regulatory transition plan (“Regulatory Transition Plan”). LICENSEE shall
promptly notify LICENSOR and ALZA in the event that LICENSEE determines that the
activities and/or timelines set forth in the Regulatory Transition Plan require
modification. LICENSOR shall use Commercially Reasonable Efforts to (a) ensure
that ALZA or its Affiliates notify LICENSEE in the event that ALZA determines
that the activities and/or timelines set forth in the Regulatory Transition Plan
require modification and (b) notify LICENSEE in the event that LICENSOR
determines that the activities and/or timelines set forth in the Regulatory
Transition Plan require modification. The Transition Team shall be responsible
for periodically reviewing and approving any changes to the Regulatory
Transition Plan that are proposed by LICENSOR, LICENSEE or ALZA and/or that are
necessary to address any requests or requirements that may be imposed by
Regulatory Authorities in the Territory with respect to the transfer to LICENSEE
of any Product Registrations or Regulatory Submissions. In such event, the
Transition Team shall use good faith efforts to agree upon a mutually acceptable
means to address the relevant issues. Notwithstanding anything to the contrary,
the Regulatory Transition Plan shall be amended as agreed upon in writing by
LICENSEE, LICENSOR, and ALZA.



--------------------------------------------------------------------------------

3.1.8 Cooperation by the Parties. At all times prior to the Final Transfer Date
in a particular country in the Territory, LICENSOR shall use Commercially
Reasonable Efforts to ensure that ALZA and its applicable Affiliates, reasonably
cooperate with LICENSEE to facilitate communications or other interactions with
Regulatory Authorities in the Territory that are reasonably necessary in
connection with ALZA’s performance of the obligations described under
Section 2.3 of this Schedule 4 or LICENSEE’s and/or its Affiliates’ planning and
preparations for the transfer of Product Registrations or Regulatory
Submissions, including, without limitation, by providing LICENSEE with copies of
any material communications with or from Regulatory Authorities (including
meeting minutes). LICENSOR shall use Commercially Reasonable Efforts to cause
ALZA to consider and grant any reasonable requests by LICENSEE for any consent
or authorizations necessary to enable LICENSEE to engage in direct
communications with Regulatory Authorities in connection with the maintenance,
filing, seeking, or transfer of Regulatory Submissions and Product
Registrations. LICENSEE shall not, and shall ensure that its Affiliates and/or
Sublicensees do not, knowingly and intentionally take any actions in the course
of any such direct communications with any Regulatory Authorities in connection
with any such transfer which (i) may reasonably be expected to materially damage
or impair the goodwill or reputation of ALZA or its Affiliates and/or
(ii) would, without the prior written consent of ALZA, impose any new
obligations or commitments (financial or otherwise) upon ALZA or its Affiliates
related to or in connection with the development, registration or
commercialization of Product in such country. Prior to the Final Transfer Date
for a particular country in the Territory, LICENSOR shall use Commercially
Reasonable Efforts to (a) ensure that ALZA keeps LICENSOR and LICENSEE
reasonably informed, provides LICENSOR and/or LICENSEE a reasonable opportunity
to comment, as to any of ALZA’s or its Affiliates’ communications with
Regulatory Authorities, filing or amendment of any Product Registration
Applications, pursuit of Regulatory Approvals, and/or other developments related
to the transition of Product Registrations, Regulatory Submissions, or any other
Product Assets, including but not limited to those actions contemplated by
Section 2.3 of this Schedule 4, and in particular promptly notifies LICENSOR
and/or LICENSEE with respect to any new developments related to such activities,
including but not limited to those that may materially and adversely affect
(x) the development, manufacture, or commercialization of Existing Product in a
country by LICENSEE and/or (y) the rights and responsibilities of LICENSOR or
ALZA with respect to, and/or the timing of, the transfer and delivery of the
Product Assets in a country to LICENSEE and/or its Affiliates, (b) promptly
share any information received from ALZA in the course of the foregoing with
LICENSEE (to the extent not provided directly to LICENSEE by ALZA or any
Affiliate thereof), and (c) follow LICENSEE’s reasonable direction with respect
to LICENSOR’s exercise of such Commercially Reasonable Efforts under clause
(a) in this sentence. LICENSOR shall use Commercially Reasonable Efforts to
ensure that, prior to the Final Transfer Date in a particular country in the
Territory, ALZA shall provide reasonable advance to LICENSOR and/or LICENSEE
notice of any scheduled meeting or conference call between ALZA or its Affiliate
and any Regulatory Authority relating to any Product Registrations or Regulatory



--------------------------------------------------------------------------------

Submissions, and LICENSEE shall have a right to have up to two
(2) representatives of LICENSEE attend, and, if and as reasonably requested by
LICENSEE, participate in, any such meeting. Prior to the Final Transfer Date in
a particular country in the Territory, LICENSEE shall keep ALZA reasonably
informed as to any of LICENSEE’s communications with Regulatory Authorities
and/or other developments related to the transition of Product Registrations,
Regulatory Submissions, or any other Product Assets in the Territory, and in
particular shall promptly notify ALZA with respect to any new developments
related to such activities in the Territory that may materially and adversely
affect (x) the sale of Existing Product in a country in the Territory by ALZA
and/or its Affiliates during any Transition Period and/or (y) the rights and
responsibilities of LICENSOR, LICENSEE and ALZA with respect to, and/or the
timing of, the transfer and delivery of the Product Assets in a country in the
Territory to LICENSEE.

3.2 Pharmacovigilance Responsibilities and Product Inquiries. The
responsibilities of LICENSOR, LICENSEE and ALZA for pharmacovigilance activities
respecting Product and the transfer of such responsibilities from ALZA to
LICENSEE, and LICENSOR’s reporting responsibilities to LICENSEE, shall be set
forth in commercially reasonable and customary form of pharmacovigilance
agreements to be executed by LICENSEE, ALZA or Affiliates thereof, and LICENSOR
on the Effective Date.

3.3 Other External Communications Related to Product. As soon as practicable
after the Effective Date, the Transition Team shall develop in writing, and from
time to time thereafter during the applicable Transition Period in each country
in the Territory update as necessary, one or more external communications plans
related to the transfer of Product Assets with respect thereto to be proposed to
LICENSEE, and work with ALZA in the finalization thereof, and, upon agreement by
ALZA with respect to such plan(s), LICENSEE agrees to implement and comply with
such plan(s). Until the Final Transfer Date for a particular country in the
Territory, LICENSEE agrees that the Transition Managers from LICENSOR and ALZA
will coordinate review, with the Transition Team, of any proposed press
releases, public statements or similar communications with Third Parties with
respect to the transfer of the Product Assets in such country, the contents of
which shall be limited to publicly available information unless approved in
advance by both LICENSOR and ALZA, such approval not to be unreasonably
withheld, or required by any Applicable Law or rule of any securities exchange,
and LICENSOR agrees to use Commercially Reasonable Efforts to (a) provide
LICENSEE a reasonable opportunity to provide its input with respect thereto and
(b) follow LICENSEE’s reasonable direction with respect to any of the foregoing
to the extent solely concerning the Territory. To the extent reasonably
practicable, LICENSEE agrees that it will provide ALZA and LICENSOR a reasonable
opportunity to review and comment on any such planned communication concerning a
country in the Territory prior to such country’s Final Transfer Date, at least
five (5) business days prior to its planned release or implementation and use
good faith efforts to address any comments or concerns raised by ALZA or
LICENSOR with respect to the timing and/or content of the planned communication.
LICENSEE agrees that it shall not have the right to use the names, logos or
trademarks of ALZA or LICENSOR (or any of such other Affiliates thereof),
respectively, in any such communications in a particular country in the
Territory prior to such country’s Final Transfer Date without the prior written
consent of ALZA or LICENSOR, except to the extent required by Applicable Law.
For the avoidance of doubt, LICENSEE will have the right to use the Assigned
Trademarks and Domain Names in any communications in the Territory issued
pursuant to this Section 3.3.



--------------------------------------------------------------------------------

EXHIBIT 4A

Group A Market Countries

[*]

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

EXHIBIT 4B

Group B Market Countries

[*]

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

EXHIBIT 4C

Group C Market Countries

[*]

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

EXHIBIT 4D

Transition Team Managers

LICENSOR – [*]

LICENSEE – [*]

 

[*] Confidential treatment requested.

 



--------------------------------------------------------------------------------

SCHEDULE 6.1

ON-GOING CLINICAL TRIALS

R096769-PRE-1005—A Randomized, Double-Blind, Placebo-Controlled, Crossover Study
Assessing the Pharmacodynamic Effects of Dapoxetine Concomitantly Administered
in Subjects Taking Terazosin

R096769PRE3008—A Prospective, Randomized, Double-Blind, Placebo-Controlled,
Parallel-Group, Multicenter Study of the Efficacy and Safety of Dapoxetine in
Men With Premature Ejaculation and Concomitant Erectile Dysfunction Treated With
a Phosphodiesterase-5 Inhibitor; COUPLE: Concomitant Use of Priligy in Men
Treated for Erectile Dysfunction

R096769-PRE-4001—A Prospective, Observational Study of Men with Premature
Ejaculation Who Are Treated With PRILIGY™ or Alternate Care; The PAUSE Study
(Premature Ejaculation—Actual Use Safety and Effectiveness Study)

R096769PRE4005—PRILIGY Usage Patterns in Selected Populations



--------------------------------------------------------------------------------

SCHEDULE 10.4

PRESS RELEASE

 

LOGO [g330960g20w07.jpg]    LOGO [g330960g86f37.jpg]

Furiex Pharmaceuticals and Menarini Announce License Agreement for Priligy®

MORRISVILLE, N.C. and FLORENCE, ITALY (May XX, 2012) – Furiex Pharmaceuticals,
Inc. (NASDAQ: FURX) and Menarini Group today announced that they have entered
into a license agreement by which Furiex will license to Menarini rights to
commercialize Priligy® in Europe, most of Asia, Africa, Latin America and the
Middle East. Furiex will retain full development and commercialization rights in
the United States, Japan and Canada. Currently, Priligy® is marketed for
on-demand treatment of premature ejaculation in 15 countries in Europe, Asia and
Latin America, while it is approved for that indication in 43 countries
worldwide.

Under the terms of the agreement, Furiex will be eligible to receive a $15
million payment upon closing, up to $20 million in regulatory and launch
milestones and up to $40 million in sales-based milestones, plus tiered
royalties on product sales ranging from mid-teens to mid-twenties in percentage
terms. Menarini will assume responsibility for commercialization activities in
the licensed territories and will fund ongoing clinical trials.

June Almenoff, M.D., Ph.D., president and chief medical officer of Furiex,
stated, “We are extremely pleased to partner with Menarini and are confident
that our experience and skills, coupled with the global presence and
pharmaceutical experience of Menarini, should expand the development and
commercialization of Priligy®.”

Commenting on the transaction, Dott. Alberto Giovanni Aleotti, Member of the
Board of Menarini Group stated, “Priligy® is an innovative drug and the only
product that has received regulatory approval specifically for the treatment of
premature ejaculation. Premature Ejaculation is an underdiagnosed medical
condition with only 9 % of sufferers seeking medical advice due to the social
stigma associated with the condition. Menarini is committed to enhance the
medical and scientific information available on the condition, in order to
contribute in improving the quality of life of millions of people.”

As previously disclosed, Furiex recently entered into an agreement with ALZA and
Janssen whereby ALZA and Janssen would transfer to Furiex worldwide Priligy®
product rights.

The asset transfer agreement between Furiex, ALZA and Janssen and this license
agreement are subject to various closing conditions, including negotiation and
execution of additional agreements with Janssen designed to ensure a smooth
transition of all production and marketing capability for the product.



--------------------------------------------------------------------------------

About Premature Ejaculation

Premature ejaculation (PE) is a distressing sexual dysfunction that can be
present from the first sexual encounter or can develop later in life. It is the
most common male sexual dysfunction, affecting about 30 percent of male adult
population at some point during their lives. The condition consists of three
major components: a short time to ejaculation, lack of ejaculatory control, and
negative personal impact, including distress related to rapid ejaculation. A
combination of physiological and psychological factors is believed to influence
the mechanism of ejaculation. Research suggests serotonin plays a central role
in the timing of ejaculation.

About Priligy®

Priligy® (dapoxetine) the first oral medication approved for “on-demand”
treatment of PE. Priligy® is a unique, short-acting, selective serotonin
reuptake inhibitor (SSRI) designed to be taken only when needed—one to three
hours before sexual intercourse is anticipated—rather than every day. The drug
is specifically developed for the on-demand treatment of PE and was evaluated in
five randomized, placebo-controlled Phase III clinical trials involving more
than 6,000 men with PE and their partners. This is the largest and most
comprehensive clinical trial program to date for a drug therapy to treat PE.

Priligy® is approved for on-demand treatment of PE in 43 countries. On
January 20, 2012, the European Commission issued a decision confirming the
positive opinion adopted by the Committee for Medicinal Products for Human Use
(CHMP) recommending the approval of Priligy® in the remaining 20 European Union
countries, Norway and Iceland where the drug was not yet approved. Pending
national regulatory steps, marketing authorizations can be granted in these 22
European countries.

About Furiex

Furiex Pharmaceuticals is a drug development collaboration company that uses
innovative clinical development design to accelerate and increase value of drug
development programs by advancing them through the drug discovery and
development process in a cost-efficient manner. Our drug development programs
are designed and driven by a core team with extensive drug development
experience. The company collaborates with pharmaceutical and biotechnology
companies and has a strong, diversified product portfolio and pipeline with
multiple therapeutic candidates including two Phase III-ready assets, one
compound in Phase III development with a partner and two products on the market.
The company's mission is to develop innovative medicines faster and at a lower
cost, thereby improving profitability and accelerating time to market while
providing life-improving therapies for patients. For more information, visit
www.furiex.com.

About Menarini

Menarini is an international pharmaceutical company with over 13,000 employees
worldwide and a presence in more than 100 countries in Europe, Asia, Latin
America, Africa and the Middle East. The company was established 125 years ago
and currently markets products in the cardiovascular, gastroenterology,
metabolic, infectious disease and anti-inflammatory/analgesic therapeutic areas.
With a three billion Euro turnover the Menarini Group is one of the world’s
largest private pharmaceutical companies.

For further details, visit www.menarini.com

Except for historical information, all of the statements, expectations and
assumptions contained in this news release are forward-looking statements that
involve a number of risks and uncertainties. Although Furiex attempts to be
accurate in making these forward-looking statements, it is possible that future
circumstances might differ from the assumptions on which such statements are
based. In addition, other important factors which could cause actual results to
differ materially include the following: the risks that the closing conditions
will not be met and the asset transfer and out-license agreements will not
close; the demand for our potential products, if and when approved; the
inability of our licensee to commercialize our products; increased
commercialization challenges arising from general industry conditions and
competition; domestic and foreign health care reforms and governmental laws and
regulations; changes in the safety and efficacy profile of our product as it
progresses through market use; progress of our product in



--------------------------------------------------------------------------------

the marketplace as it relates to receiving future royalty and milestone
payments; time required to gain regulatory approvals; continuing losses and our
potential need for additional financing; the costs of defending or prosecuting
any patent opposition or litigation necessary to protect our proprietary
technologies; and the other risk factors set forth from time to time in the SEC
filings for Furiex, copies of which can be found on our website.

Contact for Furiex

Media/Analysts/Investors:

Sailash Patel

919.456.7814

sailash.patel@furiex.com

Contact for Menarini

Menarini Press Office

pressoffice@menarini.com



--------------------------------------------------------------------------------

SCHEDULE 11.3

PVG AGREEMENT

CONFIDENTIAL

PHARMACOVIGILANCE AGREEMENT

BY AND BETWEEN

ALZA CORPORATION AND JANSSEN PHARMACEUTICA, NV

AND

FURIEX PHARMACEUTICALS, INC., AND GENUPRO, INC.

(A WHOLLY-OWNED SUBSIDIARY OF FURIEX PHARMACEUTICALS, INC.)

AND

BERLIN-CHEMIE AG

(MENARINI GROUP)

 

1



--------------------------------------------------------------------------------

Pharmacovigilance Agreement

THIS AGREEMENT is made this July     of 2012 (the “Effective Date”) between:

 

(1) ALZA CORPORATION, a company incorporated in the State of Delaware and having
its principal place of business at 700 Eubanks Drive, Vacaville, CA 95688 and
JANSSEN PHARMACEUTICA NV, a corporation organised under the laws of the Kingdom
of Belgium and having its principal place of business at Turnhoutseweg 30,
B-2340 Beerse, Belgium (“JANSSEN”) (collectively “ALZA”);

 

(2) FURIEX PHARMACEUTICALS, INC., a company incorporated in the State of
Delaware and having its registered office at 3900 Paramount Parkway, Suite 150,
Morrisville, NC 27560 (“FURIEX”) and GENUPRO, INC. (“GENUPRO”), a wholly-owned
subsidiary of FURIEX organized under the laws of the State of North Carolina and
having its registered office at 3900 Paramount Parkway, Suite 150, Morrisville,
NC 27560 (collectively “FURIEX”); and

 

(3) BERLIN-CHEMIE AG (MENARINI GROUP) Glienicker Weg 125 , 12489 Berlin
(Germany) (“MENARINI”)

ALZA, MENARINI and FURIEX may be referred to herein individually as a “Party”
and collectively as the “Parties”.

Recital

 

(A) ALZA and FURIEX entered into a License and Asset Transfer Agreement,
executed on May 14, 2012 (as amended from time to time, hereinafter referred to
as the “Primary Agreement”) whereby ALZA transfers to FURIEX certain rights
relating to Agreement Product (defined below) in accordance with the terms and
conditions set forth in the Primary Agreement.

 

(B) FURIEX and Berlin Chemie AG (Menarini Group) entered into the Priligy
License Agreement, executed on May 14, 2012 (hereinafter referred to as the
“Menarini Priligy Sublicensing Agreement”).

 

(C) The Parties acknowledge that the Regulatory Submissions and Governmental
Permits will be transferred from ALZA to FURIEX or its designated Affiliate or
to MENARINI as FURIEX’s Sub licensee, and it is anticipated that the approvals
or effectiveness of such transfers by the applicable Regulatory Authorities (“MA
Transfer Approvals”) will occur on a country-by-country basis. The date of such
transfer shall be the MA Transfer Approvals Date for such country. After MA
Transfer Approvals Date, ALZA shall transfer safety activities relating to
Agreement Product to FURIEX or MENARINI, on a country-by-country basis.

 

2



--------------------------------------------------------------------------------

(D) ALZA and FURIEX acknowledge that MENARINI belongs to the Menarini Group and
have a centralised management of safety data through an electronic database ,
the [*] of the Menarini Group, under the responsibility of the European
Qualified Person for Pharmacovigilance and the Central Drug Safety Unit Manager
(CDSUM).

 

(E) This Agreement defines the responsibilities of the Parties regarding the
management and the exchange of safety data related to the Agreement Product. It
describes the roles and responsibilities of the Parties in relation to
management and exchange of safety data concerning the Agreement Product in
compliance with Legal Requirements.

IT IS AGREED as follows:

 

1 Definitions

Capitalized terms defined in this Agreement shall be equally applicable to both
the singular and plural forms of the terms defined. The terms used in this
Agreement are intended to be consistent with the corresponding terms used in the
ICH guidelines (E2A, E2C and E2D) relating to the collection, maintenance,
analysis and reporting of an adverse event or experience (“AE”)”, adverse drug
reaction (“ADR”) and serious adverse event or experience or serious adverse drug
reaction (“SAE/ SADR”). For the purpose of this Agreement, AE shall include AE
and ADR and SAE shall include SAE and SADR.

 

1.1 “AE Reports” means any safety information relating to the Agreement Product,
including pregnancy (maternal or paternal exposure), lactation, overdose, abuse,
misuse, medication errors, lack of efficacy, reports from falsified product,
reports of any suspected transmission of an infectious agent via the Agreement
Product and AEs associated with Agreement Product quality complaints. For the
purpose of signal detection, AE Reports shall also include reports that do not
contain the minimum criteria (i.e. reporter, patient, adverse event and suspect
drug) but at a minimum a suspect drug and an adverse event.

 

1.2 “Affiliates” means a person or entity that directly or indirectly through
one or more intermediates, controls, is controlled by, or is under common
control with the person or entity specified. For the purpose of this definition,
“control” shall mean with respect to an entity, (a) the direct or indirect
ownership of: (x) at least fifty percent (50%) or more of the capital stock or
share capital entitled to vote for the election of directors of the entity (or
such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction); or (y) at least fifty percent
(50%) of equity or voting interest of the entity (or such lesser percentage
which is the maximum allowed to be owned by a foreign corporation in a
particular jurisdiction) or (b) the power to direct or cause the direction of
the management and policies of the corporation or other entity.

 

[*] Confidential Treatment Requested.

 

3



--------------------------------------------------------------------------------

1.3 “Aggregate Report” means a report that summarizes and analyzes aggregate
safety data that is prepared to be submitted to Regulatory Authorities according
to Legal Requirements.

 

1.4 “Agreement Product” means a drug product in its final dosage form(s)
containing Dapoxetine described in any ALZA Regulatory Submissions made by or on
behalf of ALZA or any Affiliate thereof prior to the Effective Date or in ALZA
Marketing Authorizations of ALZA or any Affiliate thereof. Agreement Product is
listed in Schedule 1.

 

1.5 “ALZA Marketing Authorizations” means all health registrations, marketing
authorizations, centralized registrations, labelling approvals, Regulatory
Approvals, any other technical, medical and scientific licenses, authorizations
or approvals in the Territory for any Agreement Product (together with any
amendments or supplements to any of the foregoing) filed with or granted by any
Regulatory Authority, that, in each case, are Controlled by ALZA or any
Affiliate thereof (and which shall include those held or controlled by a Third
Party MAH on behalf of ALZA or an Affiliate thereof pursuant to a Distribution
Agreement), as of the Effective Date, or come under the Control of ALZA or any
Affiliate thereof (or any Third Party MAH) prior to the end of the Transition
Completion Date.

 

1.6 “Business Day” means any day which is considered as an official working day
of the week, typically NOT a Saturday, a Sunday, a company or a public holiday,
but may vary by country.

 

1.7 “Calendar Day” means any day including a Saturday, a Sunday, a company or a
public holiday in the relevant country.

 

1.8 “Commercially Reasonable Efforts” means the carrying out by a Party of
obligations or activities as specified herein exerting overall a level of effort
no less than consistent with the level of effort that such Party customarily
devotes to corresponding activities, with respect to a pharmaceutical product or
products of similar market potential, profit potential or strategic value, based
on conditions then prevailing. Without limiting the foregoing, Commercially
Reasonable Efforts requires that a Party: (i) timely assign responsibility for
such activities to specific employees, contractors, agents, Affiliates or
sublicensees, as applicable, who are held accountable for progress with respect
to such activities, (ii) monitor such progress on an on-going basis, (iii) set
and seek to achieve objectives and timelines for carrying out such activities,
and (iv) allocate resources reasonably designed to advance progress with respect
to such objectives and timelines.

 

1.9 “Control” means possession of the right to grant a license or sublicense or
other rights as provided for herein by the applicable Party, whether through
ownership or license from any Affiliate or Third Party, without violating the
terms of any agreement with any Third Party.

 

4



--------------------------------------------------------------------------------

1.10 “Dapoxetine” means (a) (+/-)-N,N-dimethyl-l
-phenyl-3-(1-naphthalenyloxy)-propanamine,
(b) (S)-(+)-N,N-dimethyl-l-phenyl-3-(1-naphthalenyloxy)-propanamine,
(c) (R)-(-)-N,N-dimethyl-l-phenyl-3-(1-naphthalenyloxy)-propanamine,
(d) (+/-)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(e) (S)-(+)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(f) (R)-(-)-N,N-dimethyl-a-[2-(1-naphthalenyloxy) ethyl-benzenemethanamine,
(g) any pharmaceutically acceptable salt of any of the foregoing, or (h) any
active metabolite of any of the foregoing, including without limitation
mono-desmethyl dapoxetine and di-desmethyl dapoxetine.

 

1.11 “Date of First Receipt” means the date of receipt or coming into possession
or control of a report of AE or pregnancy information by any Party or by any of
its Affiliates or designees, which contains minimum information as defined by
the Legal Requirements (i.e., an identifiable subject, identifiable reporter,
suspect medicinal product, and adverse event). [*] shall be considered as [*] or
[*] for regulatory reporting and safety data exchange purposes.

 

1.12 “Distribution Agreements” means all agreements between ALZA (and/or its
Affiliates) and any Third Party, including Third Party MAHs, granting such Third
Party rights to market, promote, distribute and commercialize Agreement Product.

 

1.13 “Global Safety Database” means the database containing, but shall not be
limited to containing, ALL AE, pregnancy reports (including maternal and
paternal exposure), overdose, or misuse or abuse reports for the Agreement
Product that will support regulatory reporting and responses to safety queries
from Regulatory Authorities.

 

1.14 “Governmental Permits” means (i) the ALZA Marketing Authorizations and
(ii) any and all pricing or pricing reimbursement approvals for any Agreement
Product granted, in either case, by any Regulatory Authorities anywhere in the
Territory.

 

1.15 “Legal Requirements” means any applicable federal, state, local or foreign
constitution, law, statute, rule or regulation, including, as applicable, GCP,
GLP, and GMP.

 

1.16 “Marketing Applications” means all applications for Regulatory Approval.

 

1.17 “Reference Safety Information” means safety information by which the Party
responsible for the Global Safety Database as set forth in this Agreement assess
expectedness and according to which events are assessed for regulatory safety
reporting to Regulatory Authorities. (e.g. Investigator Brochure (IB), Company
Core Data Sheet (CCDS), local label).

 

[*] Confidential Treatment Requested.

 

5



--------------------------------------------------------------------------------

1.18 “Regulatory Approval” means, for any Agreement Product, all permissions,
approvals, licenses, registrations, authorizations, or clearances of any
Regulatory Authority that are necessary for the sale of such Agreement Product
as a human pharmaceutical in any country in the Territory (excluding pricing and
reimbursement approvals).

 

1.19 “Regulatory Authority” means any regulatory agency, ministry, department,
commission, council or other governmental body having authority in any country
to authorize or control development, manufacture, marketing and sale of human
pharmaceutical products, and including among others the Food and Drug
Administration (or any successor agency) and the European Medical Agency (or any
successor agency).

 

1.20 “Regulatory Submissions” means, with respect to the Territory, all
applications, filings, dossiers and other documents submitted to a Regulatory
Authority for the purpose of seeking or obtaining Regulatory Approval (or
engaging in clinical trials with respect to any human pharmaceutical) for
Agreement Product or pricing and reimbursement approval from that Regulatory
Authority for Agreement Product, including, without limitation, Clinical Trial
Applications (including INDs), and Marketing Applications (including ANDAs,
NDAs, and sNDAs), and any equivalents of any of the foregoing.

 

1.21 “Regulatory Transfer Date” means the date on which the assignment and
transfer to GENUPRO or its designated Affiliates or Sublicensees of all ALZA
Regulatory Submissions and Governmental Permits in a given country are
effective, except with respect to any Governmental Permits or ALZA Regulatory
Submissions that cannot be transferred and assigned due to limitations imposed
by Legal Requirements, in which event the Regulatory Transfer Date in such
country shall be the date on which a substitute action taken by ALZA (directly
or through its Affiliates), or caused by ALZA to be taken by a Third Party MAH
becomes effective.

 

1.22 “Regulatory Transfer Transition Period” means the period during which ALZA
or its Affiliates shall transfer the Governmental Permits and ALZA Regulatory
Submissions for each country in which ALZA, its Affiliates, or a Third Party MAH
holds an ALZA Marketing Authorization, during which the Parties shall take
Commercially Reasonable Efforts to cause the Regulatory Transfer Date to occur
no later than the expiration of the period ending [*] from the Effective Date.

 

1.23 “Risk Management Plan” means a risk management plan required by a
Regulatory Authority that covers MAH activities to identify, characterise or
minimize risks associated with the Agreement Product.

 

1.24 “Territory” means all the countries of the world.

 

[*] Confidential Treatment Requested.

 

6



--------------------------------------------------------------------------------

1.25 “Third Party” means mean any individual, corporation or entity, or any
government, or any agency or political subdivisions thereof, other than ALZA,
MENARINI, GENUPRO or their respective Affiliates.

 

1.26 “Third Party MAH” means those Third Parties identified on Schedule 1.26 are
under contractual obligations, as set forth in the Distribution Agreements
therewith, to ALZA or its Affiliates with respect to the distribution, sale, and
promotion of Agreement Product in the corresponding countries noted on Schedule
1.26, and have filed or maintained, respectively, Marketing Applications or ALZA
Marketing Authorizations, respectively, on behalf of ALZA or its Affiliates in
such countries.

 

2 Overall Governance

 

2.1 The Parties agree to transfer and exchange safety information for the
Agreement Product between FURIEX, MENARINI and ALZA as set forth in this
Agreement in order to ensure compliance with good pharmacovigilance practices
and maintain compliance with the worldwide reporting requirements of the
relevant Regulatory Authorities, and all Legal Requirements, for the Agreement
Product (hereinafter “Management of Safety Information”).

 

2.2 ALZA, MENARINI and FURIEX each acknowledge that when it (or any Affiliate or
licensee of it or its Affiliates) is the holder of Marketing Authorizations
(“MAH”) and/ or Clinical Trial Applications (“Sponsor”) it remains legally
responsible for the performance of pharmacovigilance obligations in respect of
the Agreement Product in its respective Territory, and in any new Territory
where it (or any Affiliate or licensee of it or its Affiliates) may become MAH
and/ or Sponsor regardless of any delegation and sub-contracting of such
obligations to any such affiliate or designee.

 

2.3 ALZA, FURIEX and MENARINI may delegate the performance of certain of their
obligations under this Agreement to its designee or its designated Affiliates
and in such event shall enter into a written arrangement to ensure compliance
with this Agreement.

 

2.4 Each Party will make provision to nominate a contact person having
responsibility for such Party’s pharmacovigilance and ensuring compliance with
Legal Requirements (“Responsible Person”). The contact information of such
Responsible Person is listed in Schedule 2.

 

2.5 Further, MENARINI and ALZA shall ensure that MENARINI European Economic Area
Qualified Person for Pharmacovigilance (“MENARINI EEA QPPV”) and ALZA’s European
Economic Area Qualified Person for Pharmacovigilance (“ALZA EEA QPPV”) are kept
informed of the status of and progress towards obtaining MA Transfer Approvals
(including but not limited to the EEA), and will cooperate and work together in
good faith to ensure that transfer of QPPV responsibilities occurs effectively.

 

7



--------------------------------------------------------------------------------

3 Global Safety Database

 

3.1 On [*], ALZA shall transfer the Global Safety Database to MENARINI (“Global
Safety Database Transfer Date”). ALZA will provide FURIEX and/or MENARINI with
html files of all Agreement Product AE Reports in the Global Safety Database.

 

3.2 Before the Global Safety Database Transfer Date, ALZA will hold and maintain
the Global Safety Database of all the safety reports of the Agreement Product
collected worldwide and exchanged through this Agreement. ALZA shall provide
MENARINI and FURIEX with safety information relevant to the Agreement Product
contained in the Global Safety Database as MENARINI and FURIEX may request and
which is necessary for MENARINI and FURIEX to comply with Legal Requirements.

 

3.3 After Global Safety Database Transfer Date, MENARINI will hold and maintain
the Global Safety Database of all the safety reports of the Agreement Product
collected worldwide and exchanged through this Agreement. MENARINI shall provide
ALZA and FURIEX with safety information relevant to the Agreement Product
contained in the Global Safety Database as ALZA and FURIEX may request and which
is necessary for ALZA and FURIEX to comply with Legal Requirements.

 

4 Procedures for Exchanging AEs

From Effective Date to Global Safety Database Transfer Date

 

4.1 For AE Reports (with the exception of reports of pregnancy (maternal or
paternal exposure), lactation, overdose, abuse, misuse, medication errors, lack
of efficacy and reports from falsified product without an AE) received by
MENARINI in countries where MENARINI (or any Affiliate or licensee of MENARINI
or its Affiliates) is the MAH or Sponsor, MENARINI shall process the AE Report
in its local safety database and shall forward to ALZA and FURIEX in the
completed CIOMS I form or E2B electronic files, together with a local reference
number, as soon as possible but no later than:

 

  4.1.1 [*] of the Date of First Receipt for Death/Life threatening SADRs from
interventional clinical studies that meet the 7 day reporting requirement;

 

  4.1.2 [*] of the Date of First Receipt for all other SAEs; and

 

  4.1.3 [*] of the Date of First Receipt for all NSAEs.

 

4.2 For AE Reports containing pregnancy (maternal or paternal exposure),
lactation, overdose, abuse, misuse, medication errors, lack of efficacy and
reports from falsified product without an AE, received by MENARINI in countries
where MENARINI (or any Affiliate or licensee of MENARINI or its Affiliates) is
the MAH or Sponsor, MENARINI shall provide ALZA with source documents that it
receives, translated into English, as

 

[*] Confidential Treatment Requested.

 

8



--------------------------------------------------------------------------------

  necessary, regardless of source, together with MENARINI’s Date of First
Receipt with a local reference number by agreed means within [*] or [*],
whichever is shorter, after MENARINI’s Date of First Receipt. In the event that
it is not possible for MENARINI to translate entire source documents within
these timelines, MENARINI will translate and forward to ALZA the Four
(4) minimum criteria (i.e. an identifiable patient; a suspect medicinal product;
an identifiable reporting source and the non-AE term (e.g., medication error-no
AE) within [*] or [*], whichever is shorter, after MENARINI’s Date of First
Receipt. MENARINI shall translate the remainder of medically relevant source
documents of within [*] after MENARINI’s Date of First Receipt.

 

4.3 For AE Reports received by FURIEX, FURIEX shall report as follows:

 

  4.3.1 In the event an AE Report is from an interventional clinical study,
FURIEX shall process and forward to MENARINI and ALZA in the form of completed
CIOMS I form or E2B electronic files, together with a local reference number,
within [*] of the Date of First Receipt for Death/Life threatening SADRs from
the interventional clinical study that meet the 7 day reporting requirement and
all other SAEs within [*] of the Date of First Receipt.

 

  4.3.2 In the event an AE Report is from all other sources in countries where
FURIEX (or any Affiliate or licensee of FURIEX or its Affiliates) is the MAH or
Sponsor, FURIEX shall provide ALZA with source documents that it receives,
translated into English, as necessary, regardless of source, together with
FURIEX’s Date of First Receipt with a local reference number by agreed means
within [*] or [*], whichever is shorter, after FURIEX’s Date of First Receipt.

 

4.4 For AE Reports a) received by ALZA in countries where ALZA is the MAH or
Sponsor; b) provided by MENARINI pursuant to Section 4.2; and c) provided by
FURIEX pursuant to Section 4.3, ALZA shall process and forward to MENARINI and
FURIEX in the form of completed CIOMS I form or E2B electronic files, together
with a local reference number, within

 

  4.4.1 [*] of the Date of First Receipt for Death/Life threatening SADRs from
interventional clinical studies that meet the 7 day reporting requirement;

 

  4.4.2 [*] of the Date of First Receipt for all other SAEs; and

 

  4.4.3 [*] of the Date of First Receipt for all NSAEs

 

4.5 Notwithstanding the Sections 4.1, 4.2 and 4.4 above, during [*], MENARINI
and FURIEX shall forward to ALZA all NSAEs within [*] of ALZA’s notification of
the data lock date.

 

[*] Confidential Treatment Requested.

 

9



--------------------------------------------------------------------------------

After Global Safety Database Transfer Date

 

4.6 For AE Reports received by ALZA in countries where ALZA (or any Affiliate or
licensee of it or its Affiliates) is the MAH or Sponsor, ALZA shall forward to
MENARINI and FURIEX, in the form of E2B files/completed CIOMS I form, together
with a local reference number, within

 

  4.6.1 [*] of the Date of First Receipt for Death/Life threatening SADRs from
interventional clinical studies that meet the 7 day reporting requirement;

 

  4.6.2 [*] of the Date of First Receipt for all other SAEs; and

 

  4.6.3 [*] of the Date of First Receipt for all NSAEs.

 

4.7 For AE Reports received by FURIEX, FURIEX shall report as follows:

 

  4.7.1 In the event an AE Report is from an interventional clinical study,
FURIEX shall process and forward to MENARINI in the form of completed CIOMS I
form or E2B electronic files, together with a local reference number, within [*]
of the Date of First Receipt for Death/Life threatening SADRs from the
interventional clinical study that meet the 7 day reporting requirement and all
other SAEs within [*] of the Date of First Receipt.

 

  4.7.2 In the event an AE Report is from all other sources in countries where
FURIEX (or any Affiliate or licensee of FURIEX or its Affiliates) is the MAH or
Sponsor, FURIEX shall provide MENARINI with source documents that it receives,
translated into English, as necessary, regardless of source, together with
FURIEX’s Date of First Receipt with a local reference number by agreed means
within [*] or [*], whichever is shorter, after FURIEX’s Date of First Receipt.

 

4.8 For AE Reports a) received by MENARINI in countries where MENARINI is the
MAH or Sponsor; and b) provided by FURIEX pursuant to Section 4.7, MENARINI will
process the AE Report and shall forward to ALZA and FURIEX in the form of
completed CIOMS forms or E2B electronic files, together with a local reference
number, within

 

  4.8.1 [*] of the Date of First Receipt for Death/Life threatening SADRs from
interventional clinical studies that meet the 7 day reporting requirement;

 

  4.8.2 [*] of the Date of First Receipt for all other SAEs; and

 

  4.8.3 [*] of the Date of First Receipt for all NSAEs.

 

4.9 For AE Reports received by ALZA in countries where MENARINI or FURIEX (or
any Affiliate or licensee of MENARINI or FURIEX or their Affiliates) is the MAH
or Sponsor, ALZA shall forward to MENARINI, source documents for all safety
information it receives within [*] of the Date of First Receipt.

 

[*] Confidential Treatment Requested.

 

10



--------------------------------------------------------------------------------

4.10 Notwithstanding the Sections 4.6, 4.7 and 4.8 above, during [*], ALZA and
FURIEX shall forward to MENARINI all NSAEs within [*] of MENARINI’s notification
of the data-lock date.

AE’s Exchanged within SAE Timelines

 

4.11 The Parties acknowledge that from time to time they shall agree upon lists
of AEs which are exchanged within SAE timelines, including but not limited to:

 

  4.11.1 List of AEs classified as [*]; and

 

  4.11.2 List of AEs that [*]

 

4.12 Parties shall forward all AEs in the agreed lists according to the
timelines for reporting SAEs in this Agreement. The list may be amended from
time to time by mutual agreement.

Follow-up

 

4.13 Each Party shall be responsible for conducting follow-up activities for AE
Reports according to its standard operating procedures in countries where the
Party (or any Affiliate or licensee of it or its Affiliates) is the MAH or
Sponsor and forward follow-up information according to the same timelines and
mechanism as initial information noted in this Section 4 and will include the
Date of First Receipt for the follow-up information.

Literature Review

 

4.14 Before Global Safety Database Transfer Date, ALZA shall be responsible for
reviewing, on a [*] basis, the global literature for potentially reportable
causally related AEs (i.e. ADRs) according to its standard operating procedures.
ALZA, for any case report identified, will provide the other Parties with the
report as CIOMS I form within the timelines specified in this Section 4.

 

4.15 After the Global Safety Database Transfer Date, MENARINI shall be
responsible for reviewing, on a [*] basis, the global literature for potentially
reportable causally related AEs (i.e. ADRs) according to its standard operating
procedures. MENARINI, for any case report identified, will provide the other
Parties with the report as CIOMS I form within the timelines specified in this
Section 4.

 

4.16 The Party (or any Affiliate or licensee of it or its Affiliates) that is
MAH in a country shall be responsible for reviewing local published scientific
literature and unpublished scientific literature in accordance with the Legal
Requirements in that country that it becomes aware of according to its standard
operating procedures and exchange the AE Report according to the timelines
specified in this Section 4.

 

[*] Confidential Treatment Requested.

 

11



--------------------------------------------------------------------------------

Transmission

 

4.17 Each Party shall transmit to the other Party the information in this
Section 4 by secure e-mail or other agreed electronic means.

Single Case Reconciliation Process

 

4.18 Each Party will send an acknowledgement to the sending Party confirming
receipt of information referred to under this Section 4 within [*] of receipt.
If confirmation is not received within [*], the sending Party must contact the
receiving Party promptly to confirm acknowledgment of receipt and request that a
written acknowledgement be resent according to the means described in this
Section 4.

 

4.19 In case of discrepancy, each Party will provide any comment by email no
later than [*] from the receipt from the other Parties. The Parties agree to
co-operate in good faith and in accordance with good pharmacovigilance practices
to manage any discrepancies relating to seriousness, causality and coding (“Main
Items”) to reach a common alignment as far as possible before the submission. If
due to the time constraint a consolidated version regarding the Main Items is
not agreed in time to respect the regulatory deadline, the originating Party
will proceed with the submission of the original version. The Parties will then
further discuss and agree a common position. If necessary a follow up CIOM
version of the AE Report will be issued, which will fully coincide on such items
with the version that will be inserted in the Global Safety Database.

 

4.20 Once [*] on the [*], each Party will send to the other Parties a
reconciliation listing of all reports it received in the [*] (e.g., [*]). The
database reconciliation will consist of a completeness of case identification
numbers. In case of discrepancies, the Parties will collaborate to identify and
complete any missing database information.

 

5 Procedures for Coordination of Safety Information

Signal Detection

 

5.1 Before the Global Safety Database Transfer Date, ALZA will be responsible
for the conduct of surveillance and safety signal detection activity and ad-hoc
reports according to its standard operating procedure and will notify FURIEX and
MENARINI in a timely manner of safety signals that do, or may, affect the
Agreement Product labelling, taking into consideration the urgency of the matter
and Legal Requirements. ALZA shall provide to FURIEX and MENARINI a copy of
ALZA’s process for signal detection and the relevant output.

 

[*] Confidential Treatment Requested.

 

12



--------------------------------------------------------------------------------

5.2 After the Global Safety Database Transfer Date, MENARINI will be responsible
for the conduct of surveillance and safety signal detection activity and ad-hoc
reports according to its standard operating procedure and will notify FURIEX and
ALZA in a timely manner of safety signals that do, or may, affect the Agreement
Product labelling, taking into consideration the urgency of the matter and Legal
Requirements. MENARINI shall provide to FURIEX and ALZA a copy of MENARINI’s
process for signal detection and the relevant output.

Risk Management Plans

 

5.3 Each Party shall be responsible for the maintenance and implementation of
Risk Management Plans (e.g. Genuine Priligy Program) in countries where the
Party (or any Affiliate or licensee of it or its Affiliates) is the MAH
according to Legal Requirement.

Reference Safety Information (“RSI”)

 

5.4 Before Global Safety Database Transfer Date, ALZA shall maintain the CCDS
and IB and shall provide updates and supporting documentation to FURIEX and
MENARINI according to its standard operating procedures. After Global Safety
Database Transfer, MENARINI shall maintain the CCDS and IB and shall provide
updates and supporting documentation to FURIEX and ALZA according to its
standard operating procedures.

 

5.5 Each Party (or any Affiliate or licensee of it or its Affiliates) will own
and shall be responsible for implementing any updates to the local labels for
the Agreement Product in the country where it is MAH, in accordance with the
CCDS. Any deviations from the CCDS or changes to the local label mandated by
Legal Requirements or Regulatory Authorities that may have a potential impact on
the CCDS must be communicated to the other Parties in a timely manner.

Preparation of Aggregate Reports

 

5.6 Before Global Safety Database Transfer Date, ALZA shall be responsible for
the production, compilation and finalization of Aggregate Reports for the
Agreement Product, and will provide required safety data from the Global Safety
Database to FURIEX and MENARINI to prepare local Aggregate Reports. Concerning
Global PSUR and DSUR, ALZA will notify MENARINI and FURIEX [*] in advance of the
data-lock date for the Aggregate Reports, requesting information required to
complete such reports. MENARINI and FURIEX will provide ALZA with all
information required to complete the report up to and including the data-lock
date (e.g. relevant sales and/or exposure/usage

 

[*] Confidential Treatment Requested.

 

13



--------------------------------------------------------------------------------

  figures from countries where MENARINI or FURIEX (or any Affiliate or licensee
of MENARINI or FURIEX or their Affiliates) is the MAH or Sponsor, comprehensive
lists of all ongoing studies, etc.) no later than [*] after the data-lock date.
ALZA shall provide FURIEX and MENARINI with the draft Aggregate Reports within
[*] of the data lock date for FURIEX's and MENARINI’s review and comment which
must be provided within [*] of the data-lock date. ALZA shall, to the extent
practicable, incorporate any reasonable comments. The final version for
submission will be delivered no later than [*] of the data-lock date.

 

5.7 After Global Safety Database Transfer, MENARINI shall be responsible for the
production, compilation and finalization of Aggregate Reports for the Agreement
Product, and will provide required safety data from the Global Safety Database
to FURIEX and ALZA to prepare local Aggregate Reports. Concerning Global PSUR
and DSUR, MENARINI will notify ALZA and FURIEX [*] in advance of the data-lock
date for the Aggregate Reports, requesting information required to complete such
reports. ALZA and FURIEX will provide MENARINI with all information required to
complete the report up to and including the data-lock date (e.g. relevant sales
and/or exposure/usage figures from countries where ALZA or FURIEX (or any
Affiliate or licensee of ALZA or FURIEX or their Affiliates) is the MAH or
Sponsor, comprehensive lists of all ongoing studies, etc.) no later than [*]
after the data-lock date. MENARINI shall provide FURIEX and ALZA with the draft
Aggregate Reports within [*] of the Data Lock-Point for review and comment which
must be provided within [*] of the data-lock date. MENARINI shall, to the extent
practicable, incorporate any reasonable comments. The final version for
submission will be delivered no later than [*] on the data-lock date.

 

5.8 The Parties shall provide each other copies of the any Aggregate Reports
upon completion of the reports, including reports required for countries where
FURIEX or ALZA (or any Affiliate or licensee of FURIEX or ALZA or their
Affiliates) is the MAH or Sponsor.

Communication of safety information

 

5.9 The Parties shall inform each other, of all safety information relating to
the Agreement Product, including but not limited to:

 

  5.9.1 Medically relevant safety issues that each Party becomes aware of
through media allegations, Party’s sponsored websites, incidental reports, sales
discontinuation, product recalls;

 

  5.9.2 Signal detection and benefit risk assessments; and

 

[*] Confidential Treatment Requested.

 

14



--------------------------------------------------------------------------------

  5.9.3 Reference Safety Information and safety information communications for
the Agreement Product (e.g. direct Healthcare Professional communications or
similar communications)

The Parties shall consult and cooperate with each other in the preparation of
all such communications promptly taking into consideration the urgency of the
matter and Legal Requirements.

 

5.10 Each Party (or any Affiliate or licensee of it or its Affiliates) shall be
responsible for leading the process for the preparation of safety communications
in countries where it is MAH and shall coordinate and communicate with the other
Parties clear timelines for the different steps in the process as necessary
depending on the urgency of the matter and Legal Requirements.

 

6 Regulatory Reporting

 

6.1 Each Party (or any Affiliate or licensee of it or its Affiliates) shall be
responsible for all regulatory submissions (including single case AE reports and
Aggregate Reports) to Regulatory Authorities where it is MAH or Sponsor
according to local Legal Requirements.

Regulatory Query

 

6.2 The Parties shall cooperate in responding to all safety-related regulatory
queries from Regulatory Authorities, investigators and ethics committees related
to the Agreement Product, including without limitation:

 

  6.2.1 Informing the other Parties of any safety-related regulatory query
(excluding administrative request e.g. single case report) involving the
Agreement Product within [*] taking into consideration the urgency of the matter
and Legal Requirements;

 

  6.2.2 Providing to the other Parties all correspondence and documents received
from and sent to Regulatory Authorities relating to AEs or safety within [*]
(with the exception of specific case information requests) taking into
consideration the urgency of the matter and Legal Requirements; and;

 

  6.2.3 Drafting of any response to such queries and providing the other Parties
the right to review and comment on any response prior to submission to the
appropriate Regulatory Authority.

 

[*] Confidential Treatment Requested.

 

15



--------------------------------------------------------------------------------

Regulatory Action

 

6.3 Each Party will notify the other Parties [*] and in any case not later than
[*] of any regulatory action (including Regulatory Authority inquiries related
to the safety of the Agreement Product) or pending actions that might result in
a change in labelling or market restriction due to signals, including but not
limited to the following.

 

  •  

Marketing authorization withdrawal or suspension;

 

  •  

Failure to obtain a marketing authorization renewal;

 

  •  

Restrictions on distribution (for example, Agreement Product recalls);

 

  •  

Clinical trial suspension;

 

  •  

Dosage modification for safety reasons;

 

  •  

Changes in target population or indications for safety reasons; and

 

  •  

Formulation changes for safety reasons.

Regulatory Authority Pharmacovigilance Inspections

 

6.4 Each Party undertakes to notify the other Parties [*] of any
pharmacovigilance inspection pertaining to the Agreement Product by any
Regulatory Authority and agrees to cooperate in the event of inspections by
Regulatory Authorities.

 

6.5 Each Party will provide [*] response to requests for assistance and/or
information that are made during, in anticipation of, or in response to such
inspections. Summary of results of Regulatory Authority inspections relating to
the Agreement Product will be exchanged between the Parties in a timely manner.

 

6.6 Notwithstanding the foregoing, for site specific inspections, ALZA shall
provide MENARINI and FURIEX

 

  6.6.1 regulatory support for a period beginning on the Regulatory Transfer
Date and ending [*] after the Regulatory Transfer Date in each country; and

 

  6.6.2 consulting service for a period beginning on the Regulatory Transfer
Date and ending [*] after such Regulatory Transfer Date in each country.

 

7 Training and Record Keeping

 

7.1 Each Party will ensure that its personnel involved in this Agreement are
trained, within a reasonable period following execution of this Agreement, as
necessary to ensure compliance with this Agreement and the Legal Requirements.

 

[*] Confidential Treatment Requested.

 

16



--------------------------------------------------------------------------------

7.2 Each Party (or any Affiliate or licensee of it or its Affiliates) will
retain and maintain all safety records according its standard operating
procedures and Legal Requirements in countries where it is MAH. After MA
Transfer Approvals Date, on a country by country basis, ALZA will provide FURIEX
or MENARINI, whichever is the MA transferee, a copy of the legacy documentation.

 

8 Verification of Compliance

 

8.1 Each Party or its designee will have the right to audit the other Parties to
verify compliance with this Agreement and to the Legal Requirements, provided
that the Party that wishes to carry out the audit provides the other Party or
Parties with at least [*] prior written notice. Such audits will be performed
according to an audit plan that may be jointly developed by the Parties and a
written audit plan will be submitted [*] prior to audit.

 

8.2 Notwithstanding the conditions set forth in Sections 8.1, if a Party
reasonably believes a for cause audit is needed, the auditing Party shall notify
the Party to be audited in writing [*] in advance, such notice will provide
information concerning the basis for the for cause audit.

 

8.3 Each Party will allow such access to its facilities, systems, personnel and
records, in whatever form and in any location (including locations owned or
operated by a third party) as may reasonably be necessary to enable the auditing
Party or its designee to evaluate and ensure compliance with this Agreement and
the Legal Requirements and audit findings will be communicated in a written
audit report in a timely manner. The Parties undertake to cooperate with each
other to diligently investigate and resolve any such audit findings.

 

9 Representations and Warranties

Mutual Representations and Warranties

 

9.1 Each Party hereby represents, warrants and undertakes to the other that:

 

  9.1.1 it has the requisite power and authority to execute, deliver and perform
its obligations under this Agreement, and the execution, delivery and
performance by each Party to this Agreement have been duly and validly
authorized by all necessary corporate action on the part of such Party, when
executed and delivered will constitute, a valid and binding obligation of each
Party, enforceable against each Party in accordance with its terms, except that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights, generally and
by principles of equity regarding the availability of remedies;

 

[*] Confidential Treatment Requested.

 

17



--------------------------------------------------------------------------------

  9.1.2 the execution, delivery and performance by it of its obligations under
this Agreement will not result in a breach of, or constitute a default under,
any instrument or agreement to which it is a party or by which it is bound or
result in a violation of any law or regulation in any jurisdiction or of any
order, judgement or decree of any court or governmental agency by which it is
bound, except as would not, individually or in the aggregate, materially
adversely affect the ability of either Party to perform its obligations
hereunder; and

 

  9.1.3 it is duly organized, validly existing and in good standing under the
laws of the state or country of its organization.

Compliance with Legal Requirements

 

9.2 Each Party hereby represents, warrants and undertakes to the other Parties
that, when it (or any Affiliate or licensee of it or its Affiliates) is the MAH
and/or Sponsor, it (or any Affiliate or licensee of it or its Affiliates):

 

  9.2.1 are at all times, in compliance with all Legal Requirements in
particular with regards to the safety management of the Agreement Product;

 

  9.2.2 have and maintain the Governmental Permits and Regulatory Submissions in
compliance with Legal Requirements; and

 

  9.2.3 have all authorizations of Regulatory Authorities necessary to conduct
its and their business.

 

10 Indemnity and Limitation of Liability

 

10.1 Each Party shall defend, indemnify, and hold harmless the other Parties and
their Affiliates, and their respective directors, officers, employees and agents
from and against all liabilities, losses, Damages, settlements, claims,
penalties, fines, defense costs or expenses (including reasonable lawyers'
fees), judgments and other expenses arising out of or in connection with any
action, claim or threat by a Third Party, including a Regulatory Authority (any
of the foregoing, a “Loss”), arising out of or resulting from:

 

  10.1.1 negligence, recklessness or intentional acts or omissions of the
indemnifying Party and its Affiliates and their respective directors, officers,
employees and agents with respect to the indemnifying Party’s Management of
Safety Information as contemplated under this Agreement; and

 

  10.1.2

any breach of a representation, warranty, covenant or agreement of the
indemnifying Party hereunder; but only to the extent that with respect to each
of

 

18



--------------------------------------------------------------------------------

  the foregoing clauses, such Loss did not arise out of or resulted from (i) any
other Party’s or its Affiliates’, or their respective directors’, officers’,
employees’ or agents’, breach of this Agreement (including any representation,
warranty or covenant of such Party contained herein), failure to comply with any
Legal Requirement, negligence, or intentional acts or omissions; or (ii) any
matter subject to indemnification by any other Party under this Agreement.

 

10.2 Procedures. Each Party shall promptly give the other Parties written notice
of any claim for which indemnification may be sought under this Agreement.
However, failure of a Party with a right to be indemnified hereunder (an
“Indemnified Party”) to provide notice of a claim to the allegedly indemnifying
Party shall only affect the Indemnified Party’s right to indemnification if and
to the extent that such failure has a material adverse effect on the ability of
the indemnifying Party (the “Indemnifying Party”) to defend the claim and/or the
nature or amount of such claim The Indemnifying Party shall have the right to
assume control of the defense of the suit or claim, and the Indemnified Party
shall cooperate as reasonably requested by the Indemnifying Party (at the
expense of the Indemnifying Party) in the defense of any claim subject to
indemnification hereunder; provided, however, that if, in the reasonable
judgment of the Indemnified Party, such suit or claim involves an issue or
matter which could have a materially adverse effect on the business operations
or assets of the Indemnified Party, the Indemnified Party may, by written notice
to the Indemnifying Party, waive its rights to indemnity under this Agreement
and control the defense or settlement thereof, but in no event shall any such
waiver be construed as a waiver of any rights which such Party may have at law
or in equity. If the Indemnifying Party controls the defense of the suit or
claim, the Indemnified Party may fully participate in (but not control) the
defense thereof and be represented by counsel at its sole cost and expense.

 

10.3 Settlements. Notwithstanding the foregoing, no Party may settle a claim or
action that is subject to the terms of this Section 10 without the prior written
consent of another Party if such settlement would (i) impose any non-indemnified
monetary obligation on such other Party, (ii) admit fault or wrongdoing on the
part of such other Party, (iii) require such other Party to submit to an
injunction, (iv) limit the other Party’s rights under the Primary Agreement, the
Menarini Priligy Sublicensing Agreement, or any Ancillary Agreement, or
surviving rights under the License Agreement, or (v) limit or otherwise
adversely affect the other Party’s (or its Affiliates’ or Sub licensees’) rights
or ability to make, have made, use, sell, offer for sale, import, export,
market, distribute, develop, or commercialize Agreement Product or any other
Licensed Product (if any) to the extent it retains or otherwise has such rights
hereunder or under the Product Rights. Any payment required pursuant to any
settlement agreement entered into in violation of this Section 10.3 shall be at
the settling Party’s own cost and expense.

 

19



--------------------------------------------------------------------------------

10.4 Except in relation to the indemnity in Section 10.1 above, the liability of
either party arising in any way out of the subject-matter of this Agreement,
will not extend to any loss of profits, lost savings, loss of revenue, business
interruption and/or other similar costs nor to any special, indirect, incidental
or consequential damages or losses whatsoever.

 

10.5 Nothing in this Agreement shall operate or be construed as to exclude or
restrict the liability of a party for death or personal injury caused
by the negligence of that party or for fraud.

 

11 Term and Termination

 

11.1 The term of this Agreement will commence upon the Effective Date and will
continue until after the end of the Regulatory Transfer Transition Period (the
“Term”). Notwithstanding the preceding sentence, this Agreement shall terminate
on [*] if at that date the both the Primary Agreement and the Menarini Priligy
Sublicensing Agreement. have not become effective.

 

11.2 After the Term of this Agreement, all of ALZA’s obligations shall terminate
and ALZA shall no longer be receiving any AE Reports. FURIEX and MENARINI shall
enter into a separate pharmacovigilance agreement.

 

11.3 Notwithstanding the above, ALZA agrees that it will promptly forward to
FURIEX any information it receives relating to an AE associated with the
Agreement Product in accordance with ALZA’s standard operating procedures for
notifying AEs related to other manufacturer’s companies’ product.

 

12 Miscellaneous

 

12.1 The Parties shall use English to communicate and transmit written
information to one another pursuant to this Agreement.

 

12.2 The Parties will report to each other, promptly and in any event within
[*], any change in the Legal Requirements of which they become aware that might
alter their obligations under this Agreement.

Conflict

 

12.3 In the event of any conflict between the terms of this Agreement and the
terms of the Primary Agreement or the Priligy License Agreement, as applicable,
on matters relating to the Parties’ respective responsibilities for
pharmacovigilance and sharing of Agreement Product AE information, the terms of
this Agreement shall govern and control.

 

[*] Confidential Treatment Requested.

 

20



--------------------------------------------------------------------------------

  In the event of any conflict between the terms of this Agreement and either
the terms of the Primary Agreement or the Priligy License Agreement, relating to
any other matters, the Primary Agreement shall govern and control as to matters
between FURIEX and ALZA, and the Priligy License Agreement will govern and
control, as to matters between FURIEX and MENARINI.

 

12.4 Dispute Resolution

(a) The Parties recognize that a bona fide dispute as to certain matters arising
out of this Agreement or relating to the interpretation of this Agreement or
performance hereunder, including any such controversy or claim involving a Party
(a “Dispute”) may from time to time arise. In the event of the occurrence of any
Dispute, including any question regarding the Agreement’s existence, validity or
termination, or performance of a Party’s obligations (directly or through any
Affiliates), such Dispute shall be resolved in accordance with this
Section 12.4. Either Party may initiate Dispute resolution by written notice to
the other, in which event such Dispute shall be referred to the Parties’
respective executives designated below or the executive’s successor, for
attempted resolution by good faith negotiations within [*] after such notice is
received. The Parties’ designated executives for this purpose are as follows:
(a) for GENUPRO: [*], [*]; (b) for ALZA: [*] or his designee and (c) for
MENARINI: [*]. No statements made during executive mediation under this
Section 12.4, which shall be held in confidence, shall be admissible in any
arbitration under Section 12.4(b).

(b) In the event that the respective executives are unable to resolve a Dispute
by executive mediation within [*] of the disputing Party’s notice (unless the
Parties agree in writing to extend that period), the Dispute shall be resolved
by binding arbitration in accordance with the Commercial Arbitration Rules of
the AAA (“AAA Rules”; see www.adr.org) and the Federal Arbitration Act, 9 U.S.C.
§1 et seq. The arbitration shall be conducted in New York, New York by three
(3) independent, neutral arbitrators reasonably experienced in the
pharmaceutical industry appointed as follows: GENUPRO, ALZA and MENARINI shall
each be entitled to select one (1) such arbitrator with the two (2) such
arbitrators so selected selecting the third (3rd) such arbitrator. In the event
either Party fails to select its arbitrator within [*] of notice from either
Party initiating arbitration hereunder, the arbitrator selected by the other
Party within such [*] period shall be entitled to select such arbitrator. The
arbitration shall be conducted in English. The decision of the arbitrators will
be final and binding on the Parties, and any decision of the arbitrators may be
enforced in any court of competent jurisdiction. Each Party shall bear its own
expenses and an equal share of the reasonable, documented expenses of the
arbitration panel and any fees required by AAA to submit such matter to
arbitration, unless the panel determines that any such fees or expenses are to
be paid by the non-prevailing Party.

 

[*] Confidential Treatment Requested.

 

21



--------------------------------------------------------------------------------

(c) The arbitrators shall follow the ICDR Guidelines for Arbitrators Concerning
Exchanges of Information in managing and ruling on requests for discovery. Each
arbitrator, by accepting appointment, undertakes to exert her or his best
efforts to conduct the process so as to issue an award as soon as reasonably
possible, but in any event within [*] of her or his appointment, provided that
failure to meet that timetable shall not affect the validity of the award.

(d) The arbitrators shall decide the Dispute in accordance with the substantive
law of the State of New York, U.S.A., without regard to the choice of law
provisions thereof, which law shall govern the interpretation of this Agreement.
The arbitrators may not award punitive or consequential damages, nor may the
arbitrators apply any multiplier to any award of actual damages, except as may
be required by statute or permitted by this Agreement (i.e. to the extent such
damages are not precluded by Section 12.5). The award of the arbitrators may be
entered in any court of competent jurisdiction. The award of arbitration shall
be final and binding upon both Parties. The Parties waive all rights to seek
review of the award for errors of law or fact in any court.

(e) The Parties hereby irrevocably and unconditionally submit to the
jurisdiction of the AAA for the purposes of the arbitration proceedings, and any
counterclaims that relate in any respect to the Agreement.

(f) Notwithstanding the foregoing, either Party may seek injunctive, equitable,
or similar relief from a court of competent jurisdiction as necessary to enforce
its rights or protect its interests hereunder without the requirement of
arbitration.

No Consequential Damages

 

12.5 THE PARTIES EXPRESSLY AGREE THAT IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY, LOSS OF PROFITS OR CONSEQUENTIAL DAMAGES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT, PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE FOREGOING SHALL NOT BE
CONSTRUED TO LIMIT: (i) THE INDEMNITY OBLIGATIONS SET FORTH ABOVE OR IN ANY
ANCILLARY AGREEMENT; OR (ii) EITHER PARTY’S LIABILITY FOR FRAUD, GROSS
NEGLIGENCE, OR PATENT INFRINGEMENT.

Assignment

 

12.6 Neither Party may assign or transfer this Agreement, in whole or in part,
nor any rights or obligations hereunder, by merger, operation of law or
otherwise, without the prior written

 

[*] Confidential Treatment Requested.

 

22



--------------------------------------------------------------------------------

  consent of the other Parties, except that (i) a Party may make such an
assignment without the other Parties’ consents to any of its Affiliates and
(ii) either Party may make such an assignment without the others’ consents in
connection with the transfer or sale of all or substantially all of the
assigning Party’s assets or business (or that portion thereof related, in either
case, to this Agreement and the Primary Agreement and/or the Priligy License
Agreement, as is relevant between the Party’s of such Agreements), or in the
event of a Party’s merger, consolidation, change in control, reorganization, or
similar transaction; provided that, in either case, the assigning Party provides
the other Parties with written notice of such assignment and the assignee agrees
to be bound to all of the terms and conditions of this Agreement applicable to
such assigned or transferred rights and obligations. Any permitted assignment
shall be binding on the successors of the assigning Party. In the event a Party
assigns this Agreement to an Affiliate other than a successor to such Party, the
assigning Party shall remain liable to the other Parties for the performance of
the assignee Affiliate for so long as such assignee remains an Affiliate of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 12.6 shall be null and void and of no
legal effect.

Amendments and Variations

 

12.7 The Parties understand and agree that the procedures set out in this
Agreement may be amended by either Party at any time, by mutual written
agreement, to ensure that they comply with the Legal Requirements. Upon the
written request of ALZA, MENARINI or FURIEX, the Parties shall meet within [*]
of such request to renegotiate in good faith all or some of these procedures.
These procedures shall not be construed to restrict either Party’s ability to
take action that it deems to be appropriate or required of it under the Legal
Requirements.

 

12.8 No variation of this Agreement, with the exception of the Schedules
attached, shall be valid unless it is in writing and signed by or on behalf of
each of the Parties. Any variation of the Schedules shall not require this
Agreement to be re-issued and signed off, but shall require the written
acknowledgement of both Parties.

Entire Agreement

 

12.9 This Agreement constitutes the entire agreement and understanding of the
Parties and supersedes any previous agreement between the Parties relating to
the subject matter of this Agreement.

 

[*] Confidential Treatment Requested.

 

23



--------------------------------------------------------------------------------

Headings

 

12.10 The headings contained in this Agreement have been added for convenience
only and shall not affect the construction, meaning or interpretation of this
Agreement or any of its terms and conditions.

Severability

 

12.11 If any one or more of the provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

No waiver of rights

 

12.12 The failure of any Party hereto to insist upon strict performance of any
provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that provision or right.

 

13 Governing Law

This Agreement shall be interpreted and construed in accordance with the
governing law as set forth in Section 12.4 of this Agreement.

[This space intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties.

SIGNED for and on behalf of ALZA CORPORATION:

 

 

Name:   Luis Toca Title:   Treasurer Date:  

SIGNED for and on behalf of JANSSEN PHARMACEUTICA NV:

 

 

Name: Title: Date:

SIGNED for and on behalf of FURIEX PHARMACEUTICALS, INC.:

 

 

Name:   June Almenoff, M.D., Ph.D. Title:   President and Chief Medical Officer
Date:  

SIGNED for and on behalf of GENUPRO, INC.:

 

 

Name:   June Almenoff, M.D., Ph.D. Title:   President and Chief Medical Officer
Date:  

SIGNED for and on behalf of BERLIN-CHEMIE AG (“MENARINI”):

 

 

Name:   Francesco Sarlo Title:   EU QPPV Date:  

 

Name:   Elio Serrotti Title:   CDSUM and Deputy EU QPPV Date:  

 

25



--------------------------------------------------------------------------------

SCHEDULE 1: AGREEMENT PRODUCT

Priligy 30 mg film-coated tablets

Priligy 60 mg film-coated tablets

 

26



--------------------------------------------------------------------------------

SCHEDULE 1.26: THIRD PARTY MAH

 

[*]    [*]    [*] [*]    [*]    [*] [*]    [*]    [*] [*]    [*]    [*] [*]   
[*]    [*]

 

[*] Confidential treatment requested.

 

27



--------------------------------------------------------------------------------

SCHEDULE 2: CONTACT LIST

ALZA CORPORATION

 

Activity    [*]    [*]

Responsible Person

(Single Point of Contact for Alliance)

      [*]

AE Reports (Incoming)

 

Single Case AE/SAE Reports

      [*]

AE Reports (Outgoing)

 

Single Case

CIOMS/MedWatch/E2B Distribution

      [*]

Individual Case Queries

 

confirmation of receipt; single case queries and follow-up queries

      [*] Health Agency Queries and Related Aggregate Data Review (e.g. Benefit
Risk Assessment, CCDS)       [*] Requests for Database Searches       [*]

Aggregate Report Preparation (including Periodic Safety Update Reports (PSURs)

 

Call For Information

      [*] Development Safety Update Reports (DSURs)/SUSAR LL Reports   

 

[*] Confidential Treatment Requested.

 

28



--------------------------------------------------------------------------------

Activity    [*]    [*]

Aggregate Report Final Distribution

 

Responsibility of J&J

  

Compliance Contact

for regular scheduled compliance outputs

   [*]    [*]

Regulatory Matters

(submissions to authorities/final clinical reports/communications from
agencies/labeling changes/registration status)

 

Updates to Investigator Brochure

   EEA Qualified Person For Pharmacovigilance    [*]

Pharmacovigilance Agreement

(matters pertaining to this agreement including PVA compliance, contact updates,
revisions, notification of PV audits)

   [*]

 

[*] Confidential Treatment Requested.

 

29



--------------------------------------------------------------------------------

MENARINI

 

Activity    [*]    [*] All data exchange       [*] Aggregate Report   

EEA Qualified Person for

for Pharmacovigilance (EEA QPPV)

   [*] EEA QPPV Deputy and CDSU Manager    [*]

Pharmacovigilance Agreement

(matters pertaining to this agreement including general issues, contact updates,
revisions)

   [*]

 

[*] Confidential Treatment Requested.

 

30



--------------------------------------------------------------------------------

FURIEX PHARMACEUTICALS, INC.

 

Activity

  

Individual / Department Responsible

     

[*]

AE Reports (Outgoing)

 

Single Case AE/SAE

Reports to GMS

      [*]

AE Reports (Incoming)

 

Receipt of CIOMS I

/MedWatch/E2B

      [*]

AE Reports

(Single Case Queries)

  

Single Case Medical Assessment and Review

(including AE Coding/Labeling)

   [*]    [*]

General Safety Queries and issues on Product, CCDS, benefit-risk assessment
(including Risk Management Plan)

 

Database Searches

  

 

[*] Confidential Treatment Requested.

 

31



--------------------------------------------------------------------------------

SCHEDULE 12.3(a)

THIRD PARTY CONSENT

[*]

 

[*] Confidential treatment requested.

 